Exhibit 10.3.4

FINAL

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

AMENDED AND RESTATED

EXHIBITOR SERVICES AGREEMENT

BETWEEN NATIONAL CINEMEDIA, LLC AND

CINEMARK USA, INC.

DATED AS OF FEBRUARY 13, 2007

AND

AMENDED AND RESTATED AS OF DECEMBER 26, 2013



--------------------------------------------------------------------------------

FINAL

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITONS

     2   

Section 1.01

   Definitions      2   

ARTICLE 2 PARTICIPATION AND FEES

     15   

Section 2.01

   Theatre Service Participation      15   

Section 2.02

   Addition of Theatres      16   

Section 2.03

   Disposition of Theatres      17   

Section 2.04

   Mandatory Participation      17   

Section 2.05

   ESA Modification Payments; Theatre Access Fees      18   

Section 2.06

   Non-Cash Consideration      19   

ARTICLE 3 EQUIPMENT

     19   

Section 3.01

   Procurement; Cost; Specifications      19   

Section 3.02

   Ownership of Equipment      20   

Section 3.03

   Regal Equipment      20   

Section 3.04

   Installation      20   

Section 3.05

   Upgrades and Modifications      21   

Section 3.06

   Conversion of Theatres to Digital Cinema Equipment      22   

Section 3.07

   Training      24   

Section 3.08

   Equipment Maintenance Standard      24   

ARTICLE 4 DELIVERY OF THE ADVERTISING SERVICES

     25   

Section 4.01

   Content and Distribution of the Digital Content Service and Traditional
Content Program      25   

Section 4.02

   Lobby Promotions      27   

Section 4.03

   Content Standards      28   

Section 4.04

   Development of the Advertising Services      28   

Section 4.05

   Brand; Policy Trailer; Branded Slots      30   

Section 4.06

   Beverage and Legacy Agreements      30   

Section 4.07

   Other Regal Advertising Agreements      31   

Section 4.08

   Regal Run-Out Obligations      33   

Section 4.09

   License      34   

Section 4.10

   Cooperation and Assistance      34   

Section 4.11

   Trailers      37   

Section 4.12

   Customer Access to Pre-Feature Program      37   

Section 4.13

   Excluded Theatres; IMAX Screens      37   

Section 4.14

   Grand Openings; Popcorn Tubs; Employee Uniforms      37   

Section 4.15

   Consultation regarding Certain Advertising Agreements      38   

Section 4.16

   3D Services      38   

Section 4.17

   Digital Programming Event Simulcast      39   

Section 4.18

   Event Sponsorships; Sponsor Message      40   



--------------------------------------------------------------------------------

ARTICLE 5 SUPPORT; MAKE GOODS

     41   

Section 5.01

   Software Support      41   

Section 5.02

   Cooperation      41   

Section 5.03

   Make Goods      41   

ARTICLE 6 INTENTIONALLY DELETED

     42   

ARTICLE 7 INTELLECTUAL PROPERTY

     42   

Section 7.01

   Software License      42   

Section 7.02

   License of the LLC Marks      42   

Section 7.03

   License of the Regal Marks      43   

Section 7.04

   Status of the LLC Marks and Regal Marks      45   

ARTICLE 8 FEES

     45   

Section 8.01

   Payment      45   

Section 8.02

   Administrative Fee      45   

Section 8.03

   Audit      45   

ARTICLE 9 TERM AND TERMINATION

     46   

Section 9.01

   Term      46   

Section 9.02

   Termination; Defaults      46   

Section 9.03

   Right of First Refusal      47   

Section 9.04

   Survival      49   

Section 9.05

   Effect of Termination      49   

ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS

     49   

Section 10.01

   Representations and Warranties      49   

Section 10.02

   Additional Covenants      50   

Section 10.03

   Disclaimer      51   

ARTICLE 11 INDEMNIFICATION

     51   

Section 11.01

   Indemnification      51   

Section 11.02

   Defense of Action      52   

ARTICLE 12 ADDITIONAL RIGHTS AND OBLIGATIONS

     52   

Section 12.01

   Assistance      53   

Section 12.02

   Infringement      53   

Section 12.03

   Theatre Passes      53   

Section 12.04

   Compliance with Law      53   

Section 12.05

   Insurance      53   

Section 12.06

   Most Favored Nations      53   

Section 12.07

   Non-Competition and Non-Solicitation      54   

ARTICLE 13 OWNERSHIP

     54   

Section 13.01

   Property      54   

Section 13.02

   Derived Works      55   

Section 13.03

   No Title      56   

 

ii



--------------------------------------------------------------------------------

ARTICLE 14 CONFIDENTIALITY

     56   

Section 14.01

   Confidential Treatment      56   

Section 14.02

   Injunctive Relief      57   

ARTICLE 15 MISCELLANEOUS

     57   

Section 15.01

   Notices      57   

Section 15.02

   Waiver; Remedies      58   

Section 15.03

   Severability      58   

Section 15.04

   Integration; Headings      58   

Section 15.05

   Construction      58   

Section 15.06

   Non-Recourse      59   

Section 15.07

   Governing Law; Submission to Jurisdiction      59   

Section 15.08

   Assignment      60   

Section 15.09

   Force Majeure      60   

Section 15.10

   Third Party Beneficiary      60   

Section 15.11

   Export      61   

Section 15.12

   Independent Contractors      61   

Section 15.13

   Counterparts      61   

EXHIBITS AND SCHEDULES

 

Exhibit A

   Description of Advertising Services

Exhibit A-1

   Inventory of Lobby Promotions

Exhibit B

   Creative Services, Beverage Agreement Advertising Rate, Administrative Fee

Schedule 3.06(a)

   Auditoriums containing Digital Cinema Equipment

Schedule 1

   Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out
Obligations

Schedule 2

   “ACE Solution” Architecture

Schedule 3

   “Dual Interface” Architecture

Schedule 4

   “Low Resolution Projection System”

Schedule A

   DCN Advertising Equipment List

 

iii



--------------------------------------------------------------------------------

FINAL

AMENDED AND RESTATED

EXHIBITOR SERVICES AGREEMENT

THIS AMENDED AND RESTATED EXHIBITOR SERVICES AGREEMENT (this “Agreement”) is
entered into as of December 26, 2013 (the “Restated Effective Date”) by and
between National CineMedia, LLC, a Delaware limited liability company (“LLC”),
and Cinemark USA, Inc., a Texas corporation (“Cinemark,” and with LLC, each a
“Party” and collectively, the “Parties”).

BACKGROUND

WHEREAS, American Multi-Cinema, Inc. (“AMC”), AMC Showplace Theatres, Inc. (“AMC
Showplace”), Regal Cinemas, Inc. (“Regal”), Regal CineMedia Holdings, LLC
(“RCH”) and Cinemark Media, Inc. (“Cinemark Media”) are parties to that certain
Third Amended and Restated Limited Liability Company Operating Agreement, dated
as of February 13, 2007, as amended (the “LLC Agreement”), which governs the
rights and obligations of AMC, AMC Showplace, Regal, RCH and Cinemark Media
(collectively, the “Founding Members”) and National CineMedia, Inc. (“National
CineMedia”) as Members of the LLC; and

WHEREAS, LLC and Cinemark are parties to that certain Exhibitor Services
Agreement dated as of February 13, 2007 (the “Original Agreement”), which has
been subsequently amended by the Amendments (as defined below), pursuant to
which LLC provides Cinemark certain advertising and digital programming
services; and

WHEREAS, LLC and Cinemark are parties to that certain Amendment to Exhibitor
Services Agreement dated as of November 5, 2008 (the “First Amendment”); and

WHEREAS, LLC and Cinemark are parties to that certain Second Amendment to
Exhibitor Services Agreement dated as of October 1, 2010 (the “Second
Amendment”); and

WHEREAS, LLC and Cinemark are parties to that certain Third Amendment to
Exhibitor Services Agreement dated as of April 17, 2012 (the “Third Amendment”;
the First Amendment, the Second Amendment and the Third Amendment are referred
to herein as the “Amendments”); and

WHEREAS, in anticipation of (a) the assignment of LLC’s rights and obligations
under the Original Agreement, as amended by the Amendments, with respect to
digital programming services to Alternative Content JV (as defined herein),
(b) the assumption by Alternative Content JV of such rights and obligations and
(c) LLC and Alternative Content JV entering into the Alternative Content
Services Agreement (as defined herein), the Parties are hereby (x) dividing the
Original Agreement, as amended by the Amendments, into two separate agreements,
one of which will address rights and obligations of the Parties related to
Advertising Services (as defined herein) and the other of which will address
rights and obligations of the Parties related to digital programming services,
(y) incorporating the Amendments (to the extent relating to Advertising
Services) into this Agreement and amending and restating the Parties’ respective
rights and obligations as they relate to Advertising Services in this Agreement,
and (z) incorporating the Amendments (to the extent relating to digital
programming services) into, and

 

1



--------------------------------------------------------------------------------

amending and restating the Parties’ respective rights and obligations as they
relate to digital programming services in, a Digital Programming Exhibitor
Services Agreement (as defined herein); and

NOW, THEREFORE, in consideration of the premises and mutual covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, and, intending to be
legally bound hereby, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Within the context of this Agreement, the following
terms shall have the following meanings:

“3D” means a digital format that is three dimensional and creates the illusion
of depth perception.

“3D Advertising Services” has the meaning assigned to it in Section 4 of
Exhibit A.

“3D Content” has the meaning assigned to it in Section 4.16(a).

“3D Glasses” means glasses worn by theatre patrons to enable them to view
content in 3D that meet or exceed 3D Equipment supplier’s specifications and are
approved by Exhibitor.

“4.03 Revenue” has the meaning assigned to it in Section 4.03.

“ACE Solution” means a delivery system in which the DCN screen player is
eliminated, and the ACE (also referred to as an alternative content engine)
interfaces directly with the TMS, as illustrated on Schedule 2. The ACE Solution
is also known as “fully integrated”.

“Acquisition Theatre(s)” has the meaning assigned to it in Section 2.02(b).

“Additional Lobby Promotions” has the meaning assigned to it in Section 4.02(b).

“Administrative Agent” means (i) Barclays Bank PLC as administrative agent under
the LLC Credit Agreement and any successors and assignees in accordance with the
terms of the LLC Credit Agreement, (ii) Barclays Bank PLC as collateral agent
with respect to the Senior Secured Notes and any successors and assignees in
accordance with the terms of the Senior Secured Notes and (iii) any
administrative agent or collateral agent that becomes party to any other secured
debt to be entered into or issued by LLC after the Restated Effective Date.

“Administrative Fee” means the fee for services provided by LLC as requested by
Cinemark in connection with delivery of content to Theatres.

“Advertising Services” means the advertising and promotional services (including
the Digital Content Service, the Digital Carousel, the Traditional Content
Program, Lobby Promotions, Event Sponsorships, Event Simulcast Advertising
Services and 3D Advertising Services) as described in Exhibit A.

 

2



--------------------------------------------------------------------------------

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries Controls, is Controlled by or is
under common Control with such Person. Notwithstanding the foregoing, (i) no
Member shall be deemed an Affiliate of LLC, (ii) LLC shall not be deemed an
Affiliate of any Member, (iii) no stockholder of REG, or any of such
stockholder’s Affiliates (other than REG and its Subsidiaries) shall be deemed
an Affiliate of any Member or LLC, (iv) no stockholder of Cinemark Holdings, or
any of such stockholder’s Affiliates (other than Cinemark Holdings and its
Subsidiaries) shall be deemed an Affiliate of any Member or LLC, (v) no
stockholder of National CineMedia shall be deemed an Affiliate of National
CineMedia, and (vi) National CineMedia shall not be deemed an Affiliate of any
stockholder of National CineMedia.

“Aggregate Advertising Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services, excluding revenue payable to LLC related to
(i) Event Sponsorship, (ii) Advertising Services provided to third parties that
are not Founding Members, and (iii) Advertising Services provided to Founding
Members outside the provisions of this Agreement pursuant to a written agreement
between LLC and such Founding Members.

“Agreement” has the meaning assigned to it in the preamble of this Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Alternative Agreement” has the meaning assigned to it in Section 9.03(a).

“Alternative Content JV” means AC JV, LLC, a Delaware limited liability company,
and its successors and assigns.

“Alternative Content Services Agreement” means that certain services agreement
entered into between Alternative Content JV and LLC dated as of the date hereof
pursuant to which, among other things, LLC shall provide Alternative Content JV
with the advertising inventory described therein.

“AMC” has the meaning assigned to it in the recitals to this Agreement.

“AMC Showplace” has the meaning assigned to it in the recitals to this
Agreement.

“AMC Exhibitor Agreement” means the Amended and Restated Exhibitor Services
Agreement between LLC and AMC, dated of even date herewith, as the same may be
amended, supplemented or otherwise modified from time to time.

“Amendments” has the meaning assigned to it in the recitals to this Agreement.

“Assignment and Assumption” has the meaning assigned to it in Section 15.08.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Beverage Agreement” means the Marketing, Advertising and Brand Presence
Agreement by and between Coca-Cola North America, a division of The Coca-Cola
Company, and Cinemark, dated as of January 1, 2009 and all exhibits and
amendments thereto, as such agreement may be amended from time to time, and any
subsequent agreements entered into by Cinemark and its beverage concessionaires
at the expiration or termination of the agreement referenced above which is in
effect on the Restated Effective Date.

“Beverage Agreement Advertising Rate” has the meaning assigned to it in
Section 4.06(a).

“Beverage Compliance Report” has the meaning assigned to it in
Section 4.10(b)(i).

“Brand” has the meaning assigned to it in Section 4.05(a).

“Branded Slots” has the meaning assigned to it in Section 4.05(a).

“Cinemark” has the meaning assigned to it in the preamble of this Agreement.

“Cinemark Derived Works” has the meaning assigned to it in Section 13.02(b).

“Cinemark Equipment” means the Equipment owned by Cinemark.

“Cinemark Holdings” means Cinemark Holdings, Inc. or its successor or any Person
that wholly owns Cinemark Holdings, directly or indirectly, in the future.

“Cinemark Information” means all Confidential Information supplied by Cinemark
and its Affiliates.

“Cinemark Initial ESA Modification Payment” has the meaning assigned to it in
Section 2.05(a)(i).

“Cinemark Legacy Agreement(s)” means all pre-Original Effective Date agreements
of Cinemark or its Affiliates, including without limitation such agreements
relating to the purchase of advertising in Acquisition Theatres, pursuant to
which services which fall within the definition of Advertising Services are
provided and which are expected to result in the generation of revenue payable
to Cinemark or its Affiliates on and after the Original Effective Date, but
excluding the Beverage Agreement, agreements with third-party cinema advertising
service providers (which give rise to Run-Out Obligations pursuant to
Section 4.08) and agreements between Cinemark or its Affiliates and any theatres
owned by third parties (including other Members or their Affiliates) regarding
the exhibition of content, advertisements or promotions in such third-party
theatres.

“Cinemark Marks” means the trademarks, service marks, logos, slogans and/or
designs owned by Cinemark or otherwise contributed by Cinemark for use under
this Agreement, in any and all forms, formats and styles, including as may be
used in the Brand (as defined herein), as may be modified from time-to-time all
as notified to LLC from time-to-time by Cinemark.

“Cinemark Media” has the meaning assigned to it in the recitals to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Cinemark Property” has the meaning assigned to it in Section 13.01(b).

“Cinemark Quality Standards” has the meaning assigned to it in Section 7.03(c).

“Client Limitation” has the meaning assigned to it in Section 4.07(b)(i).

“Common Unit Adjustment” has the meaning assigned to it in the LLC Agreement.

“Common Units” has the meaning assigned to in the LLC Agreement.

“Concessions” means popcorn, candy, and other food and beverage items sold at
the concession stands in Theatres.

“Confidential Information” means all documents and information concerning any
other Party hereto furnished it by such other Party or its representatives in
connection with the transactions contemplated by this Agreement (together with
confidential information, including but not limited to Intellectual Property and
other Proprietary Information of the other Members and LLC), and shall include,
by way of example and not limitation, the LLC Property, the Cinemark Property,
the LLC Derived Works and the Cinemark Derived Works. Confidential Information
shall also include all Confidential Information supplied by the Members and
their Affiliates. Notwithstanding the foregoing, Confidential Information shall
not include any information that can be shown to have been (i) previously known
by the Party to which it is furnished lawfully and without breaching or having
breached an obligation of such Party or the disclosing Party to keep such
documents and information confidential, (ii) in the public domain through no
fault of the disclosing Party, or (iii) independently developed by the
disclosing Party without using or having used the Confidential Information.

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Costs” has the meaning assigned to it in Section 11.01(a).

“CPI” means the monthly index of the U.S. City Average Consumer Price Index for
Urban Wage Earners and Clerical Workers (All Items; 1982-84 equals 100)
published by the United States Department of Labor, Bureau of Labor Statistics
or any successor agency that shall issue such index. In the event that the CPI
is discontinued for any reason, LLC shall use such other index, or comparable
statistics, on the cost of living for urban areas of the United States, as shall
be computed and published by any agency of the United States or, if no such
index is published by any agency of the United States, by a responsible
financial periodical of recognized authority.

“CPI Adjustment” means the quotient of (i) the CPI for the month of January in
the calendar year for which the CPI Adjustment is being determined, divided by
(ii) the CPI for January of 2007.

 

5



--------------------------------------------------------------------------------

“Creative Services” has the meaning assigned to it in paragraph A of Exhibit B.

“DCI Spec Compliance” means compliance with (i) the Digital Cinema Specification
Version 1.2 released on March 7, 2008 by Digital Cinema Initiatives, LLC and its
errata; (ii) the DCI Stereoscopic Digital Cinema Addendum Version 1.0 released
on July 11, 2007 and its errata; and (iii) any applicable specifications
formally approved and adopted by SMPTE DC28, each as of March 10, 2010.

“DCIP” means Digital Cinema Implementation Partners, LLC, a Delaware limited
liability company.

“Designated Services” has the meaning assigned to it in Section 9.03(a).

“Digital Carousel” means a loop of slide advertising with minimal branding and
entertainment content which (i) is displayed before the Pre-Feature Program in
Digitized Theatres via the Digital Content Network and (ii) is displayed before
the Traditional Content Program in Non-Digitized Theatres via a non-digital
slide projector.

“Digital Cinema Equipment” has the meaning assigned to it in Section 3.06(a).

“Digital Cinema Screen” means a screen in an auditorium in a Theatre that is
equipped with Digital Cinema Equipment and such Digital Cinema Equipment is
operational to provide the Advertising Services.

“Digital Cinema Services” means services related to the digital playback and
display of feature films at a level of quality commensurate with that of 35 mm
film release prints that includes high-resolution film scanners, digital image
compression, high-speed data networking and storage, and advanced digital
projection.

“Digital Content Network” means a network of LLC Equipment and third-party
equipment and other facilities which provides for the electronic transmission of
digital content, directly or indirectly, from a centrally-controlled location to
Theatres, resulting in the “on-screen” exhibition of such content in such
Theatres, either in Theatre auditoriums or on Lobby Screens.

“Digital Content Service” means the Pre-Feature Program, Policy Trailer and the
Video Display Program.

“Digital Programming Event” means a digital programming event delivered live,
substantially live or prerecorded including, without limitation, sports, music
and comedy events exhibited in Theatres, but shall not include (a) the
Pre-Feature Program, the Digital Programming Event Pre-Feature Program, the
Digital Carousel or the Video Display Program, or (b) feature film content or
(c) Event Trailers or Trailers. For purposes of this definition, “feature film
content” shall not include (i) any form of content which is booked in the
majority of the Theatres exhibiting such content for less than seven
(7) consecutive days or (ii) anime, documentaries or classic movies.

 

6



--------------------------------------------------------------------------------

“Digital Programming Exhibitor Services Agreement” means that certain amended
and restated digital programming exhibitor services agreement entered into
between LLC and Cinemark dated as of the date hereof and assigned to Alternative
Content JV pursuant to which, among other things, Alternative Content JV will
provide digital programming services to Cinemark.

“Digital Programming Event Pre-Feature Program” means a program of digital
content of between twenty (20) and thirty (30) minutes in length that is
distributed for exhibition in Theatres prior to the Showtime of a Digital
Programming Event.

“Digital Programming Event Simulcast” has the meaning assigned to it in
Section 4.17.

“Digital Screen” means a screen in an auditorium of a Digitized Theatre.

“Digitized Theatres” means all Theatres that are connected to the Digital
Content Network, as of the Restated Effective Date, and all Theatres that
subsequently connect to the Digital Content Network, as of the date such
connection is established.

“Disposition” (including the term “Disposed”) has the meaning assigned to it in
Section 2.03.

“Dual Interface Architecture” means a delivery system in which the SMS and the
DCN screen player connect to the same digital cinema projector (one projector
with two play-back servers), as illustrated on Schedule 3.

“EBITDA” means, for the applicable measurement period, earnings before interest,
taxes, depreciation and amortization, all as defined by GAAP.

“Encumbered Theatres” has the meaning assigned to it in Section 4.08(a).

“Equipment” means the equipment and cabling, as prescribed by the terms of this
Agreement, which is necessary to schedule, distribute, play, reconcile and
otherwise transmit and receive the Advertising Services delivered by LLC
pursuant to the terms of this Agreement, and a complete list of all such
equipment located inside or on any Theatre building and the ownership thereof as
of the Restated Effective Date is set forth in the Specification Documentation,
as may be amended from time to time at the request of either Party.

“ESA Payment Letter” has the meaning assigned to it in Section 15.04.

“ESA-Related Tax Benefit Payments” has the meaning assigned to it in Section 1.1
of the Tax Receivable Agreement.

“Event Simulcast Advertising Services” has the meaning assigned to it in
Section 2 of Exhibit A.

“Event Sponsorship” has the meaning assigned to it in Section 2 of Exhibit A.

 

7



--------------------------------------------------------------------------------

“Event Trailer” means a promotion for a Digital Programming Event that is
exhibited in the Theatres after Showtime.

“Excluded Theatres” has the meaning assigned to it in Section 4.13(a).

“First Amendment” has the meaning assigned to it in the recitals to this
Agreement.

“Flight” has the meaning assigned to it in Section 4.01(a).

“Founding Members” has the meaning assigned to it in the recitals to this
Agreement and shall include their respective Affiliates.

“Future Theatres” has the meaning assigned to it in Section 3.01.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Group” has the meaning used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934.

“IMAX Screens” has the meaning assigned to it in Section 4.13(b).

“Indemnifying Party” has the meaning assigned to it in Section 11.01(c).

“Infringement” has the meaning assigned to it in Section 12.02.

“Initial Term” has the meaning assigned to it in Section 9.01.

“Intellectual Property” means all intellectual property, including but not
limited to all U.S., state and foreign (i) (A) patents, inventions, discoveries,
processes and designs; (B) copyrights and works of authorship in any media;
(C) trademarks, service marks, trade names, trade dress and other source
indicators and the goodwill of the business symbolized thereby, (D) software;
and (E) trade secrets and other confidential or proprietary documents, ideas,
plans and information; (ii) registrations, applications and recordings related
thereto; (iii) rights to obtain renewals, extensions, continuations or similar
legal protections related thereto; and (iv) rights to bring an action at law or
in equity for the infringement or other impairment thereof.

“Inventory” means any advertising or other content.

“License Agreement” means that certain Second Amended and Restated Software
License Agreement, dated as of February 13, 2007, among LLC, AMC, Cinemark and
Regal, as applicable, and as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“LLC Agreement” has the meaning assigned to it in the recitals to this
Agreement.

“LLC Confirmation” has the meaning assigned to it in Section 3.06(a).

“LLC Credit Agreement” means the Amended and Restated Credit Agreement dated as
of November 26, 2012 among LLC, the several lenders from time to time parties
thereto, JPMorgan Chase Bank, N.A., as syndication agent, Credit Suisse
Securities (USA) LLC, MacQuarie Capital (USA) Inc. and Morgan Stanley Senior
Funding, Inc., as co-documentation agents and Barclays Bank PLC, as the
Administrative Agent, as amended, modified or supplemented from time to time and
any extension, refunding, refinancing or replacement (in whole or in part)
thereof.

“LLC Derived Works” has the meaning assigned to it in Section 13.02(a).

“LLC Equipment” means the Equipment owned by LLC pursuant to the terms of this
Agreement.

“LLC Marks” means the trademarks, service marks, logos, slogans and/or designs
owned by LLC or otherwise contributed by LLC for use under this Agreement, in
any and all forms, formats and styles, including as may be used in the Brand (as
defined herein), as may be modified from time-to-time all as notified to
Cinemark from time to time by LLC.

“LLC Property” has the meaning assigned to it in Section 13.01(a).

“LLC Quality Standards” has the meaning assigned to it in Section 7.02(c).

“Lobby Promotions” has the meaning assigned to it in Section 1 of Exhibit A.

“Lobby Screen” means a plasma, LED or other type of screen displaying digital or
recorded content that is located inside a Theatre and outside the auditoriums,
or any other type of visual display mechanism that replaces such a screen. Lobby
Screens shall not include, however, digital poster cases, digital animated
poster cases, ATM or ticket kiosk screens (or such items that may replace
digital poster cases or ATM or ticket kiosk screens in the future) or other
substantially similar display mechanisms that display Theatre Advertising or
promotional material that may include some or all of the following types of
content: isolated images or still scenes from feature films or Digital
Programming Events, full motion elements that are not a Trailer or an Event
Trailer, interactive elements, audio elements and motion sensors and which
content, considered singularly and collectively, is sufficiently limited in
playtime and complexity such that it cannot reasonably be considered equivalent
to a Trailer or an Event Trailer.

“Loews Theatres” mean the theatres acquired (and not divested under government
order) by AMC Entertainment Inc. in connection with its merger with Loews
Cineplex Entertainment Corporation completed on January 26, 2006.

“Low Resolution Projection System” means a digital projection system deployed in
Theatres that (i) is not DCI Spec Compliant, (ii) has a maximum resolution less
than 2K (i.e., a resolution of less than 2048×1080), and (iii) is similar in
functionality to the low resolution projection systems currently deployed in
Theatres, as illustrated on Schedule 4.

 

9



--------------------------------------------------------------------------------

“Marketing Materials” has the meaning assigned to it in Section 7.02(a).

“Member” means each Person that becomes a member, as contemplated in the
Delaware Limited Liability Act, of LLC in accordance with the provisions of the
LLC Agreement and has not ceased to be a Member pursuant to the LLC Agreement.

“National CineMedia” has the meaning assigned to it in the recitals to this
Agreement.

“Newbuild Theatre(s)” has the meaning assigned to it in Section 2.02(a).

“Non-Assignable Legacy Agreement” has the meaning assigned to it in
Section 4.06(b)(ii).

“Non-Digitized Theatres” means Theatres that are not Digitized Theatres.

“Original Agreement” has the meaning assigned to it in the recitals of this
Agreement.

“Original Effective Date” means February 13, 2007.

“Party” has the meaning assigned to it in the preamble of this Agreement.

“Permitted Transfer” means:

(a) by operation of law or otherwise, the direct or indirect change in control,
merger, consolidation or acquisition of all or substantially all of the assets
of LLC or Cinemark, as applicable, or the assignment of this Agreement by
Cinemark to an Affiliate,

(b) with respect to the rights and obligations of LLC under this Agreement,
(i) the grant of a security interest by LLC in this Agreement and all rights and
obligations of LLC hereunder to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such rights and obligations to the Administrative Agent (on
behalf of the Secured Parties) or other third party upon the exercise of
remedies in accordance with the LLC Credit Agreement, the Senior Secured Notes
and/or any other secured debt to be entered into or issued by LLC after the
Restated Effective Date and the Security Documents and (iii) in the event that
the Administrative Agent is the initial assignee or transferee under the
preceding clause (ii), the subsequent assignment or other transfer of such
rights and obligations by the Administrative Agent on behalf of the Secured
Parties to a third party, or

(c) in the event that LLC becomes a debtor in a case under the Bankruptcy Code,
the assumption and/or assignment by LLC of this Agreement under section 365 of
the Bankruptcy Code, notwithstanding the provisions of section 365(c) thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Play List” has the meaning assigned to it in Section 4.01(a).

“Policy Trailer” has the meaning assigned to it in Section 4.05(b).

“Pre-Feature Program” means a program of digital content of between twenty
(20) and thirty (30) minutes in length that is distributed by LLC through the
Digital Content Network for exhibition in Digitized Theatres prior to Showtime
of a feature film or other programming or event (other than a Digital
Programming Event) or that is distributed non-digitally by some other means,
including DVD, for exhibition prior to Showtime of a feature film or other
programming or event (other than a Digital Programming Event) in Non-Digitized
Theatres. For the avoidance of doubt, the definition of Pre-Feature Program
shall not include any Digital Programming Event Pre-Feature Program.

“Pre-Feature Programming Schedule” means the schedule for the Pre-Feature
Program as developed from time to time by LLC after consultation with Cinemark.

“Projection System” means, collectively, a digital projection system including
at least the following components: a digital projector with a minimum resolution
of 2K, a digital cinema playout system (server or media block) and a screen
management system for the relevant Screen.

“Proprietary Information” means all Intellectual Property, including but not
limited to information of a technological or business nature, whether written or
oral and if written, however produced or reproduced, received by or otherwise
disclosed to the receiving Party from or by the disclosing Party that is marked
proprietary or confidential or bears a marking of like import, or that the
disclosing Party states is to be considered proprietary or confidential, or that
a reasonable person would consider proprietary or confidential under the
circumstances of its disclosure.

“PSA Trailer” means up to 30 seconds for Cinemark approved fundraising and that
may contain the display of any trademark, service mark, logo or other branding
of the charitable organizations sponsoring such fundraising that is exhibited in
the Theatres after Showtime.

“RCH” has the meaning assigned to it in the recitals to this Agreement.

“REG” means Regal Entertainment Group or its successor or any Person that wholly
owns REG, directly or indirectly, in the future.

“Regal” has the meaning assigned to it in the recitals to this Agreement.

“Regal Exhibitor Agreement” means the Amended and Restated Exhibitor Services
Agreement between LLC and Regal, dated of even date herewith, as the same may be
amended, supplemented or otherwise modified from time to time.

“Renewal Term” has the meaning assigned to it in Section 9.01(a).

“Representatives” has the meaning assigned to it in Section 11.01(a).

 

11



--------------------------------------------------------------------------------

“Restated Effective Date” has the meaning assigned to it in the preamble of this
Agreement.

“ROFR Notice” has the meaning assigned to it in Section 9.03(b).

“ROFR Period” has the meaning assigned to it in Section 9.03(a).

“ROFR Response” has the meaning assigned to it in Section 9.03(d).

“ROFR Response Period” has the meaning assigned to it in Section 9.03(d).

“Run-Out Obligations” has the meaning assigned to it in Section 4.08(a).

“Second Amendment” has the meaning assigned to it in the recitals to this
Agreement.

“Secured Parties” means (i) the “Secured Parties” (or any analogous concept) as
defined in the LLC Credit Agreement, (ii) Barclays Bank PLC (or any successor
thereto), as Collateral Agent for the First-Lien Secured Parties (as defined in
the Security Documents), (iii) the holders of any Notes Obligations (as defined
in the Security Documents); (iv) Wells Fargo Bank, National Association (or any
successor thereto), in its capacity as Trustee and authorized representative for
the Senior Secured Notes and the holders of the Senior Secured Notes and (v) any
other person acting in any analogous agency capacity or any other lender,
noteholder or holder of secured debt, in each case in connection with any
secured debt entered into or issued by LLC after the Restated Effective Date.

“Security Documents” means collectively, the “Security Documents” as defined in
the LLC Credit Agreement and in the purchase agreement or the indenture for the
Senior Secured Notes, and any amendment, modification, supplement or replacement
of such Security Documents and any security documents to be entered into by LLC
in connection with any LLC secured debt after the Restated Effective Date.

“Senior Secured Notes” means the 6.00% senior secured notes issued by LLC in
April 2012, due in 2022.

“Showtime” means the advertised showtime for a feature film or a Digital
Programming Event.

“Software” means the software owned by, and/or licensed to, LLC or its direct or
indirect Subsidiaries and which is installed on either LLC Equipment or Cinemark
Equipment and used in connection with delivery of the Digital Content Service
and the Digital Carousel.

“Special Promotions” has the meaning assigned to it in Section 4.14.

“Specification Documentation” means documentation as specified herein, relating
to technical specifications or other matters relating of this Agreement, that is
delivered and agreed upon by the Parties on the Restated Effective Date.

 

12



--------------------------------------------------------------------------------

“Sponsor” means any Person that, financially or through the provision of goods
or services, supports the production, distribution, underwriting or marketing of
a Digital Programming Event.

“Sponsor Message” means a marketing message from a Sponsor that may be exhibited
under the conditions, restrictions and requirements identified herein.

“Strategic LEN Promotions” has the meaning assigned to it in
Section 4.07(b)(ii).

“Strategic Lobby Promotions” has the meaning assigned to it in
Section 4.07(b)(iii).

“Strategic Programs” has the meaning assigned to it in Section 4.07(b).

“Strategic Relationship” has the meaning assigned to it in Section 4.07(b).

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is at the time beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own a
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Persons performing such functions) or act
as the general partner or managing member of such other Person.

“Supplemental Theatre Access Fee” has the meaning assigned to it in Schedule 1.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement by and
among National CineMedia, LLC, RCH, Regal, AMC, Cinemark Media, and Cinemark,
and dated as of February 13, 2007.

“Term” has the meaning assigned to it in Section 9.01.

“Territory” means the 50 states of the United States of America and the District
of Columbia.

“Theatre Access Fee” has the meaning assigned to it in Schedule 1.

“Theatre Advertising” means advertisement of one or more of the following
activities associated with operation of the Theatres of Cinemark or its
Affiliates: (A) Concessions or Concession promotions, (B) Cinemark’s gift cards,
loyalty programs and other items related to Cinemark’s business in the Theatres,
(C) events or services presented by Cinemark including without limitation
business meetings, church services or other events, or (D) vendors of services
(other than film-related vendors or vendors for Digital Programming Events)
provided to the Theatres, provided such promotion is incidental to the vendor’s
service such as, but without

 

13



--------------------------------------------------------------------------------

limitation, online or telephone ticketing or other alternative delivery sources
for the same, credit cards, bank cards, charge cards, debit cards, gift cards
and other consumer payment devices. Theatre Advertising includes the display of
concession menus, movie listings, Showtimes and pricing information.

“Theatre Maintenance Fee per Digital Cinema Screen” has the meaning assigned to
it in Schedule 1.

“Theatres” means from time-to-time, as applicable, all theatres in the Territory
owned by Cinemark or an Affiliate of Cinemark or as to which Cinemark or an
Affiliate of Cinemark has a controlling interest or operational control,
including both Digitized Theatres and Non-Digitized Theatres, except as provided
in Sections 2.02(b), 4.08 and 4.13 or as may be mutually agreed by the Parties
in writing. The foregoing notwithstanding, no motion picture theatre located
outside of the Territory shall be a Theatre without LLC’s prior written consent.
Theatre includes all parts of the physical facilities inside a theatre building
to which the public has access.

“Third Amendment” has the meaning assigned to it in the recitals to this
Agreement.

“Third Party Theatre Agreement” means an agreement between LLC and a third party
that gives LLC a right to provide Advertising Services with respect to the
Theatres being Disposed of by a Founding Member to such third party and that
meets the following minimum requirements: (i) the third party grants LLC
exclusive access to and the exclusive right to provide Advertising Services with
respect to the Theatres; (ii) the Third Party Theatre Agreement incorporates
content standards no more restrictive than as set forth in section 4.03 of this
Agreement; (iii) the fee payable by LLC to the third party for the Advertising
Services does not exceed [***]% of LLC’s total revenue attributable to such
Advertising Services; (iv) the term of the Third Party Theatre Agreement
(excluding extensions) is for the shorter of (A) the term of the longest lease
(excluding extensions) being Disposed of by the Founding Member in the
transaction, or (B) [***]; (v) LLC has substantially similar penalties upon a
breach of the Third Party Theatre Agreement by such third party than as set
forth in this Agreement for breaches by such Founding Member; and (vi) in all
other material respects, the Third Party Theatre Agreement imposes obligations
upon the third party that are substantially similar to the obligations imposed
upon the Founding Member in this Agreement, except that obligations arising
exclusively from such Founding Member’s status as a Founding Member shall be
inapplicable to the third party.

“TMS” means a digital cinema theatre management server.

“Traditional Content Program” means advertising and other promotional content
which is displayed on 35 mm film prior to Showtime.

“Trailer” means a promotion secured by Cinemark or its designee (which retains
the exclusive rights to so secure for all of its Theatres) for a feature film or
other programming, other than a Digital Programming Event that is exhibited in
the Theatres after Showtime.

 

14



--------------------------------------------------------------------------------

“Unit Adjustment Agreement” means that certain Common Unit Adjustment Agreement
dated as of February 13, 2007 among National CineMedia, LLC, RCH, Regal, AMC,
Cinemark Media, and Cinemark.

“Upgrade Request” has the meaning assigned to it in Section 3.05.

“Video Display Program” means a program of digital content exhibited on Lobby
Screens which is distributed by LLC through the Digital Content Network for
exhibition in Digitized Theatres, and which is distributed non-digitally by some
other means, including DVD, for exhibition in Non-Digitized Theatres.

ARTICLE 2

PARTICIPATION AND FEES

Section 2.01 Theatre Service Participation. From the Original Effective Date and
during the Term, LLC shall provide all aspects of the Advertising Services to
Cinemark and Cinemark shall exhibit and otherwise participate in such aspects of
the Advertising Services, on the terms and conditions set forth herein. Subject
to the provisions of Section 4.08 (Cinemark Run-Out Obligations), during the
Term all Theatres will participate in the Advertising Services either as
Digitized Theatres or Non-Digitized Theatres.

(a) Digitized Theatres. As of the Original Effective Date and during the Term,
pursuant to the terms of Section 4.01 (Content and Distribution of the Digital
Content Service and Traditional Content Program), LLC will provide the following
Advertising Services to the Digitized Theatres, and all Digitized Theatres will,
subject to the terms of Section 4.12 (Customer Access to Pre-Feature Program),
participate in (i) the Pre-Feature Program, (ii) the Policy Trailer and
(iii) the Video Display Program. Additionally, LLC may provide the Digital
Carousel during the period beginning after the preceding feature film (or, in
the case of the first feature film of the day, beginning after the opening of
the auditorium doors for that film) until the beginning of the Pre-Feature
Program and, if LLC provides the Digital Carousel, then all Digitized Theatres
will, subject to the terms of Section 4.12 (Customer Access to Pre-Feature
Program), participate in the Digital Carousel.

(b) Non-Digitized Theatres. As of the Original Effective Date and during the
Term, pursuant to the terms of Section 4.01 (Content and Distribution of the
Digital Content Service and Traditional Content Program), LLC will provide the
following Advertising Services to the Non-Digitized Theatres, and all
Non-Digitized Theatres will, subject to the terms of Section 4.12 (Customer
Access to Pre-Feature Program), participate in (i) the Traditional Content
Program, (ii) the Policy Trailer and (iii) the Video Display Program, but with
respect to participation of Non-Digitized Theatre’s participation in the Video
Display Program, only to the extent that a Non-Digitized Theatre has at least
one Lobby Screen and has the requisite equipment necessary to participate in the
Video Display Program. Additionally, LLC may provide the Digital Carousel during
the period beginning after the preceding feature film (or, in the case of the
first feature film of the day, beginning after the opening of the auditorium
doors for that film) until the beginning of the Traditional Content Program,
and, if LLC provides the Digital Carousel, then all Non-Digitized Theatres will,
subject to the terms of Section 4.12

 

15



--------------------------------------------------------------------------------

(Customer Access to Pre-Feature Program), participate in the Digital Carousel.
No Non-Digitized Theatre will be obligated to participate in, nor will LLC be
obligated to provide to any Non-Digitized Theatre, the Pre-Feature Program.

(c) Lobby Promotions. LLC shall provide Lobby Promotions to Theatres and
Theatres shall participate in Lobby Promotions as described in Section 4.02.

(d) Modifications. The Parties agree that the rights and obligations to provide
and participate in elements of the Advertising Services, as set forth
immediately above, may be modified during the Term upon mutual written agreement
of the Parties.

(e) Conversion of Theatres. No Digitized Theatre shall become a Non-Digitized
Theatre without the mutual agreement of Cinemark and LLC. Cinemark will
determine from time to time which Non-Digitized Theatres will be converted to
Digitized Theatres.

(f) Rights to Transfer Theatres. The Parties agree that nothing in this
Agreement is intended to, nor shall, bind or otherwise limit Cinemark’s or its
Affiliates’ rights and abilities in its sole discretion from time to time to
close, sell, acquire or otherwise transfer any interest in (including by
mortgage or otherwise) any theatre.

Section 2.02 Addition of Theatres.

(a) Newbuild Theatres. Except as provided in Section 4.13 (Excluded Theatres;
IMAX Screens) or as mutually agreed by the Parties in writing, any theatre in
the Territory newly built by Cinemark or an Affiliate of Cinemark following the
Original Effective Date (“Newbuild Theatres”) shall be equipped to receive the
Digital Content Service via the Digital Content Network, shall be a Digitized
Theatre, and shall participate in the Digital Content Service on the terms set
forth in Section 2.01. LLC agrees to provide all aspects of the Advertising
Services to Newbuild Theatres on the terms and conditions set forth herein.

(b) Acquisition Theatres. Any theatre in the Territory of which Cinemark or an
Affiliate of Cinemark obtains control of the advertising or promotional
activities therein after the Original Effective Date (excluding any Newbuild
Theatres and any Loews Theatre) shall be an “Acquisition Theatre(s)”. Subject to
Sections 4.08 and 4.13, LLC shall provide all aspects of the Advertising
Services to such Acquisition Theatres and Cinemark shall cause such Acquisition
Theatres to exhibit and participate in the Advertising Services on the terms and
conditions set forth herein. The Parties agree that Cinemark may obtain
operational control of an Acquisition Theatre but not obtain any or all rights
necessary to receive or display any or all aspects of the Advertising Services
or control over advertising or promotions but not over all of the foregoing,
and, in such circumstances Cinemark shall use its commercially reasonable
efforts to have as much of the Advertising Services received or displayed in
such Acquisition Theatres as is within its control, or if not, then as
reasonably practicable. The Parties agree that it may not be commercially
reasonable to equip each Acquisition Theatre to receive the Digital Content
Service via the Digital Content Network. Therefore, the Parties agree, subject
to Sections 4.08 and 4.13, that every Acquisition Theatre that is a Digitized
Theatre shall participate in the Digital Content Service via the Digital Content
Network on the terms set forth in Section 2.01, but that

 

16



--------------------------------------------------------------------------------

Cinemark retains sole discretion as to if, when and which Acquisition Theatres
Cinemark converts to Digitized Theatres. Upon Cinemark’s decision to convert an
Acquisition Theatre to a Digitized Theatre, the Parties agree to discuss in good
faith the appropriate schedule for equipping such Acquisition Theatre to receive
the Digital Content Service via the Digital Content Network. Upon agreeing upon
the schedule to conduct such equipping, LLC shall diligently prosecute such work
until completion.

(c) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Newbuild Theatres and Acquisition Theatres shall be addressed
in the Unit Adjustment Agreement.

Section 2.03 Disposition of Theatres.

(a) Disposition. Cinemark shall provide LLC prompt written notice after the
sale, transfer, permanent closure or other disposition of a Theatre (other than
as the result of a Permitted Transfer) or the permanent loss of any Theatre
lease (a “Disposition”). The decision to sell, close or otherwise dispose of any
Theatre shall be in Cinemark’s sole and absolute discretion. Any such Theatre
shall cease to be a Theatre for all purposes under this Agreement; and, if so
determined by Cinemark and agreed by LLC (which agreement shall not be
unreasonably or untimely withheld), then unless LLC and the applicable third
party(ies) enter into a Third Party Theatre Agreement, then the Parties will
agree on a date and time at which LLC shall be permitted to enter the affected
Theatre(s) and remove any LLC Property. In the event LLC fails to remove any LLC
Property within the timeframe the Parties agree upon for such removal, Cinemark
or such third party transferee shall have the right to remove and dispose of
such LLC Property in its sole discretion; provided that any Software included in
the LLC Property shall be removed and returned to LLC at LLC’s expense.

(b) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Disposition of Theatres shall be addressed in the Unit
Adjustment Agreement.

Section 2.04 Mandatory Participation. During the Term, except as expressly
provided in this Agreement, including Sections 4.01(b) (Pre-Feature Programs),
4.01(c)(ii) (Video Display Programs), 4.02(e) (Alternative Content Lobby
Promotions), 4.05 (Brand; Policy Trailer; Branded Slots), 4.06(a) (Beverage
Agreements), 4.07 (Other Cinemark Advertising Agreements), 4.08 (Cinemark
Run-Out Obligations), 4.11(b) (Event Trailers), 4.13 (Excluded Theatres; IMAX
Screens), 4.14 (Grand Openings; Popcorn Tubs; Employee Uniforms), 4.17(a) and
(b) (Digital Programming Event Simulcast), 4.18 (Event Sponsorships; Sponsor
Message) and Exhibit A, Cinemark shall subscribe for and LLC shall be the
exclusive provider to the Theatres of the services specifically set forth in the
definition of the “Advertising Services.” Except as expressly provided in this
Agreement, during the Term, Cinemark shall neither engage nor permit a third
party (excluding third party designees of LLC as provided hereunder) to provide,
or itself provide, to a Theatre any of the services specifically set forth in
the definition of “Advertising Services” set forth in Exhibit A. Nothing in this
Agreement shall limit or affect (i) LLC’s ability to contract or enter into any
relationship with any Person or entity for any product, service, or otherwise,
whether or not similar to any products or services provided by LLC under this
Agreement, or (ii) Cinemark’s ability to contract or enter into any relationship

 

17



--------------------------------------------------------------------------------

with any Person or entity for any product, service, or otherwise, other than the
services that will be provided exclusively by LLC as set forth in this
Section 2.04. All rights with respect to advertising and promotions not
explicitly granted hereunder are reserved to Cinemark, including without
limitation Cinemark’s ability to offer and sell advertising to any third party
on any website on the Internet, its telephone ticketing service or other
alternative media sources used for ticketing.

Section 2.05 ESA Modification Payments; Theatre Access Fees.

(a) ESA Modification Payments.

(i) Cinemark Initial ESA Modification Payment. As of February 13, 2007, and in
consideration for Cinemark’s agreement to use a Theatre Access Fee calculation
and payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the Original Effective Date of this
Agreement, LLC has paid to Cinemark $281,024,120 (such amount being the
“Cinemark Initial ESA Modification Payment”).

(ii) ESA-Related Tax Benefit Payments. After February 13, 2007, and in
consideration for Cinemark’s agreement to use a Theatre Access Fee calculation
and payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the Original Effective Date of this
Agreement, LLC has paid and will continue to pay any ESA-Related Tax Benefit
Payments to Cinemark, pursuant to the terms of the Tax Receivable Agreement.

(iii) Adjustments. The Cinemark Initial ESA Modification Payment will be subject
to contingent and ongoing adjustments, pursuant to the Unit Adjustment
Agreement.

(b) Theatre Access Fees.

(i) Calculation. In consideration for utilization of the Theatres pursuant to
the terms hereof, LLC shall calculate and Cinemark shall be entitled to receive
a Theatre Access Fee, as set forth in Schedule 1, which shall be paid based on
Cinemark’s attendance for the relevant fiscal month in which LLC provides the
Advertising Services and number of Digital Screens during the fiscal month in
which LLC provides the Advertising Services (calculated as the average between
the number of Digital Screens on the last day of the fiscal month preceding the
relevant fiscal month in which LLC provides the Advertising Services and the
last day of the fiscal month in which LLC provides the Advertising Services),
and which shall include the amount of 4.03 Revenue allocated to Cinemark for the
same fiscal month.

(ii) Payment. LLC shall pay Cinemark its Theatre Access Fees on or before the
last day of LLC’s fiscal month following the fiscal month in which Advertising
Services are provided by LLC; provided that Cinemark has, by the fourteenth day
of LLC’s fiscal month following the month in which Advertising Services are
provided by LLC, given LLC the data regarding attendance and number of Digital
Screens necessary for LLC to calculate the Theatre Access Fee. If Cinemark has
not, by the fourteenth day of LLC’s fiscal month

 

18



--------------------------------------------------------------------------------

following the month in which Advertising Services are provided by LLC, given LLC
the data regarding attendance and number of Digital Screens necessary for LLC to
calculate the Theatre Access Fee, the due date of the Theatre Access Fee payment
shall be extended by one day for each day that Cinemark is late in providing
such data. LLC shall provide Cinemark with a detailed accounting of the
calculation of Theatre Access Fees pursuant to Schedule 1, which report shall
accompany each such payment.

(iii) Supplemental Theatre Access Fee. If applicable, LLC shall pay Cinemark a
Supplemental Theatre Access Fee, as set forth in Schedule 1, on or before the
last day of LLC’s fiscal month following the end of LLC’s applicable fiscal
year.

(iv) Theatre Maintenance Fee per Digital Cinema Screen. If applicable, LLC shall
pay Cinemark the Theatre Maintenance Fee per Digital Screen, as set forth in
Schedule 1, along with and at the same time as the Theatre Access Fee, beginning
with the first month in which a LLC Confirmation is delivered to Cinemark.

Section 2.06 Non-Cash Consideration. Any Aggregate Advertising Revenue that LLC
receives in the form of non-cash consideration shall be valued as revenue in
accordance with GAAP. If LLC’s value of non-cash consideration received under
any arrangement exceeds $500,000 but is not greater than $5 million from any
party in a single transaction or series of related transactions, such value
shall be confirmed by National CineMedia, if it is LLC’s managing member, or
LLC’s then managing member. If LLC’s value of non-cash consideration received
under any arrangement exceeds $5 million from any party in a single transaction
or series of related transactions, LLC shall engage an independent qualified
appraiser to determine the fair market value of such non-cash consideration.
Notwithstanding the foregoing, no confirmation or appraisal of value shall be
required for LLC’s acquisition of tickets from Founding Members at their
published group sale price in exchange for advertising at LLC’s rate card rate.

ARTICLE 3

EQUIPMENT

Section 3.01 Procurement; Cost; Specifications. The Parties agree that all
Theatre-level Equipment required to exhibit and otherwise participate in the
Advertising Services on the terms and conditions set forth herein has been
installed in all Theatres as of the Original Effective Date. With respect to all
Newbuild Theatres, Acquisition Theatres, and Theatres which are converted from
Non-Digitized Theatres to Digitized Theatres or from Digitized Theatres to
Non-Digitized Theatres after the Original Effective Date (collectively, the
“Future Theatres”), LLC shall, except as provided in Section 3.03, be solely
responsible for procuring any Equipment for such Theatres. LLC shall bear the
cost of all Equipment for use outside the Theatres, as well as Equipment
installed in the Theatres for maintenance purposes (if any) (a description of
such LLC Equipment installed in the Theatres is included in the Specification
Documentation; which may be amended by mutual written agreement of the Parties)
and the Software. Cinemark shall reimburse LLC, at LLC’s cost, for all other
Equipment to be installed at or within any Future Theatres (a description of
such Cinemark Equipment is included in the Specification Documentation; which
may be amended by mutual written agreement of the

 

19



--------------------------------------------------------------------------------

Parties) within thirty (30) days after (i) the installation of such Equipment by
Cinemark or LLC in accordance with Section 3.04 and (ii) the delivery of
invoices by LLC to Cinemark supporting the expenses for which reimbursement is
sought. All Theatre-level operational costs associated with Cinemark’s use of
Equipment located in the Theatres, such as the cost of electricity, shall be
borne exclusively by Cinemark. LLC shall assure that the Equipment purchased by
LLC satisfies Cinemark’s specifications for such equipment, including the
communication interface between LLC Equipment and Cinemark Equipment.

Section 3.02 Ownership of Equipment. As between the Parties, each Party will own
the Equipment it pays for or reimburses the other Party for, whether pursuant to
Section 3.01 or Section 3.03. To the extent possible, LLC agrees to assign to
Cinemark any manufacturer warranties applicable to Cinemark Equipment procured
by LLC pursuant to Section 3.01. If for any reason the aforementioned warranties
are not assignable, upon written request of Cinemark, LLC shall use commercially
reasonable efforts to enforce the warranties on behalf of Cinemark.
Notwithstanding anything to the contrary herein, any LLC Equipment placed or
installed in a Theatre for maintenance purposes may, upon termination of this
Agreement or deletion of a particular Theatre as provided herein, as applicable,
be removed by LLC and held for its sole benefit.

Section 3.03 Cinemark Equipment. Cinemark shall be permitted to furnish any of
the Equipment, at its sole cost and expense, upon consultation with LLC, and
provided such Equipment satisfies LLC’s specifications for such Equipment
(including compatibility with the Digital Content Network). LLC agrees to
cooperate with Cinemark in good faith to permit the procurement by Cinemark of
Equipment in lieu of procurement of such Equipment by LLC and reimbursement by
Cinemark pursuant to Section 3.01.

Section 3.04 Installation.

(a) Performance. Cinemark and/or its subcontractors shall be solely responsible
for the installation of all Equipment purchased pursuant to Section 3.01 or
Section 3.03, as well as for ancillary services such as reporting, software
integration and system cutover; provided, however, that Cinemark may elect to
have LLC perform such services, and LLC shall then assume the responsibility for
installation of all Equipment. If Cinemark elects for LLC to assume the
responsibility for installation of all Equipment, (i) Cinemark shall reimburse
LLC for the cost of installing Cinemark Equipment as set forth in the
Specification Documentation, (ii) LLC will not issue invoices for any Equipment
cost, or installation services related to such Equipment until the completion of
such installation services, and (iii) LLC shall ensure that Equipment installed
pursuant to this section is made functional in accordance with any installation
rollout schedule agreed to by the Parties, as may be amended from time to time
upon mutual agreement of the Parties or as circumstances warrant.

(b) Consultation; Landline. The Parties agree to consult with each other with
respect to any modifications to Theatre premises necessary for receipt of the
Advertising Services. LLC shall use commercially reasonable efforts to limit the
size and number of satellite dishes that are required as part of the Equipment.
Cinemark shall be solely responsible for obtaining any consents required for the
installation or use of any Equipment at any Theatre, including without
limitation governmental and landlord consents, provided LLC reasonably

 

20



--------------------------------------------------------------------------------

cooperates with Cinemark at Cinemark’s request in obtaining such consents. If
Cinemark cannot obtain consent to installation of a satellite dish at a Theatre
because of technical, landlord or legal restrictions, Cinemark and LLC shall
work together in good faith to establish a landline connection to such location
for the Digital Content Network. All costs of the landline connection, which
shall be maintained with sufficient bandwidth for delivery of the Digital
Content Service, shall be borne by LLC with respect to delivery of content from
LLC to Cinemark’s wide area network and by Cinemark with respect to delivery of
content from Cinemark’s wide area network to the applicable Theatres.

(c) Coordination. All installation, maintenance and other services provided by
LLC to the Theatres hereunder shall be performed in a manner reasonably expected
not to disrupt Cinemark’s operations and, except where no practical alternative
exists, shall be provided outside of Theatre business hours, as mutually
determined by the Parties in their reasonable discretion. Subject to the
preceding sentence and upon advance written notice, LLC and its vendors or
subcontractors shall be provided reasonable access to the Theatres and such
other support services as reasonably required to install and inspect the
Equipment, for such fees as provided in the Specification Documentation, and
otherwise as required to perform LLC’s obligations under this Agreement. In
addition to the foregoing, and with respect to the installation of Equipment in
Newbuild Theatres only, LLC agrees (i) to cooperate with Cinemark in
coordinating the installation of Equipment with the construction schedule for
such Newbuild Theatres, and (ii) to consult with Cinemark prior to
subcontracting the performance of Equipment installation so as to permit a
determination of whether Cinemark might itself perform such Equipment
installation.

Section 3.05 Upgrades and Modifications. In order to ensure compatibility with,
and optimum performance and robustness of, the Digital Content Network and the
LLC Equipment (including hardware and software), LLC reserves the right to
request of Cinemark the replacement, upgrade or modification of any Cinemark
Equipment installed at any Theatre or the assistance with an upgrade to Software
on Cinemark Equipment; provided that such requests are equally and timely
communicated to each of Cinemark, AMC and Regal (the “Upgrade Request”). In the
event of an Upgrade Request, LLC shall provide Cinemark as much written notice
as is reasonably practicable under the circumstances, but in no event less than
ten (10) business days written notice. LLC and Cinemark will negotiate with each
other in good faith on the terms of any Upgrade Requests, including cost sharing
terms, if any. If LLC and Cinemark are not able to come to agreement about an
Upgrade Request, LLC may elect to pay for the replacements, upgrades or
modifications contained in the Upgrade Request including all reasonable
incidental and incremental costs to Cinemark, and Cinemark shall be obligated to
permit LLC to perform all necessary work to fulfill the Upgrade Request,
provided (i) there is no additional unreimbursed cost to it to accept such
replacement, upgrade or modification and (ii) that such replacement, upgrade or
modification does not unreasonably interfere with Cinemark’s theatre operations
and does not include any replacement, upgrade or modification of Cinemark
software without Cinemark’s express prior written consent. LLC agrees that, to
the extent practicable, it will develop a system that seeks to minimize the need
to enter the Theatres in order to update the Software.

 

21



--------------------------------------------------------------------------------

Section 3.06 Conversion of Theatres to Digital Cinema Equipment.

(a) Conversion of Digitized Theatres. During the Term and at its sole option,
Cinemark may choose to install a Projection System in one or more auditoriums in
any Digitized Theatre. As between Cinemark and LLC, Cinemark will be responsible
for purchasing, installing and maintaining the Projection Systems selected by
Cinemark. After the installation of a Projection System in an auditorium in a
Digitized Theatres, Cinemark, at its sole option, may elect to convert the
manner in which the Advertising Services are exhibited in such auditorium from
the existing Low Resolution Projection System to either a Dual Interface
Architecture or the ACE Solution. Upon such conversion, such Projection Systems
shall constitute Cinemark Equipment under this Agreement (the “Digital Cinema
Equipment”), including, but not limited to, the Equipment set forth on Schedule
A. During such conversion, Cinemark shall be responsible for connecting the
Equipment, including LLC Equipment, to the Cinemark Equipment in a functional
manner as mutually agreed by Cinemark and LLC. LLC shall be responsible for
providing specifications and process instructions to Cinemark for such
connectivity in advance of the scheduled conversion; provided that such
specifications and process instructions shall not require Cinemark to acquire
any additional equipment or software in order to effectuate such connectivity
unless such additional equipment or software is purchased by LLC and does not
render such Digital Cinema Equipment not DCI Spec Compliant. Once LLC receives
notice from Cinemark that a Projection System has been installed in a given
auditorium and that Cinemark has elected to convert the Advertising Services to
such Projection System, LLC and Cinemark shall have the responsibility to
jointly test such conversion to ensure that the Digital Cinema Equipment is
operational to provide the Advertising Services. LLC and Cinemark hereby agree
that the Auditoriums listed on Schedule 3.06(a) have Digital Cinema Equipment
operational to provide Advertising Services as of October 1, 2010. If the
conversion is operational to provide the Advertising Services, LLC shall notify
Cinemark in writing (the “LLC Confirmation”). If the conversion is not
operational to provide the Advertising Services, LLC and Cinemark shall
cooperate to make the system operational to provide the Advertising Services.
The Parties agree that LLC shall have 60 days, which shall include all testing,
following receipt of notice from Cinemark that a Projection System has been
installed and is capable of receiving the Advertising Services in a given
auditorium to complete the conversion in such auditorium. Until the testing of
the conversion has been completed and approved, Cinemark shall not be permitted
to remove the Low Resolution Projection System from such auditorium. After a
conversion of an auditorium has been completed and approved, Cinemark may, in
certain limited circumstances, replace the Digital Cinema Equipment with 35mm
projection. In such event Cinemark shall reinstall Low Resolution Projection
Systems in order to deliver the Advertising Services in such auditoriums and
Cinemark will no longer be required to exhibit 3D Advertising Services in such
auditoriums.

(b) Non-Digital Theatres. During the Term and at its sole option, Cinemark may
choose to install a Projection System in one or more auditoriums in any
Non-Digitized Theatre. As between Cinemark and LLC, Cinemark will be responsible
for purchasing, installing and maintaining the Projection Systems selected by
Cinemark. After the installation of a Projection System in an Auditorium in a
Non-Digitized Theatre, Cinemark, at its sole option, may elect to convert such
Non-Digitized Theatre to a Digitized Theatre. Upon such conversion, such
Projection Systems shall constitute Digital Cinema Equipment under this
Agreement. During such conversion, Cinemark shall be responsible for connecting
the Equipment, including LLC Equipment, to the Cinemark Equipment in a
functional manner as mutually agreed by

 

22



--------------------------------------------------------------------------------

Cinemark and LLC. LLC shall be responsible for providing specifications and
process instructions to Cinemark for such connectivity in advance of the
scheduled conversion; provided that such specifications and process instructions
shall not require Cinemark to acquire any additional equipment or software in
order to effectuate such connectivity. Once LLC receives notice from Cinemark
that a Projection System has been installed in a given auditorium and that
Cinemark has elected to convert such Non-Digitized Theatre to a Digitized
Theatre, LLC and Cinemark shall have the responsibility to jointly test such
conversion to ensure that the Equipment is operational to provide the
Advertising Services. If the conversion is operational to provide the
Advertising Services, LLC shall provide Cinemark with a LLC Confirmation. If the
conversion is not operational to provide the Advertising Services, LLC and
Cinemark shall cooperate to make the system operational to provide the
Advertising Services. The Parties agree that LLC shall have 60 days, which shall
include all testing, following receipt of notice from Cinemark that a Projection
System has been installed and is capable of receiving the Advertising Services
in a given auditorium to complete the conversion in such auditorium. After a
conversion of an auditorium has been completed and approved, Cinemark may, in
certain limited circumstances, replace the Digital Cinema Equipment with 35mm
projection. In such event Cinemark shall install Low Resolution Projection
Systems in order to deliver the Advertising Services in such auditoriums and
Cinemark will no longer be required to exhibit 3D Advertising Services in such
auditoriums.

(c) Maintenance Obligations. At the time any Digital Cinema Equipment is used to
deliver Advertising Services hereunder, whether using a Dual Interface
Architecture or the ACE Solution, LLC shall have no further obligation to
maintain the Low Resolution Projection System in that auditorium or to remove or
dispose of such projection system. LLC shall continue to be responsible for
maintaining the Equipment, including the LLC Equipment and any remaining Low
Resolution Projection Systems in use at such Digitized Theatre, pursuant to the
terms of this Agreement, as identified on Schedules 2, 3 and 4. Cinemark shall
continue to be responsible for maintaining all Cinemark Equipment, including the
Digital Cinema Equipment.

(d) Dual Interface Architecture or ACE Solution. Subject to the requirements and
procedures set forth in Section 3.06(a) or (b) as applicable nothing in this
Section 3.06 shall prohibit Cinemark from implementing either a Dual Interface
Architecture or the ACE Solution or from switching from a Dual Interface
Architecture to the ACE Solution or vice-versa. In addition, in certain limited
circumstances, Cinemark may replace the Digital Cinema Equipment with 35mm
projection in specific auditoriums and, in such circumstances, Cinemark shall
reinstall Low Resolution Projection Systems in order to deliver the Advertising
Services in such auditoriums on the same terms and conditions as existed prior
to the initial conversion to either a Dual Interface Architecture or ACE
Solution, as applicable. For any auditorium converted to the ACE Solution, LLC
shall be responsible for all costs necessary to provide the Advertising Services
for each Play List in the SMPTE format described in Section 4.01(a), and
Cinemark will be responsible for all costs necessary to receive the Advertising
Services content into Cinemark’s TMS and append the digital cinema playlist to
provide LLC substantially the same functionality that existed before the
conversion to the ACE Solution.

 

23



--------------------------------------------------------------------------------

(e) Conversion Reporting. Cinemark will provide LLC with a weekly report setting
forth (i) a list of the auditoriums in each Digitized Theatre that Cinemark
intends to convert the Advertising Services to Dual Interface Architecture or
ACE Solution and the time frame thereof, (ii) a list of the auditoriums in each
Non-Digitized Theatre that Cinemark intends to convert to auditoriums in a
Digitized Theatre using a Dual Interface Architecture or ACE Solution and the
time frame thereof, and (iii) a list of the auditoriums in each Theatre as to
which Digital Cinema Equipment is being used for Advertising Services.

(f) Integration. The Parties shall cooperate in good faith during the conversion
process contemplated by this Section 3.06. Once LLC receives notice from
Cinemark that a Projection System has been installed in a given auditorium and
Cinemark has elected to convert the Advertising Services to such Projection
System, LLC shall reimburse Cinemark for incremental costs incurred by Cinemark
resulting from delays by LLC in completing the integration within 60 days
following receipt of notice from Cinemark that a Projection System has been
installed in a given auditorium.

Section 3.07 Training. To the extent necessary, LLC and Cinemark, respectively,
will provide training services to Cinemark’s support staff and customer service
and other employees and agents on terms as mutually agreed by the Parties in
their reasonable discretion. LLC agrees that it will pay for these training
services and they will be adequate to permit Cinemark to train its own employees
and agents as required to perform under this Agreement. Cinemark agrees to
provide training services according to any reasonable standards as may be
promulgated by LLC in consultation with Cinemark. LLC agrees to provide training
services, at its cost, to Cinemark’s support staff and other employees with
respect to any Equipment or Software upgrades or modifications prior to
implementation.

Section 3.08 Equipment Maintenance Standard.

(a) Standard; Replacement. During the Term, the Parties shall each use their
commercially reasonable efforts (i) to ensure there is no unauthorized access,
loss or damage to or theft of Equipment hereunder, and (ii) to prevent piracy or
other theft of Inventory exhibited through the use of such Equipment or
otherwise in its possession or control. Cinemark further agrees to keep all
Cinemark Equipment, including without limitation Lobby Screens, clean, and to
promptly notify LLC if any Cinemark Equipment is not functioning properly.
Cinemark shall promptly arrange to repair or replace any Equipment in its
possession (provided the damage interferes with the delivery of the Advertising
Services) that is lost, stolen, damaged or otherwise fails to function or
becomes inoperable, other than because of LLC’s failure to properly maintain the
Equipment as set forth in Section 3.08(b).

(b) Performance of Repair and Replacement. Subject to the terms of this
Section 3.08(b) and of Section 3.08(c) below regarding cost, the repair and
replacement of Equipment shall be performed by LLC until such time as Cinemark
elects to assume this responsibility by giving written notice to LLC. If
Cinemark assumes this responsibility to perform replacement or repair but fails
to maintain the Cinemark Equipment at a performance level substantially similar
to the LLC Equipment, then LLC shall promptly provide Cinemark written notice of
such failure and if such failure is not cured within 30 days, LLC shall be
entitled to repair, or if repair is not reasonably possible, replace such LLC
Equipment not so maintained and deduct the cost of such replacement from
Cinemark’s Theatre Access Fees.

 

24



--------------------------------------------------------------------------------

(c) Repair Costs. So long as LLC is performing repair and replacement of
Equipment, LLC shall pay the costs of repair (but not replacement, which is the
responsibility of Cinemark). Notwithstanding anything to the contrary in this
Section 3.08, LLC shall not be required or requested to make any expenditures
that (i) would constitute a capital expenditure for LLC under GAAP or (ii) would
have otherwise been payable by Cinemark’s insurance provider; provided, however,
LLC shall be responsible for all costs to repair or replace Equipment to the
extent damaged as a result of the negligence or misconduct of LLC and/or its
subcontractors.

(d) Condition. Subject to the foregoing, for purposes of ongoing maintenance,
LLC shall keep and maintain Equipment installed in the Theatres in good
condition and repair at its sole expense (with the exception of projector bulb
replacement and equipment replacement, the cost of which shall be borne by
Cinemark), and in a manner consistent with the Service Level Agreement set forth
in the Specification Documentation and as may be reasonably amended by mutual
agreement of LLC and Cinemark from time to time. The Parties agree to consult
with each other on a regular basis during the Term in an attempt to reduce
maintenance costs arising from redundancies in the Parties’ respective service
fleets. Upon advance notice to Cinemark, Cinemark shall provide LLC and/or its
subcontractors reasonable access to the Equipment and such other support
services as LLC and/or its subcontractors reasonably require to provide
maintenance and repair services as required hereunder.

ARTICLE 4

DELIVERY OF THE ADVERTISING SERVICES

Section 4.01 Content and Distribution of the Digital Content Service and
Traditional Content Program.

(a) Distribution; Quality. On the Original Effective Date, LLC will commence
distribution of the Digital Carousel, the Digital Content Service and the
Traditional Content Program to the Digitized Theatres and Non-Digitized
Theatres, all as set forth above in Article 2. With respect to Digitized
Theatres, content shall be distributed through the Digital Content Network, via
either LLC’s satellite network or by LLC’s or exhibitor’s landline network. Each
of the Pre-Feature Program and the Video Display Program shall consist of
Inventory comprising a single play list (“Play List”). The Play List will be
refreshed during the Term when and as determined by LLC but not less frequently
than 12 times per year (each a “Flight”). The Digital Carousel, the Digital
Content Service (including the Pre-Feature Programming Schedule) and the
Traditional Content Program will be substantially similar in nature, quality,
and scope to the corresponding advertising, promotional and other content, as
received by the Theatres immediately prior to the Original Effective Date, and
will in addition be delivered pursuant to the Service Level Agreement included
in the Specification Documentation, as applicable. In addition, LLC agrees that
the quality of the Advertising Services delivered to each of the Founding
Members will be consistent throughout the Term. If Cinemark elects to use the
ACE Solution to deliver the Advertising Services which use Digital Cinema
Equipment, LLC shall ensure that such Advertising Services are provided to
Cinemark as specified in the SMPTE

 

25



--------------------------------------------------------------------------------

draft, as of March 10, 2010, named Proposed 430-8, D-Cinema Operations Show
Playlist (which addresses provision of show playlist and showpack by a third
party to a DCI compliant TMS) and, with respect to the Digital Carousel, the
Pre-Feature Program, and the Policy Trailer, in the format of the film exhibited
on the Cinemark Equipment which follows the Advertising Services.
Notwithstanding the foregoing, the Parties agree that from October 1, 2010
through the earlier of (i) the date that the ACE Solution has been installed
with respect to 1,000 total Digital Screens (including Digital Screens operated
by the other Founding Members of LLC and Network Affiliates), or
(ii) December 31, 2011, LLC may deliver the Advertising Services to Theatres
requiring the JPEG 2000 format via disc drives rather than via satellite.

(b) Pre-Feature Programs.

(i) Pre-Feature Program. The Pre-Feature Program shall consist of four (4) or
more elements, including: (i) commercial advertising; (ii) promotions for the
Cinemark brand (including the Brand and Branded Slots), Concessions sold and
services used by Cinemark and other products and services in accordance with
Section 4.05; (iii) interstitial content; and (iv) other entertainment
programming content which, while promotional of businesses or products, shall be
primarily entertaining, educational or informational in nature, rather than
commercially inspired. Additionally, only to the extent required by the terms of
the Alternative Content Services Agreement and subject to the limitations set
forth therein, Event Sponsorships and promotions for Digital Programming Events
may be included in the Pre-Feature Program.

(ii) Digital Programming Event Pre-Feature Program. Under the Alternative
Content Services Agreement, LLC and Alternative Content JV agree to work
together to develop and exhibit a Digital Programming Event Pre-Feature Program.
Cinemark acknowledges that it is the intent of LLC and Alternative Content JV
that the Digital Programming Event Pre-Feature Program shall consist of five
(5) or more elements, including: (i) commercial advertising; (ii) promotions for
the Cinemark brand (including the Brand and Branded Slots), Concessions sold and
services used by Cinemark and other products and services in accordance with
Section 4.05; (iii) interstitial content; (iv) promotional content used by
Alternative Content JV to promote Digital Programming Events which may include a
Sponsor Message; and (v) other entertainment programming content which, while
promotional of businesses or products, shall be primarily entertaining,
educational or informational in nature, rather than commercially inspired. Any
Digital Programming Event Pre-Feature Program shall conclude at Showtime for the
Digital Programming Event in order to permit Alternative Content JV and/or
Cinemark opportunities to exhibit Event Trailers or Trailers. Any Digital
Programming Event Pre-Feature Program will be programmed, to the extent
commercially reasonable, to cater to the demographic of the audience of the
related Digital Programming Event. Cinemark acknowledges and agrees that as of
the Restated Effective Date, it is not commercially reasonable to deliver
Digital Programming Event Pre-Feature Programs that are customized for the
Cinemark Brand or that cater to the demographic of the audience of the related
Digital Programming Event. Any advertising, promotion, marketing or other
services set forth in the definition of the “Advertising Services” contained in
the Digital Programming Event Pre-Feature Program and exhibited by Cinemark at
the direction of LLC or Alternative Content JV shall be expressly permitted by
LLC hereunder notwithstanding the provisions of Section 2.04 hereof.

 

26



--------------------------------------------------------------------------------

(iii) LLC shall have no liability of any kind under this Agreement for any
content provided by Alternative Content JV.

(c) Video Display Program. The elements of the Video Display Program shall be,
generally, the same as those for the Pre-Feature Program, and will include the
Brand and the Branded Slots. LLC specifically agrees that the Video Display
Program will contain only material that has received, or had it been rated would
have received, an MPAA “G” or “PG” rating. In addition, LLC shall not restrict
the sale of Inventory from the Video Display Program for promotions of feature
films. Lobby Screens displaying the Video Display Program shall be located in
areas of Theatres of LLC’s choosing (subject to Cinemark’s reasonable
operational constraints and provided relocation of existing Lobby Screens is not
required). Cinemark is obligated to provide at least one Lobby Screen per
Digitized Theatre with ten or fewer screens, two Lobby Screens per Digitized
Theatre with eleven to twenty screens and three Lobby Screens per Digitized
Theatre with more than twenty screens; provided, however, that Cinemark shall
have no obligation to increase the number of Lobby Screens in any Theatre that
has at least one Lobby Screen that is capable of receiving the Video Display
Program as of the Original Effective Date. When a Theatre has more than the
minimum number of Lobby Screens required, Cinemark may, at its discretion, elect
to display on such excess Lobby Screens (i) the Video Display Program or
(ii) internal programming (including promotion of Cinemark’s internal business
or promotion of Digital Programming Events) that does not include third-party
advertising and/or third-party mentions for products and services (other than
Theatre Advertising or Sponsor Messages in connection with Event Sponsorships);
provided, however, Cinemark shall provide at least 30 days advance notice prior
to an initial election of either (i) or (ii) in any such Theatre, and at least
60 days advance notice prior to any subsequent change in election.

Section 4.02 Lobby Promotions.

(a) Delivery. On the Original Effective Date, LLC will make available to the
Theatres the Lobby Promotions, and Cinemark will accept such Lobby Promotions on
the terms and conditions set forth herein.

(b) Guidelines; Inventory. Lobby Promotions shall satisfy the guidelines and
specifications set forth herein and as may be provided by Cinemark to LLC
pursuant to Section 4.02(c). The Inventory of Lobby Promotions for each Theatre
that Cinemark covenants to display pursuant to this Agreement is set forth in
Exhibit A-1. LLC may provide additional Lobby Promotions (“Additional Lobby
Promotions”), subject to approval by Cinemark. LLC will take all other actions
necessary and prudent to ensure the delivery of Lobby Promotions as required
under the terms hereof. LLC will inform Cinemark of the length of time that
Lobby Promotions and Additional Lobby Promotions are to be displayed.

(c) Standards and Specifications. LLC covenants and agrees that Lobby Promotions
provided pursuant to this Agreement will conform to all standards and
specifications of which Cinemark provides LLC reasonable notice during the Term,
including without limitation standards and specifications with respect to
manufacturers and suppliers, sizing (e.g., cup and popcorn tub sizing), timing
of delivery of concession supplies to Theatres, reimbursement of incremental
costs (e.g.,

 

27



--------------------------------------------------------------------------------

cups, floor mats, plates) and the like. LLC further covenants that the Lobby
Promotions will not diminish or tarnish the reputation of Cinemark or
unreasonably disrupt Theatre operations, including, without limitation, traffic
flow or noise level, each as determined in Cinemark’s reasonable discretion, and
that Lobby Promotions will comply with the content standards set forth in
Section 4.03. LLC specifically agrees (i) that Lobby Promotions will contain
only material that has received, or had it been rated would have received, an
MPAA “G” or “PG” rating, (ii) that the only type of sampling that will be
permitted is exit sampling, (iii) to refrain from distributing chewing gum as
part of any Lobby Promotion, other than attended sampling as patrons are exiting
the Theatre, (iv) not to permit a Lobby Promotion that would distribute or
sample any item that is the same as or substantially similar to any item sold at
the Theatre’s concession stand and (v) not to permit a Lobby Promotion involving
fund raising on Theatre property.

(d) Costs. LLC will be responsible for all costs and expenses associated with
sourcing, production, delivery and execution of Lobby Promotions to the
Theatres, including incremental costs actually incurred by the Theatres in
connection with Lobby Promotions. In its discretion, Cinemark may make employees
available to assist in Lobby Promotions requiring exit sampling; provided that
LLC shall reimburse Cinemark for the employees’ time used to conduct the exit
sampling at their customary wage.

(e) Alternative Content Lobby Promotions. To the extent that Cinemark provides
Alternative Content JV with the right to use certain Inventory of Lobby
Promotions to promote Digital Programming Events, Cinemark may display such
promotions at the direction of Alternative Content JV notwithstanding the
provisions of Section 2.04 hereof, provided that such promotions are limited to
a Sponsor Message in connection with an Event Sponsorship.

Section 4.03 Content Standards. The Parties agree that (unless mutually agreed
by the Parties with respect to clauses (i), (iii), (iv), (v) or (vi)) all
content within the Advertising Services will not contain content or other
material that: (i) has received, or had it been rated would have received, an
MPAA “X” or “NC-17” rating (or the equivalent), (ii) promotes illegal activity,
(iii) promotes the use of tobacco, sexual aids, birth control, firearms, weapons
or similar products; (iv) promotes alcohol, except prior to “R”-rated films in
the auditorium; (v) constitutes religious advertising (except on a local basis,
exhibiting time and location for local church services); (vi) constitutes
political advertising or promotes gambling; (vii) promotes theatres, theatre
circuits or other entities that are competitive with Cinemark or LLC;
(viii) would violate any of Cinemark’s Beverage Agreements or the exclusive
contractual relationships identified in the Specification Documentation
(including renewals and extensions of the foregoing, but excluding any
amendments or modifications thereto as such relate to such content standards)
and any subsequent exclusive arrangement entered into by LLC with respect to the
Theatres; or (ix) otherwise reflects negatively on Cinemark or adversely affects
Cinemark’s attendance as determined in Cinemark’s reasonable discretion.
Cinemark may, without liability, breach or otherwise, prevent and/or take any
other actions with respect to the use or distribution of content that violates
the foregoing standards; provided, that with respect to Section 4.03(ix),
Cinemark may opt out of such content in the Advertising Services only with
respect to Theatres in the geographic locations identified, which may include
all of Cinemark’s Theatres. If the Digital Content Service contains any content
that violates the foregoing standards, LLC must remove such content as soon as
reasonably practical, but no later than within 24 hours of Cinemark notifying
LLC of such violation. If LLC fails to remove such content within such 24-hour
period, Cinemark may discontinue the Digital

 

28



--------------------------------------------------------------------------------

Content Service in such auditoriums where such content is shown until the
violating content is removed and shall have no liability for such
discontinuation. If any other elements of the Advertising Services contain any
content that violates the foregoing standards, LLC shall at Cinemark’s request,
or Cinemark acting on its own behalf may, upon giving written notice to LLC,
remove such content immediately. If any Founding Member opts out of any Lobby
Promotion or other advertising pursuant to Section 4.03(viii) or (ix) of this
Agreement, the AMC Exhibitor Agreement or the Cinemark Exhibitor Agreement (as
applicable) or out of any Video Display Program because of lack of equipment to
display such content, or if any Founding Member does not agree to exhibit any
content of the Advertising Services subject to Section 4.03(i), (iii), (iv),
(v) or (vi), then LLC shall apply any revenue it is entitled to receive from
such Advertising Services (“4.03 Revenue”) to adjust payments of the Theatre
Access Fee as set forth in Schedule 1.

Section 4.04 Development of the Advertising Services. All operational costs
associated with LLC’s procurement, preparation and delivery of the Advertising
Services (including Inventory and other promotional materials as provided
herein) to the Theatres shall be borne exclusively by LLC. Except as provided
herein, all in-Theatre operational costs associated with Cinemark’s receipt and
exhibition of the Advertising Services within the Theatres shall be borne
exclusively by Cinemark; provided that, upon prior written notice to and
consultation with LLC, LLC shall reimburse Cinemark for its reasonable
incremental out-of-pocket third party costs incurred in connection with receipt
and exhibition of the Advertising Services within the Theatres. Any excess
on-screen Inventory which may be made available to Cinemark in LLC’s discretion
pursuant to Section 5.03 or otherwise, and any other on-screen Inventory
provided by Cinemark pursuant to Section 4.05, will be subject to both Parties’
review and approval, which will not be unreasonably withheld. LLC will provide
at its own expense all creative and post-production services necessary to
ingest, encode and otherwise prepare for distribution all other on-screen
Inventory as part of the Digital Content Service. All on-screen Inventory
provided by Cinemark for inclusion in the Digital Content Service must (i) be
submitted to LLC for review for compliance with (ii) and (iii) below as LLC may
reasonably request, but in any event at least twenty (20) business days before
scheduled exhibition (unless otherwise previously approved by LLC), (ii) satisfy
the content restrictions enumerated in Section 4.03(i) through (vii) hereof, and
(iii) be fully produced in accordance with LLC’s technical specifications as
promulgated by LLC from time to time (all as provided in written or electronic
form to Cinemark in a reasonable time period prior to implementation, including
any amendments thereto; and which are equally applied to all exhibitors), ready
for exhibition, as well as in accordance with applicable LLC commercial
standards and operating policies, and all applicable federal, state and local
laws and regulations. LLC must reject or approve all Inventory provided by
Cinemark within five (5) business days. Any such Inventory provided by Cinemark
and not rejected within such time frame shall be deemed approved and
incorporated into the Advertising Services. Any Inventory provided by Cinemark
for review and approval by LLC need not, once approved by LLC, be resubmitted by
Cinemark for approval in connection with any future use.

 

29



--------------------------------------------------------------------------------

Section 4.05 Brand; Policy Trailer; Branded Slots.

(a) Branded Content. LLC agrees to create, in conjunction with and subject to
Cinemark’s prior approval, a Cinemark brand identity (the “Brand”) that will
surround, or “house,” the Digital Content Service and include interstitial
messaging (“bridges and bumps”), throughout the Play List and in the Policy
Trailer, to reinforce the Brand. The interstitial messaging shall include a
Pre-Feature Program introduction and close containing content branded with the
Cinemark Marks. The close shall also include content branded with the marks of
Cinemark’s beverage concessionaire. The Brand and the Branded Slots shall not
contain the display of any trademark, service mark, logo or other branding of a
film, film studio(s), distributor(s), or production company(ies). In addition to
the interstitial messaging, the Digital Content Service will feature (i) up to
two (2) minutes for the promotion of Cinemark’s internal business and/or
promotional materials for Digital Programming Events (the “Branded Slots”) in
each Play List, (ii) the Policy Trailer, to be created by LLC at the direction
of Cinemark as part of the Creative Services and (iii) any other content as may
be agreed between Cinemark and LLC. The Parties hereby acknowledge that Cinemark
has the right to exhibit the PSA Trailer after Showtime.

(b) Policy Trailer. The policy trailer will be (i) up to 60 seconds,
(ii) exhibited in the Theatres after Showtime, and (iii) used to feature content
relating to Theatre policy and operations, and may include (w) a policy service
announcement that promotes appropriate theatre behavior, (x) promotions of
Cinemark Concessions, (y) the display of any trademark, service mark, logo or
other branding of a film studio(s), distributor(s), or production company(ies)
and (z) upon prior written approval of Cinemark, other promotional materials of
third-party products for which LLC sells advertising and is paid a fee (the
“Policy Trailer”).

(c) Branded Slot. Each Branded Slot may only exhibit Theatre Advertising and/or
Sponsor Messages in connection with Event Sponsorships. LLC is required to
include no less than forty-five (45) seconds of Branded Slots within the final
fifteen (15) minutes of the Play List, fifteen (15) seconds of which shall be
included within the final eleven (11) minutes of the Play List; provided, that
LLC may begin these Branded Slots up to one minute earlier when LLC expands the
amount of advertising units that follow these Branded Slots through the sale of
additional advertising to third parties. LLC shall not exhibit any advertising
relating to LLC after Cinemark’s Branded Slot placement referred to in this
Section 4.05(c).

(d) Restrictions. Other than as permitted in Sections 4.05(a), (b), (c) or
Section 4.07, none of the Brand, the Policy Trailer or the Branded Slots will
include third-party advertising and/or third-party mentions for products and
services, without LLC’s prior written approval; provided that a Branded Slot
promoting a Digital Programming Event may include a Sponsor Message.

(e) Creative Services. The Brand messaging, Policy Trailer and Branded Slots may
be created and edited by LLC as part of the Creative Services, in consultation
with Cinemark, subject to final, mutual agreement of the Parties. LLC will
provide Cinemark with up to 1,000 hours of Creative Services annually at no cost
for Brand development, Policy Trailers and Branded Slots exhibiting Theatre
Advertising. Time spent on Creative Services exceeding the initial 1,000 hours
shall be determined as described in Exhibit B. Cinemark may use other vendors
for creative services at Cinemark’s cost and subject to LLC’s production
standards.

 

30



--------------------------------------------------------------------------------

(f) Traditional Content Program. The Traditional Content Program in
Non-Digitized Theatres will contain, at a minimum, promotions for Cinemark’s
beverage and other Concessions.

Section 4.06 Beverage and Legacy Agreements.

(a) Beverage Agreements. LLC shall, through the expiration or other termination
of Cinemark’s Beverage Agreement in effect on the Restated Effective Date,
display or exhibit, as applicable, as part of the Advertising Services,
advertising Inventory meeting any and all specifications and requirements
prescribed by the Beverage Agreement, including format, length (not to be longer
than ninety (90) seconds), and placement within the Play List, as set forth in
the Specification Documentation, with compliance by LLC to be within a
reasonable time after such specifications are communicated from time-to-time by
Cinemark to LLC in a written notice. In consideration for the advertising
pursuant to the Beverage Agreement, Cinemark agrees to pay LLC at the
advertising rates set forth on Exhibit B (the “Beverage Agreement Advertising
Rate”). The Beverage Agreement Advertising Rate shall be paid on or before the
last day of LLC’s fiscal month following LLC’s fiscal month in which the
Advertising Services related to the Beverage Agreement were provided. Beginning
after Cinemark’s Beverage Agreement in effect on the Restated Effective Date
expires or otherwise terminates through the end of the Term, Cinemark shall have
the right to have included in the Advertising Services advertising Inventory for
its beverage concessionaires at the then current Beverage Agreement Advertising
Rate; provided that Cinemark (i) keeps LLC apprised of the status of
negotiations with the beverage vendor (including likelihood of reaching
agreement, advertising length and placement required), from the time such
negotiations begin until an agreement is signed, and (ii) provides LLC notice
(including advertising length and placement required) within two (2) business
days after the date that Cinemark and its beverage concessionaire agree on terms
for a new Beverage Agreement. Cinemark shall be permitted to prescribe the
length and placement within the Play List of on-screen Inventory based on the
requirements of the Beverage Agreements which may then be in effect between
Cinemark and such then-applicable beverage concessionaires; provided that such
Inventory shall not exceed ninety (90) seconds in length for all such Beverage
Agreements. Cinemark-redacted and/or Cinemark-selected (by disclosure or
summary) contents of the Beverage Agreement shall only be disclosed as, and to
the extent, required pursuant to this Agreement, provided such disclosure would
not violate the terms of such Beverage Agreement.

(b) Cinemark Legacy Agreements.

(i) Listing. The Specification Documentation sets forth a list of the Cinemark
Legacy Agreements, including the identity of each advertiser. On the Original
Effective Date, Cinemark shall assign all rights and obligations arising from or
out of each Cinemark Legacy Agreement to LLC.

(ii) Non-Assignable Legacy Agreements. This Agreement shall not constitute an
assignment or transfer, or an attempted assignment or transfer, of any Cinemark
Legacy Agreement, if and to the extent such agreement is a “Non-Assignable
Legacy Agreement,” meaning that the assignment or transfer of such Cinemark
Legacy Agreement would constitute a breach of the terms of such Cinemark Legacy
Agreement. Cinemark and

 

31



--------------------------------------------------------------------------------

LLC shall use commercially reasonable efforts to obtain a waiver to assignment
of any Non-Assignable Legacy Agreement and in the meantime Cinemark shall pay to
LLC all proceeds from any Legacy Agreement. To the extent that any waiver
referred to in this Section 4.06(b)(ii) is not obtained by Cinemark, Cinemark
shall also use commercially reasonable efforts to, at the request of LLC,
enforce for the account of LLC any right of Cinemark arising from any
Non-Assignable Legacy Agreement. LLC shall perform the obligations of Cinemark
under or in connection with any Non-Assignable Legacy Agreement, except to the
extent that LLC is not provided the benefits thereof in any material respect
pursuant to this Section 4.06(b)(ii).

Section 4.07 Other Cinemark Advertising Agreements.

(a) Theatre Advertising. In addition to advertising Inventory referenced above
in Sections 4.05 and 4.06, Cinemark may purchase, on an arm’s length basis and
subject to availability, as part of the Advertising Services, advertising
Inventory for Theatre Advertising and to promote Digital Programming Events.
Cinemark shall pay for Advertising Services pursuant to this Section 4.07(a) on
or before the last day of LLC’s fiscal month following LLC’s fiscal month in
which the Advertising Services were provided.

(b) Non-Theatre Advertising. Cinemark may enter into a cross-marketing
arrangement designed to (i) promote the Theatres and the movie-going experience
with a local, regional or nationally-known vendor of products or services that
are not of the type described in Theatre Advertising or (ii) promote Digital
Programming Events, in either case, for the purpose of generating increased
attendance at the Theatres or increased revenue for Cinemark (other than revenue
from any Advertising Services) (the “Strategic Relationship”) with advertising
of such products or services being presented in the Theatres (either in the
Video Display Program or in Lobby Promotions) (“Strategic Programs”), subject to
the terms set forth in this Section 4.07(b). Strategic Programs may not be made
on an exclusive basis. Strategic Programs entered into in connection with a
Digital Programming Event shall not include any third-party advertising,
trademarks, service marks, logos or other branding and/or third-party mentions
for products and services except for a Sponsor Message. Cinemark covenants that
it shall not re-sell any Advertising Services, including those received in
connection with Strategic Programs. Strategic Programs shall be subject to the
following limitations:

(i) Strategic Programs. Cinemark may conduct at no cost with respect to any
Strategic Programs no more than (A) two (2) local or regional promotions per
Flight per Theatre and (B) four (4) national promotions per year; provided,
however, that no more than one national promotion may run at any time (the
“Client Limitation”). By means of illustration, the Client Limitation for
national promotions are not limited to a Flight, accordingly, one national
promotion may run for twelve months, two national promotions may run for six
months each provided that they do not run at the same time, four national
promotions may run for three months each provided that they do not run at the
same time, or another combination of national promotions may be used if there
are no more than four promotions within a twelve-month period. For purposes of
this Section 4.07(b), each continuously running promotion is counted as one
promotion, regardless of whether such promotion is displayed using only one
element (e.g., Lobby Screens) or displayed in an integrated basis using multiple
elements (e.g., Lobby Screens and Lobby Promotions). Additionally, for purposes
of this Section 4.07(b), a local or regional promotion is a promotion that is
exhibited in Theatres located within one or two contiguous

 

32



--------------------------------------------------------------------------------

Designated Marketing Areas (as defined by the term DMA®, a registered trademark
of Nielsen Marketing Research, Inc.), and a national promotion is a promotion
that is exhibited in Theatres located within two (other than two contiguous) or
more Designated Marketing Areas.

(ii) Strategic LEN Promotions. With respect to Strategic Programs in the Video
Display Program (“Strategic LEN Promotions”), Cinemark may utilize at no cost up
to one minute of time for its Strategic Programs per every thirty (30) minutes
of the Video Display Program advertising. Cinemark may purchase an additional
one minute for every thirty (30) minutes of the Video Display Program
advertising for use in Strategic Programs at the applicable rate card rate for
third-party advertising established by LLC for such Video Display Program
advertising inventory. Any purchase of time for Strategic LEN Promotions in
excess of the two minutes described above or any utilization of Strategic LEN
Promotions in excess of the Client Limitation may be obtained at rate card rates
and subject to availability, only with prior written consent of LLC, acting in
its sole discretion. Strategic LEN Promotions may not be displayed on any Lobby
Screens that, pursuant to Section 4.01(c), are displaying internal programming
of Cinemark and may not be made to promote any film, film studio(s),
distributor(s) or production company(ies).

(iii) Strategic Lobby Promotions. With respect to Strategic Programs through
Lobby Promotions (“Strategic Lobby Promotions”), Cinemark may utilize only such
type and number of Inventory that is available to LLC in the applicable
Theatre(s) on a pre-approved basis; provided, however, vehicle/motorcycle
displays and floor mats will not be available for use in Strategic Lobby
Promotions. Cinemark may purchase an additional amount of Inventory in excess of
the Strategic Lobby Promotions described above or in excess of the Client
Limitation at rate card rates and subject to availability, only with prior
written consent of LLC, acting in its sole discretion.

Section 4.08 Cinemark Run-Out Obligations.

(a) Encumbered Theatres. Cinemark agrees to provide LLC written notice as much
in advance as is reasonably practicable under the circumstances of, and to
furnish LLC true and correct copies (reasonably redacted by Cinemark and subject
to confidentiality) of all documentation evidencing, all valid, pre-existing
contractual obligations (the “Run-Out Obligations”) relating to any of the
advertising, promotional and event activities and services in any Acquisition
Theatres (collectively, the “Encumbered Theatres”); provided such disclosure
does not violate the terms of any such agreements.

(i) No Run-Out Obligations. Agreements with advertisers that purchase
advertising are Legacy Agreements and do not create Run-Out Obligations.
Cinemark shall, effective upon acquisition of the Acquisition Theatre, terminate
any agreements between Cinemark and an Affiliate relating to advertising,
promotional and event activities and services in any Acquisition Theatre, so
that any such agreements do not create Run-Out Obligations.

(ii) Run-Out Obligations. Cinemark and/or its Affiliates (as applicable) shall
be permitted to abide by the terms of the Run-Out Obligations; however, Cinemark
agrees, subject to legal constraints (if any), to use commercially reasonable
efforts to obtain the termination of such Run-Out Obligations, including without
limitation neither

 

33



--------------------------------------------------------------------------------

extending nor renewing such Run-Out Obligations (provided that Cinemark shall
have no obligation to make any payment in connection with obtaining the
termination of such Run-Out Obligations). Cinemark further agrees not to enter
into any new agreement with any third party with respect to any Encumbered
Theatre, or amend or modify any Run-Out Obligation, to the extent such
agreement, amendment or modification would be inconsistent with the rights of
LLC under Section 2.04 or have the effect of any extension. Prior to the
expiration of the Run-Out Obligations, each Encumbered Theatre may, upon the
mutual agreement of LLC and Cinemark, become a Theatre with respect to some or
all of the Advertising Services, provided such election does not create a
default under any Run-Out Obligation. In any event, except in accordance with
Section 4.13 (Excluded Theatres; IMAX Screens) or as may be mutually agreed by
the Parties in writing, each Encumbered Theatre shall automatically become a
Theatre, for all purposes hereof, no later than the expiration of the Run-Out
Obligations with respect to such Encumbered Theatre.

(b) Exclusive Run-Out Obligations. With respect to each Advertising Service for
which the third party to the Run-Out Obligations has exclusive rights as a
service provider, if Cinemark has provided LLC with written notice of Cinemark’s
intent to receive additional equity in LLC with respect to the Encumbered
Theatres pursuant to the Unit Adjustment Agreement, Cinemark shall, until such
Run-Out Obligations have terminated, make a quarterly Exclusivity Run-Out
Payment (as defined in Schedule 1) to LLC. Any such payments shall be made on or
before the last day of LLC’s fiscal month following the fiscal quarter in which
Cinemark receives the Advertising Services from the third party to the Run-Out
Obligations.

(c) Non-Exclusive Run-Out Obligations. With respect to each Advertising Service
for which the third party to the Run-Out Obligations has non-exclusive rights as
a service provider, if Cinemark has provided LLC with written notice of
Cinemark’s intent to receive additional equity in LLC with respect to the
Encumbered Theatres pursuant to the Unit Adjustment Agreement, Cinemark shall,
until such Run-Out Obligations have terminated, pay LLC [***]. Any such payments
shall be made on or before the last day of LLC’s fiscal month following the
fiscal quarter in which Cinemark receives third party payment for the
Advertising Services.

(d) Beverage Agreement Advertising Rate and Encumbered Theatres. If Cinemark has
provided LLC with written notice of Cinemark’s intent to receive additional
equity in LLC with respect to the Encumbered Theatres prior to termination of
the Run-Out Obligations pursuant to the Unit Adjustment Agreement, the
attendance at Encumbered Theatres shall be included in the calculation of the
Beverage Agreement Advertising Rate.

Section 4.09 License. LLC hereby grants to Cinemark and its Affiliates a
limited, non-exclusive, non-transferable, non-sublicenseable license in the
Theatres only to receive, store, display and exhibit the Digital Content
Service, the Traditional Content Program and the Digital Carousel, as
applicable, on the LLC Equipment and the Cinemark Equipment solely in connection
with its performance of and subject to all of the terms and conditions of this
Agreement. Cinemark may not alter intentionally the Digital Content Service, the
Traditional Content Program or the Digital Carousel or otherwise intentionally
exhibit the Digital Content Service, the Traditional Content Program or the
Digital Carousel in a manner resulting in a change to the Digital Content
Service, Traditional Content Program or Digital Carousel or any

 

34



--------------------------------------------------------------------------------

related on-screen Inventory, nor may Cinemark use or make the Digital Content
Service, Traditional Content Program or Digital Carousel available for any
purpose, at any location, or in any manner not specifically authorized by this
Agreement, including without limitation recording, copying or duplicating the
Digital Content Service, Traditional Content Service or Digital Carousel or any
portion thereof. Cinemark shall at all times receive and exhibit the Digital
Content Service or Traditional Content Program and Digital Carousel in
accordance with such policies and procedures of LLC that are provided in advance
to Cinemark and consistently applied with respect to other exhibitors from time
to time. Each Party shall be solely responsible for obtaining and providing all
rights, licenses, clearances and consents necessary for the use of any Inventory
it sources or creates (whether or not it sources or creates such Inventory on
behalf of the other Party), or that is prepared or provided by third parties on
its behalf, as contemplated herein, except as may otherwise be agreed by the
Parties in writing.

Section 4.10 Cooperation and Assistance. The Parties agree that the
effectiveness and quality of the Advertising Services as provided by LLC are
dependent on the cooperation and operational support of both Parties.

(a) Cinemark. Cinemark agrees that it (and each of the Theatres) shall at all
times during the Term provide LLC, at Cinemark’s own cost except as otherwise
provided in this Agreement, with the following:

(i) internal resources and permissions as reasonably required to effectuate
delivery of the Advertising Services, including without limitation projection
and sound technicians and other employees to assist with LLC Equipment
installation and Digital Content Service transmission;

(ii) unless unavailable, 24 (hour) by 7 (day) “real time” access via Cinemark’s
network assets in conformity with Cinemark’s network use and security policies
(provided in advance to LLC and consistently applied with respect to other
Cinemark service providers) to the in-Theatre software and hardware components
of the Digital Content Network, consistent with the Service Level Agreement (as
set forth in the Specification Documentation), so that LLC can monitor the
distribution and playback of the Advertising Services and the Parties will
reasonably cooperate to ensure that corrections or changes are made as required
to deliver the Advertising Services;

(iii) detailed playback information in a form, whether electronic or hard copy,
and at such times as either Cinemark or LLC shall reasonably request;

(iv) prompt notification of reception, playback or other technical problems
associated with receipt of the Advertising Services;

(v) the results of quality audits performed by Cinemark periodically during the
Term upon LLC’s request and at its direction to confirm playback compliance;

(vi) adequate opportunities to train Cinemark personnel, as provided in
Section 3.07;

 

35



--------------------------------------------------------------------------------

(vii) attendance data film-by-film, rating-by-rating and Theatre-by-Theatre for
all Theatres, in an electronic form and in a format agreed by the Parties, at
such times as are consistent with Cinemark’s internal reporting systems but in
any event at least weekly;

(viii) on a monthly, quarterly and annual basis as requested by LLC from time to
time, a list of all Theatres, including (i) identification of which Theatres are
Digitized Theatres, (ii) the number of total screens and digital screens at each
Theatre and for all Theatres at which Advertising Services are provided,
(iii) identification of any Theatres that are not equipped with at least one
Lobby Screen to display the Video Display Program, (iv) attendance for screens
on which Advertising Services are provided (by Theatre and in total), including
separate identification of attendance for screens on which Advertising Services
under the Beverage Agreement is provided (if different); (v) upon LLC’s request,
identification of Theatres in which Advertising Services are not provided, and
the attendance and number of screens at such theatres; (vi) estimated Theatre
opening and closing dates; and (vii) such other information described in the
Specification Documentation, as such may be amended from time to time by mutual
agreement of the Parties;

(ix) Cinemark’s budgeted attendance by theatre (and by month if Cinemark budgets
on a monthly basis) for the next full fiscal year once approved by Cinemark’s
board, and; and

(x) such other information regarding the Advertising Services as LLC may
reasonably request from time to time, as Cinemark agrees to provide in its sole
discretion;

(b) LLC. LLC agrees that it shall at all times during the Term provide Cinemark,
at LLC’s own cost except as otherwise provided in this Agreement, with the
following:

(i) on a weekly basis, a report of compliance by each Digitized Theatre with
on-screen advertising requirements and reasons for any noncompliance, including
a report of compliance relating to the Beverage Agreement (the “Beverage
Compliance Report”);

(ii) on a weekly basis, a representative Play List of national advertising,
which LLC shall make available no later than two business days prior to the day
on which the Play List be implemented;

(iii) on a monthly basis, a report regarding local advertising.

(c) Confidentiality. For the avoidance of doubt, information made available
subject to this Section 4.10 shall be subject to the provisions of Section 14.01
(Confidential Treatment); provided however, that LLC agrees that Cinemark shall
be permitted to provide the Beverage Compliance Report to its beverage
concessionaire. Cinemark agrees to be included in any compliance reporting LLC
provides to its advertisers and other content providers for proof of
performance.

 

36



--------------------------------------------------------------------------------

Section 4.11 Trailers.

(a) Trailers. Trailers that are exhibited in the Theatres shall not include the
exhibition or display of any trademark, service mark, logo or other branding of
a party other than the film studio(s), distributor(s), or production
company(ies); provided, however, Trailers may include incidental images of
products or services which appear in the motion picture or other programming or
event (e.g., product placements).

(b) Event Trailers. Any Event Trailer shall be limited to a promotion for an
applicable Digital Programming Event and shall not include the exhibition or
display of any trademark, service mark, logo or other advertising or branding
other than the Alternative Content JV or the distributor(s) or production
company(ies) of the Digital Programming Event. Additionally, Event Trailers may
include (i) incidental images of products or services which appear in the
Digital Programming Event (e.g., product placements), and (ii) Sponsor
Message(s) in connection with Event Sponsorship(s). The exhibition of any Event
Trailer by Cinemark at the direction of Alternative Content JV shall be
expressly permitted by LLC hereunder notwithstanding the provisions of
Section 2.04 hereof; provided however, that LLC shall have no liability of any
kind under this Agreement for any content in an Event Trailer provided by
Alternative Content JV or Cinemark.

Section 4.12 Customer Access to Pre-Feature Program. Cinemark shall use
commercially reasonable efforts to provide audiences access to the Theatre
auditorium for the Pre-Feature Program or Traditional Content Program not less
than 20 minutes prior to Showtime.

Section 4.13 Excluded Theatres; IMAX Screens.

(a) Excluded Theatres. Cinemark shall have the right to designate art house and
draft house theatres that for purposes of this Agreement shall be “Excluded
Theatres”; provided, however, that the aggregate annual attendance at all such
Excluded Theatres on the date of designation shall not exceed four (4) percent
of the aggregate annual attendance at the Theatres. The list of Excluded
Theatres identified as of the Restated Effective Date is set forth in the
Specification Documentation. Cinemark shall provide written or electronic notice
to LLC, in the form specified by LLC, each time there is a change in its list of
Excluded Theatres. Excluded Theatres shall not be deemed Theatres for purposes
of this Agreement. Excluded Theatres will not receive Advertising Services.
Excluded Theatres will not be considered for purposes of the calculation of
Theatre Access Fees. Notwithstanding the foregoing, Excluded Theatres will be
subject to the exclusivity obligations of Cinemark, as set forth in Section 2.04
to the same extent as a Theatre hereunder. With respect to any Theatre
subsequently designated as an Excluded Theatre, the parties will negotiate in
good faith terms for the discontinuation of delivery of the Advertising Services
to such Excluded Theatre.

(b) IMAX Screens. All Theatre screens dedicated to the exhibition of films using
“IMAX” technology shall be deemed “IMAX Screens.” IMAX Screens will not receive,
and Cinemark will have no duty to exhibit on any IMAX Screen, the Digital
Carousel, the Pre-Feature Program or the Traditional Content Program; provided
however, that Cinemark may elect to exhibit the Digital Carousel, the
Pre-Feature Program or the Traditional Content Program on its IMAX Screens in
its sole discretion. Notwithstanding the foregoing, all IMAX Screens will be
subject to the exclusivity obligations of Cinemark, as set forth in Section 2.04
to the same extent as a Theatre hereunder. Cinemark will provide LLC prompt
written or electronic notice, in the form specified by LLC, of any additions to
or deletions from its list of IMAX Screens, which list as of the Restated
Effective Date is provided in the Specification Documentation.

 

37



--------------------------------------------------------------------------------

Section 4.14 Grand Openings; Popcorn Tubs; Employee Uniforms. Notwithstanding
anything herein to the contrary, Cinemark shall not be prohibited from:
(i) promoting the grand opening of a Theatre or an Excluded Theatre, provided
such promotional activity (A) may occur only for the fourteen (14) day period
immediately preceding the opening of the theatre to the general public through
the fourteen (14) day period immediately following the opening of the theatre to
the general public, and (B) includes local advertising of such opening in
exchange for the advertising of local businesses only, provided any on-screen
advertising related thereto shall be subject to availability of on-screen
Inventory and limited to one (1) advertisement thirty (30) seconds in length;
(ii) placing advertising promoting full-length feature films on special popcorn
tubs (such as plastic or oversized containers not regularly sold by Cinemark)
sold in Theatres or Excluded Theatres, provided Cinemark shall (A) provide LLC
one hundred twenty (120) days prior notice of Cinemark’s desire to conduct such
promotion and permit LLC sixty (60) days to sell promotional advertising for
such special popcorn bags/tubs, and if LLC cannot sell advertising for such
special popcorn tubs within such sixty (60) day period then Cinemark shall have
the right to sell such advertising, (B) be limited to two (2) such promotions in
any twelve (12) month period during the Term, (C) not conduct any such promotion
over a period exceeding thirty (30) days, and (D) not sell such advertising
below the lowest total rate card amount received by LLC for popcorn bags; and
(iii) allowing advertising for the supplier of Cinemark employee uniforms to
appear on such uniforms, provided not more than two (2) individual instances of
such advertising may appear on any such uniform at any one time. Cinemark will
provide LLC reasonable advance written notice of any promotion under this
Section 4.14 (collectively, “Special Promotions”) and LLC will have the right to
approve each such Special Promotion. LLC may not unreasonably withhold,
condition or delay its approval, provided that LLC shall be permitted to
withhold its approval from any such Special Promotion that is inconsistent with
any exclusive obligation of LLC then in force, or otherwise interferes with the
current or proposed business activities of LLC as reasonably determined by LLC.
Any cash consideration paid by a third party in connection with a Special
Promotion relating to any Advertising Services shall be paid to LLC.

Section 4.15 Consultation regarding Certain Advertising Agreements.

(a) Theatre Advertising. Prior to either Party entering into an exclusive
agreement for longer than one Flight with any third party for Theatre
Advertising, the contracting Party will give the other Party written notice not
less than twenty (20) days in advance of the contract date, and the Parties will
consult in good faith to confirm that such exclusive arrangement does not
conflict with any exclusive arrangements the other Party has entered into or
contemplates entering into; provided however, this notice shall not apply to
entry into the Beverage Agreement by Cinemark. Notwithstanding the foregoing, if
the Parties have satisfied the foregoing provisions of this Section 4.15(a) and
identified a conflict of interest regarding an agreement with exclusivity,
Cinemark’s exclusivity interests shall prevail.

(b) Strategic Relationships. Cinemark shall not enter into any Strategic
Relationship that conflicts with any existing or proposed exclusive advertising
or promotional arrangement between LLC and a third party for which LLC has
provided prior written notice,

 

38



--------------------------------------------------------------------------------

which may be by electronic mail, to Cinemark’s designated representative(s) of
such existing or proposed exclusive arrangement, including the identity of the
other party, the length of time, and type of category of such exclusive
arrangement, and specifically in connection with a proposed exclusive
arrangement the anticipated start date of such arrangement. Cinemark may enter
into any Strategic Relationship that conflicts with a proposed exclusive
arrangement prior to the anticipated start date of such arrangement. Further, in
the event that LLC is unable to enter into a definitive agreement with respect
to such proposed exclusive arrangement within sixty (60) days after such notice
by LLC to Cinemark of such proposed exclusive arrangement, which notice may not
be provided more than once in any twelve month period, then Cinemark shall have
the right to enter into any such Strategic Relationship.

Section 4.16 3D Services.

(a) Access to Projection Systems for 3D Advertising Services. Subject to the
terms and conditions of this Agreement, including, without limitation this
Section 4.16, if and to the extent that Cinemark has the capability to exhibit
full-length motion pictures using a Projection System in 3D in one or more
auditoriums in any Digitized Theatre, LLC shall have the right to exhibit 3D
Advertising Services using such Projection System in such auditoriums, in the
following instances (i) after the Advertising Services have been converted to
such Projection System in accordance with Section 3.06 or (ii) prior to the
presentation of a 3D motion picture or other 3D content (“3D Content”); in
either case, such 3D Advertising Services, (x) will be properly conditioned to
meet the specifications of Cinemark 3D equipment providers, and (y) LLC shall
pay or reimburse Cinemark for any and all third party licensing fees incurred by
Cinemark related to use of the 3D equipment in conjunction with 3D Advertising
Services. Notwithstanding the foregoing, to the extent such Projection System
has not become Digital Cinema Equipment in accordance with Section 3.06, LLC
shall be responsible for providing such 3D Advertising Services in a form and
format to be reasonably requested by Cinemark. In the event that LLC requests
Cinemark to ingest and play 3D Advertising on Cinemark’s player, if there are
incremental costs that are going to be incurred beyond Cinemark’s normal
operating procedures then Cinemark and LLC must meet and agree on the
appropriate reimbursement to be paid by LLC to Cinemark to offset such Cinemark
incremental costs necessary to accommodate LLC’s request.

(b) 3D Glasses. LLC agrees that Cinemark will bear no expense with respect to 3D
Glasses provided to theatre patrons to view 3D Advertising Services. In the case
of 3D Advertising Services distributed prior to the presentation of 3D Content,
LLC shall obtain any and all necessary consents to allow theatre patrons to use
the 3D Glasses delivered to Cinemark by the provider of such 3D Content;
provided that LLC shall be liable for, and, if necessary, reimburse Cinemark
for, any and all costs imposed by such provider on either LLC or Cinemark for
the use of 3D Glasses to view the 3D Advertising Services; provided, further,
that if Cinemark agrees with such provider to purchase 3D Glasses in order to
provide them to theatre patrons to view such 3D Content, then the Parties will
negotiate in good faith a reasonable allocation of such costs between Cinemark
and LLC, which costs shall include additional payroll or general and
administrative costs incurred by Cinemark for inventory and storing such 3D
Glasses for LLC. LLC will not interfere with the rights of Real D to advertise
its business, products or services on storage bins for 3D Glasses, as set in the
current agreement(s) between Cinemark and Real D, or between Real D and any
distributor.

 

39



--------------------------------------------------------------------------------

(c) Applicability of ESA Provisions. All provisions of this Agreement, including
the revenue provisions of Article 2 and the content standards set forth in
Section 4.03, will apply to any advertising on 3D Glasses, packaging for 3D
Glasses and 3D Glasses recycling bins used by LLC in connection with the
distribution of 3D Advertising Services. Advertising on 3D Glasses and packaging
for 3D Glasses will be permitted only as approved by Cinemark in its sole and
absolute discretion.

Section 4.17 Digital Programming Event Simulcast.

(a) Definition. Under the Digital Programming Exhibitor Services Agreement,
Cinemark may exhibit a Digital Programming Event that is simulcast across a
broadcast (or cable, including pay-per-view) network or the Internet (the
“Digital Programming Event Simulcast”). LLC acknowledges that Digital
Programming Event Simulcasts may contain third-party advertising that is
provided by the provider of such Digital Programming Event Simulcast as part of
such simulcast. A store-forward event shall not be a Digital Programming Event
Simulcast for purposes of this Agreement.

(b) Third-Party Advertising. For clarification, to the extent that the content
provider allows any third-party advertising, trademarks, service marks, logos or
other branding and/or third-party mentions for products and services to be
included in a Digital Programming Event Simulcast, other than that provided by
the content provider, as between, Cinemark, Alternative Content JV and LLC, LLC
shall have the exclusive right to provide Event Simulcast Advertising Services.
LLC acknowledges that Cinemark shall require that any third-party advertising to
be exhibited during a Digital Programming Event Simulcast be subject to content
standards substantially similar to those contained in Section 4.03 of this
Agreement. If Cinemark grants Alternative Content JV a waiver of compliance with
one or more of such standards, Cinemark will give LLC written notice of such
waiver at such time as the waiver is granted. LLC shall be deemed to be granted
a waiver from compliance with the content standards of Section 4.03 to the same
extent for sole purposes of providing Event Simulcast Advertising Services for
the Digital Programming Event Simulcast to which the waiver applies. If Cinemark
or any of its Affiliates receives any compensation specifically for the
broadcast of third-party advertising during a Digital Programming Event
Simulcast, Cinemark or such Affiliate will pay LLC [***] percent ([***]%) of
such compensation. For example purposes only, the receipt of revenue from ticket
sales or revenue from a content provider or a Sponsor for the purpose of hosting
a Digital Programming Event Simulcast (and such revenue is not in any way
attributable to the Inventory) will not be considered compensation for
advertising that must be paid to LLC. The exhibition by Cinemark at the
direction of Alternative Content JV of any third-party advertising provided by
the content provider of a Digital Programming Event Simulcast shall be expressly
permitted by LLC hereunder notwithstanding the provisions of Section 2.04
hereof.

(c) No Liability. LLC will have no liability of any kind under this Agreement
for any content included in a Digital Programming Event Simulcast, unless, and
only to the extent that, LLC provides Event Simulcast Advertising Services.

 

40



--------------------------------------------------------------------------------

Section 4.18 Event Sponsorships; Sponsor Message.

(a) Event Sponsorships. Under the Alternative Content Services Agreement,
Alternative Content JV and LLC will work together in good faith to develop and
sell Event Sponsorships for Digital Programming Events. No Sponsor for an Event
Sponsorship may be a theatre or theatre circuit which is a competitor of
Cinemark. Any Event Sponsorship provided by LLC shall be subject to the content
standards of Section 4.03 of this Agreement. LLC acknowledges that Cinemark
shall require any Event Sponsorship provided by Alternative Content JV to be
subject to content standards substantially similar to those contained in
Section 4.03 of this Agreement. If Cinemark grants Alternative Content JV a
waiver of compliance with one or more of such standards, Cinemark will give LLC
written notice of such waiver at such time as the waiver is granted. LLC shall
be deemed to be granted a waiver from compliance with the content standards of
Section 4.03 to the same extent for purposes of the sale of advertising by LLC
for such Event Sponsorship to which the waiver applies. The exhibition of
third-party advertising relating to an Event Sponsorship by Cinemark at the
direction of Alternative Content JV shall be expressly permitted by LLC
hereunder notwithstanding the provisions of Section 2.04 hereof; provided
however, that LLC shall have no liability of any kind under this Agreement for
any content provided by Alternative Content JV.

(b) Sponsor Message. If LLC or Alternative Content JV sell an Event Sponsorship
for a Digital Programming Event, no third-party advertising, trademark, service
mark, logo or other advertising or branding, including any third-party mentions
for products and services, may be displayed, except a Sponsor Message may be
included in the Digital Programming Events Pre-Feature Program, an Event
Trailer, Branded Slot, Lobby Promotion or as part of a Strategic Program,
subject to the limits of Section 4.07(b). Any Sponsor Message shall be limited
to (a) up to 5 seconds per Sponsor and (b) not more than 10 seconds if there is
more than one Sponsor setting forth a “sponsored by” or “presented by” mention.
The Sponsor Message may include Sponsor’s logo and audio announcement or mention
of the Sponsor’s name, subject to the limits in the previous sentence, and may
not include any references of any kind to any of the Sponsor’s products or
services. Under no circumstances will any Sponsor have the right to
“pass-through” any of the marketing rights in the Event Sponsorship or Strategic
Program.

ARTICLE 5

SUPPORT; MAKE GOODS

Section 5.01 Software Support. LLC reserves the right to request of Cinemark and
agrees to consult with Cinemark during the Term on any proposed material changes
or updates to the Software. LLC shall make available to Cinemark pursuant to the
terms of the license in Section 7.01 below all such updates or modifications to
the Software. Unless otherwise agreed to in writing by LLC, Cinemark shall not
permit any third party to perform or provide any maintenance or support services
with respect to the LLC Equipment or the Software.

Section 5.02 Cooperation. Cinemark agrees to take all actions during the Term
that are within its control and reasonably necessary to permit the delivery,
exhibition and viewing of the Advertising Services in the Theatres on the terms
and conditions set forth herein.

 

41



--------------------------------------------------------------------------------

Section 5.03 Make Goods. In the event that any Inventory scheduled for
exhibition pursuant to Sections 4.06(a), 4.06(b) or 4.07 is not exhibited as
scheduled, LLC shall take such action or provide such remedy as is required
pursuant to the applicable Cinemark advertising agreement, including the
exhibition of “make good” Inventory sufficient to achieve the level of Inventory
content impressions necessary to satisfy any contractual obligations governing
the exhibition of such Inventory. Cinemark acknowledges and agrees that such
contractual obligations must have been timely disclosed to LLC in writing as a
condition to the exercise of the foregoing exclusive right and remedy; such
obligations as of the Original Effective Date have been provided by Cinemark to
LLC in a separate letter. To the extent such third-party agreement prescribed a
“make good” remedy, Cinemark agrees to make its Theatres (including screens and
Lobby Screens, as applicable) available for the exhibition of such “make goods,”
and LLC agrees to exhibit such “make goods” consistent with any contractual
obligations of Cinemark concerning the exhibition of such “make goods.” LLC
reserves the right to use excess or unsold Inventory as “make goods,” remnant
advertising, other revenue generating advertising, public service announcements,
and the like. Notwithstanding the foregoing, LLC shall only be required to make
any payment of moneys (including a refund of amounts paid by the applicable
advertiser) in the event that the reason that the applicable Inventory was not
exhibited or was exhibited in an incorrect position was primarily a result of
actions or inactions by LLC (or its designees or assigns) and the applicable
advertising agreement does not allow, or LLC otherwise does not provide, a
remedy of exhibition of “make good” Inventory.

ARTICLE 6

INTENTIONALLY DELETED

ARTICLE 7

INTELLECTUAL PROPERTY

Section 7.01 Software License. Subject to the terms and conditions of this
Agreement and the License Agreement, LLC hereby grants to Cinemark, and Cinemark
hereby accepts, a non-exclusive, non-transferable, non-sublicenseable, limited
license to install and execute the object code version of the Software solely
for the limited purpose to receive, store, display and exhibit the Digital
Content Service, the Traditional Content Program and the Digital Carousel, as
applicable, on the LLC Equipment and the Cinemark Equipment solely in connection
with its performance of and subject to all of the terms and conditions of this
Agreement and only to the extent such Software is utilized by Cinemark.

Section 7.02 License of the LLC Marks.

(a) Grant. Subject to the terms and conditions of this Agreement and any
guidelines or requirements provided in writing from time-to-time by LLC to
Cinemark, LLC hereby grants at no additional cost to Cinemark, and Cinemark
hereby accepts, a non-exclusive, non-transferable (except in connection with an
assignment of this Agreement in accordance with Section 15.08 hereof),
nonsublicenseable, limited license (i) to use the LLC Marks solely in connection
with its participation in the Advertising Services, as approved by LLC in
writing in

 

42



--------------------------------------------------------------------------------

advance (which shall not be unreasonably or untimely withheld), and (ii) to use
the LLC Marks in marketing or advertising materials (“Marketing Materials”) that
have been approved (which shall not be unreasonably or untimely withheld) by LLC
pursuant to the terms hereof, provided and to the extent LLC shall have
authorized Cinemark to promote the Advertising Services. Cinemark acknowledges
that LLC is and shall remain the sole owner of the LLC Marks, including the
goodwill of the business symbolized thereby. Cinemark recognizes the value of
the goodwill associated with the LLC Marks and acknowledges and agrees that any
goodwill arising out of the use of the LLC Marks or any of them by Cinemark
shall inure to the sole benefit of LLC for all purposes hereof.

(b) Approval of Use. Prior to using any Marketing Material or depicting or
presenting any LLC Mark in or on any marketing or advertising material or
otherwise, Cinemark shall submit a sample of such Marketing Material or other
material to LLC for approval. LLC shall exercise commercially reasonable efforts
to approve (which shall not be unreasonably withheld) or reject any such
Marketing Material or other material submitted to it for review within five
(5) business days from the date of receipt by LLC. Cinemark shall not use,
publish, or distribute any Marketing Material or other material unless and until
LLC has so approved it in writing. Upon receipt of such approval from LLC for a
particular Marketing Material or other material, Cinemark shall not be obligated
to submit to LLC substantially similar material for approval; provided, however,
Cinemark shall timely furnish samples of all such material to LLC.

(c) Quality Standards. Any and all use or exercise of rights by Cinemark with
respect to the LLC Marks or any other trademark, tradename, service mark or
service name provided by LLC to Cinemark for use in connection with the
Advertising Services shall be in accordance with standards of quality and
specifications prescribed by LLC from time to time (the “LLC Quality Standards”)
and which have been delivered to Cinemark. LLC shall have the right to change
the LLC Quality Standards from time to time upon written notice to Cinemark,
provided such modified LLC Quality Standards are equally and timely applied to
any and all other exhibitors of the Advertising Services.

(d) Designation. Cinemark shall cause the appropriate designation “(TM)” or
“(SM)” or the registration symbol “(R)” to be placed adjacent to the LLC Marks
in connection with the use thereof and to indicate such additional or
alternative information as LLC shall specify from time to time concerning the
use by Cinemark of the LLC Marks as such is, equally and timely communicated and
applied to any and all other exhibitors of the Advertising Services.

(e) Right to Suspend Use. Cinemark shall not use any LLC Mark in any manner that
may reflect adversely on the image or quality symbolized by the LLC Mark, or
that may be detrimental to the image or reputation of LLC. Notwithstanding
anything herein to the contrary, LLC shall have the right, at its sole option,
to terminate or suspend the trademark license grant provided herein if it
determines that Cinemark’s use of the LLC Marks or any of them is in violation
of its trademark usage guidelines or is otherwise disparaging to its image or
reputation, and such use is not conformed to such guidelines and other
reasonable requests of LLC within ten (10) days of receipt of written notice
thereof.

(f) Use Limitations. Cinemark agrees not to use (i) any trademark or service
mark which is confusingly similar to, or a colorable imitation of, any LLC Mark
or any part

 

43



--------------------------------------------------------------------------------

thereof, (ii) any trademark or service mark in combination with any LLC Mark,
except in the case of the Brand as created by LLC under the terms of
Section 4.05(a) or (iii) any LLC Mark in connection with or for the benefit of
any product or service of any other Person or entity, except in the case of the
Brand as created by LLC under the terms of Section 4.05(a). Cinemark shall not
engage in any conduct which may place LLC or any LLC Mark in a negative light or
context, and shall not represent that it owns or has any interest in any LLC
Mark other than as expressly granted herein, nor shall it contest or assist
others in contesting the title or any rights of LLC (or any other owner) in and
to any LLC Mark.

(g) Treatment. With respect to all of LLC’s approvals, rights and otherwise
under this Section 7.02, LLC shall treat Cinemark at least as favorably with
respect to each instance as it has for any other exhibitor of the Advertising
Services.

Section 7.03 License of the Cinemark Marks.

(a) Grant. Subject to the terms and conditions of this Agreement, and any
guidelines or requirements provided in writing from time-to-time by Cinemark to
LLC, Cinemark hereby grants at no cost to LLC, and LLC hereby accepts, a
non-exclusive, non-transferable (except in connection with an assignment of this
Agreement in accordance with Section 15.08 hereof), nonsublicenseable, limited
license (i) to use the Cinemark Marks solely in connection with its delivery of
the Advertising Services, as approved (which shall not be unreasonably or
untimely withheld) by Cinemark in writing in advance, and (ii) to use the
Cinemark Marks in Marketing Materials that have been approved (which shall not
be unreasonably or untimely withheld) by Cinemark pursuant to the terms hereof.
LLC acknowledges that Cinemark is and shall remain the sole owner of the
Cinemark Marks, including the goodwill of the business symbolized thereby. LLC
recognizes the value of the goodwill associated with the Cinemark Marks and
acknowledges and agrees that any goodwill arising out of the use of the Cinemark
Marks by LLC shall inure to the sole benefit of Cinemark for all purposes
hereof.

(b) Approval of Use. Prior to using any Marketing Material or depicting or
presenting any Cinemark Mark in or on any marketing or advertising material or
otherwise, LLC shall submit a sample of such Marketing Material or other
material to Cinemark for approval. Cinemark shall exercise commercially
reasonable efforts to approve (which shall not be unreasonably withheld) or
reject any such Marketing Material or other material submitted to it for review
within five (5) business days from the date of receipt by Cinemark LLC shall not
use, publish, or distribute any Marketing Material or other material unless and
until Cinemark has so approved it in writing. Upon receipt of such approval from
Cinemark for a particular Marketing Material or other material, LLC shall not be
obligated to submit to Cinemark substantially similar material for approval;
provided, however, LLC shall timely furnish samples of all such material to
Cinemark.

(c) Quality Standards. Any and all use or exercise of rights by LLC with respect
to the Cinemark Marks or any other trademark, tradename, service mark or service
name provided by Cinemark to LLC for use in connection with the Advertising
Services shall be in accordance with standards of quality and specifications
prescribed by Cinemark from time to time (the “Cinemark Quality Standards”) and
provided to LLC. Cinemark shall have the right to change the Cinemark Quality
Standards from time to time upon written notice to LLC.

 

44



--------------------------------------------------------------------------------

(d) Designation. LLC shall cause the appropriate designation “(TM)” or “(SM)” or
the registration symbol “(R)” to be placed adjacent to the Cinemark Marks in
connection with the use thereof and to indicate such additional or alternative
information as Cinemark shall specify from time to time concerning the use by
LLC of the Cinemark Marks as such is equally and timely communicated and applied
to any and all other licensees of the Cinemark Marks.

(e) Right to Suspend Use. LLC shall not use any Cinemark Mark in any manner that
may reflect adversely on the image or quality symbolized by the Cinemark Mark,
or that may be detrimental to the image or reputation of Cinemark.
Notwithstanding anything herein to the contrary, Cinemark shall have the right,
at its sole option, to terminate or suspend the trademark license grant provided
herein if it determines that LLC’s use of the Cinemark Marks or any of them is
in violation of its trademark usage guidelines or is otherwise disparaging to
its image or reputation, and such use is not conformed to such guidelines and
other reasonable requests of Cinemark within ten (10) days of receipt of written
notice thereof.

(f) Use Limitations. LLC agrees not to use (i) any trademark or service mark
which is confusingly similar to, or a colorable imitation of, any Cinemark Mark
or any part thereof, (ii) any trademark or service mark in combination with any
Cinemark Mark, except for the LLC Marks as permitted under this Agreement or
(iii) any Cinemark Mark in connection with or for the, benefit of any product or
service of any other Person or entity, except for the LLC Marks as permitted
under this Agreement. LLC shall not engage in any conduct which may place
Cinemark or any Cinemark Mark in a negative light or context, and shall not
represent that it owns or has any interest in any Cinemark Mark other than as
expressly granted herein, nor shall it contest or assist others in contesting
the title or any rights of Cinemark (or any other owner) in and to any Cinemark
Mark.

Section 7.04 Status of the LLC Marks and Cinemark Marks. Without expanding the
rights and licenses granted under this Agreement, the Parties acknowledge and
agree that (a) the rights and licenses granted under this Agreement to use the
LLC Marks and Cinemark Marks permit the use of the Cinemark Marks in combination
or connection with the LLC Marks, (b) the use of the Cinemark Marks in
combination or connection with the LLC Marks, whether in the Brand, Policy
Trailer, Branded Slots, Marketing Materials or otherwise in connection with the
participation in or delivery of the Advertising Services, will not be deemed to
create a composite or combination mark consisting of the Cinemark Marks and the
LLC Marks, but instead will be deemed to create and will be treated by the
Parties as creating a simultaneous use of the LLC Marks and Cinemark Marks as
multiple separate and distinct trademarks or service marks, (c) neither Party
will claim or assert any rights in a composite mark consisting of elements of
the LLC Marks and Cinemark Marks, and (d) all use of the Cinemark Marks and the
LLC Marks under this Agreement will be subject to the provisions regarding the
use and ownership of the Cinemark Marks and LLC Marks contained in this
Agreement.

 

45



--------------------------------------------------------------------------------

ARTICLE 8

FEES

Section 8.01 Payment. Except as otherwise provided in this Agreement (e.g.,
payment of the Theatre Access Fees pursuant to Section 2.05(b)), all amounts due
by one Party to the other under this Agreement shall be paid in full within
thirty (30) days after the receipt by the paying Party of an invoice therefor.
Each Party agrees that invoices for amounts payable by the other Party will not
be issued until the event triggering such payment obligation has occurred, or
the condition triggering such payment obligation has been satisfied, as
applicable.

Section 8.02 Administrative Fee. Cinemark may request the right to use the
Digital Content Network for the delivery of any Digital Programming Events,
Digital Programming Event Pre-Feature Program, Event Trailers, Trailers, PSA
Trailers, meeting events or other entertainment content programming and, if such
use is acceptable to LLC, Cinemark shall pay an Administrative Fee for such use
as set forth in Exhibit B.

Section 8.03 Audit. Each Party shall keep and maintain accurate books and
records of all matters relating to the performance of its obligations hereunder,
including without limitation the sale of advertising, in accordance with
generally accepted accounting principles. During the Term and for a period of
one (1) year thereafter, each Party, at its sole expense, shall, upon reasonable
advance written notice from the other Party, make such books and records
(redacted, as applicable, to provide information relative to the Advertising
Services and this Agreement) available at its offices for inspection and audit
by the other Party, its employees and agents. Any audit with respect to amounts
payable by either Party to the other Party under this Agreement shall be limited
to an audit with respect to amounts to be paid in the current calendar year and
immediately preceding calendar year only. Any period that has been audited
pursuant to this section shall not be subject to any further audit. In the event
an audit of the books and records of a Party reveals an underpayment to the
other Party, the audited Party shall pay to the other Party the amount of such
underpayment within 30 days of the completion of the audit. If such audit
determines that the underage in payments paid to a Party were in the aggregate
in excess of five percent (5%) of the payments owed, the Party owing the payment
shall, in addition to making the payment set forth above, reimburse the Party
receiving the payment for all reasonable costs, expenses and fees incurred in
connection with such audit. Any disputes between the Parties relating to the
calculation of amounts owed shall be referred to a mutually satisfactory
independent public accounting firm that has not been employed by either Party
for the two (2) year period immediately preceding the date of such referral. The
determination of such firm shall be conclusive and binding on each Party, and
judgment upon any such determination can be entered in any court having
jurisdiction over the matter. Each Party shall bear one-half of the fees of such
firm. If the Parties cannot select such accounting firm, then the selection of
such accounting firm shall be made by the American Arbitration Association
located in New York, New York. In addition to the foregoing audit rights of the
Parties, during the Term, LLC and its authorized agents shall have the right,
upon reasonable advance notice, to inspect any Cinemark premises or facilities
involved in the performance of this Agreement to confirm the performance and
satisfaction of Cinemark’s obligations hereunder.

 

46



--------------------------------------------------------------------------------

ARTICLE 9

TERM AND TERMINATION

Section 9.01 Term. Unless earlier terminated as provided below, the term of this
Agreement shall begin on the Original Effective Date and shall continue through
February 13, 2037 (the “Initial Term”), after which Cinemark shall have the
right to renew this Agreement on the terms as set forth in this Agreement for
continuous, successive five-year periods (each, a “Renewal Term,” and together
with the Initial Term, the “Term”). Cinemark shall give LLC written notice of
any intent to exercise its right to renew at least thirty (30) days prior to the
expiration of the Initial Term and any Renewal Term. The Parties shall, for a
period of six (6) months commencing eighteen (18) months before the conclusion
of the Initial Term and any Renewal Term, negotiate in good faith terms, if any,
on which they may agree to extend the Initial Term or any Renewal Term, and, if
such agreement is reached, this Agreement shall be amended to incorporate such
terms. Unless this Agreement is extended by Cinemark, this Agreement may only be
extended by subsequent written agreement of the Parties. Prior to and during
such six (6) month period, Cinemark shall not enter into or conduct any
negotiations with any third party with respect to any service that may be
competitive with the Advertising Services or any feature thereof.

Section 9.02 Termination; Defaults. Either Party may terminate this Agreement,
immediately, by giving written notice of termination to the other, and without
prejudice to any other rights or remedies the terminating Party may have, if:

(a) Breach of Material Provision. The other Party materially breaches this
Agreement, other than any provision of Section 15.08, and fails to cure such
breach within ninety (90) days after receipt from the terminating Party of
written notice of the breach specifying in detail the nature of the breach,
provided, that if such material breach cannot be cured within ninety (90) days
from the notice, then the ninety-day period shall be extended as long as is
reasonably necessary to cure such breach if the Party receiving notice
diligently attempts to cure such breach; and provided, further, that if any such
breach by Cinemark is confined to a Theatre or limited number of Theatres, LLC
shall have the right in its sole discretion to terminate this Agreement only as
to such Theatre or Theatres.

(b) Breach of Anti-Assignment Provision. The other Party materially breaches any
provision of Section 15.08, and fails to cure such breach within thirty
(30) business days after receipt from the terminating Party of written notice of
the breach; provided, that if such breach cannot be cured within thirty
(30) business days from the notice, then the period of thirty business days
shall be extended as long as is reasonably necessary to cure such breach if the
Party receiving notice diligently attempts to cure such breach; and provided,
further, that if any such breach by Cinemark is confined to a Theatre or limited
number of Theatres, LLC shall have the right in its sole discretion to terminate
this Agreement only as to such Theatre or Theatres.

(c) Injunction, Order or Decree. Any governmental, regulatory or judicial entity
of competent jurisdiction shall have issued a permanent injunction or other
final order or decree which is not subject to appeal or in respect of which all
time periods for appeal have expired, enjoining or otherwise preventing LLC or,
Cinemark from performing, in any material respect, this Agreement.

 

47



--------------------------------------------------------------------------------

(d) Bankruptcy. The dissolution, bankruptcy, insolvency or appointment of a
receiver or trustee of the other Party that is not dismissed within sixty
(60) days, or the other Party convenes a meeting of creditors, has a receiver
appointed, ceases for any reason to carry on business or is unable to pay its
debts generally.

Section 9.03 Right of First Refusal.

(a) ROFR Period. For a period (the “ROFR Period”) beginning 12 months prior to
the end of the scheduled expiration of this Agreement pursuant to Section 9.01
and ending 48 months after expiration of this Agreement, Cinemark shall not
enter into any agreement or arrangement with a third party (whether in writing
or otherwise) (an “Alternative Agreement”) to receive services that were being
provided by LLC to Cinemark at any time during the one-year period ending on
expiration of this Agreement (“Designated Services”) without complying with this
Section 9.03.

(b) ROFR Notice. Before entering into or committing to enter into an Alternative
Agreement, Cinemark shall present to LLC notice (the “ROFR Notice”) containing a
summary of all material terms and conditions of the proposed Alternative
Agreement. The ROFR Notice shall state that Cinemark intends to enter into the
Alternative Agreement and shall certify that there are no other direct or
indirect arrangements or understandings with respect to the provision of the
Designated Services that have not been disclosed to LLC.

(c) Information Request. Cinemark shall provide LLC such additional and
supplemental information as LLC shall reasonably request within 10 days of
receiving such request and Cinemark shall cooperate fully with LLC in its
evaluation of the Alternative Agreement.

(d) ROFR Response. LLC shall have the right during a period ending 90 days after
submission of the Alternative Agreement (or in the event additional information
is requested by LLC, within 90 days after the final submission to LLC of such
additional information) (the “ROFR Response Period”) to give Cinemark written
notice (the “ROFR Response”) that it either (i) will enter into an agreement
with Cinemark providing Cinemark with the Designated Services on terms and
conditions no less favorable to Cinemark than those contained in the Alternative
Agreement or (ii) does not seek to provide the Designated Services.

(e) Negotiation regarding Portion of Designated Services. If any of the
Designated Services to be provided by the Alternative Agreement cannot
reasonably be provided by LLC, then LLC and Cinemark shall negotiate in good
faith during the ROFR Response Period as to LLC’s ability to provide certain
portions of the Designated Services; provided that should (x) Cinemark and LLC
fail to reach agreement on LLC’s provision of the Designated Services in part
and (y) LLC fails to agree to provide all of the Designated Services by the end
of the ROFR Response Period, then Cinemark shall be permitted to enter into the
Alternative Agreement on terms no less favorable to Cinemark than those set
forth in the ROFR Notice as provided in Section 9.03(b) above. If Cinemark fails
to enter into such Alternative Agreement within 45 days after the end of the
ROFR Response Period, then the procedures set forth in this Section 9.03 shall
once again become applicable.

 

48



--------------------------------------------------------------------------------

(f) Alternative Proposals. During the period commencing on the date that
Cinemark provides LLC the ROFR Notice and continuing until the earlier of
(i) the end of the ROFR Response Period and (ii) the date LLC notifies Cinemark
that it does not seek to provide the Designated Services, Cinemark shall not
solicit alternative proposals from any other party for the Designated Services.

(g) Agreement. If either (i) LLC delivers a ROFR Response indicating that LLC
wants to provide Cinemark with the Designated Services on the terms and
conditions set forth in the ROFR Notice or (ii) the Parties agree that LLC will
provide only certain of the Designated Services, the Parties will, within
45 days of such verbal agreement, enter into a written agreement to provide the
agreed-on Designated Services on such terms and conditions. If Cinemark and LLC
fail to enter into such agreement within 45 days after the end of the ROFR
Response Period, then Cinemark shall have 45 days thereafter to enter into the
Alternative Agreement on the terms and conditions no less favorable to Cinemark
than those set forth in the ROFR Notice. If Cinemark fails to enter into such
Alternative Agreement within such 45 day period, then the provisions of this
Section 9.03 shall once again become applicable.

(h) Entry into Alternative Agreement. If either (i) LLC delivers a ROFR Response
indicating that LLC does not want to provide Cinemark with the Designated
Services on the terms and conditions set forth in the ROFR Notice or (ii) the
Parties agree that LLC will provide only certain of the Designated Services,
Cinemark shall be permitted, with respect to those Designated Services not
provided by LLC, to enter into the Alternative Agreement on the terms and
conditions no less favorable to Cinemark than those set forth in the ROFR
Notice. If Cinemark fails to enter into such Alternative Agreement within
45 days after the end of the ROFR Response Period, then the provisions of this
Section 9.03 shall once again become applicable.

Section 9.04 Survival. Articles 1, 10, 11, 13, 14 and 15 and Sections 9.04, 9.05
and 9.06 shall survive any expiration or termination of this Agreement, and
Section 9.03 shall survive any expiration of this Agreement.

Section 9.05 Effect of Termination. Upon termination or expiration of this
Agreement, each Party may exercise all remedies available to it as a matter of
law and upon prior notice to Cinemark, LLC shall be entitled to enter the
Theatres, and any other premises of Cinemark where any LLC Property may be
located (or in the event of partial termination of this Agreement pursuant to
Section 9.02(a) or (b) the affected Theatre(s) or premises), at a time mutually
agreed to by the Parties in order to recover any and all LLC Property. In the
event LLC fails to recover any LLC Property within the timeframe the Parties
agree upon for such recovery, Cinemark shall have the right to remove and
dispose of such LLC Property in its sole discretion, provided that any Software
included in the LLC Property shall be recovered and returned to LLC at LLC’s
expense. LLC shall be obligated to restore all premises from which LLC Property
is removed pursuant to this section to their previous condition, excluding
reasonable wear and tear and any other improvements or material alterations to
such premises as may have been approved by the Parties in connection with
installation of LLC Equipment or operation of the Advertising

 

49



--------------------------------------------------------------------------------

Services and shall repair any damage to the premises as a result of such
removal. In addition, any and all licenses granted by either Party to the other
under this Agreement shall immediately terminate, Cinemark shall cease using LLC
Marks, LLC shall cease using Cinemark Marks and LLC shall be entitled to
immediately discontinue the Advertising Services. Promptly upon termination or
expiration of this Agreement, and except as expressly provided in Article 8 of
the License Agreement, each Party shall return to the other Party all
Confidential Information of the other Party, or, at the other Party’s option,
destroy such Confidential Information and promptly provide to the other Party a
certificate signed by an officer of the Party attesting to such destruction.
Notwithstanding termination of this Agreement, each Party shall pay to the
other, within thirty (30) days after the effective date of such termination, any
and all fees (including costs and expenses) and other amounts owed hereunder as
of such termination.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 10.01 Representations and Warranties. Each Party represents and warrants
that:

(a) Formation. It (i) is duly formed and organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation and
incorporation and has the power and authority to carry on its business as
carried on, and (ii) has the right to enter into this Agreement and to perform
its obligations under this Agreement and has the power and authority to execute
and deliver this Agreement.

(b) Governmental Authorization. Any registration, declaration, or filing with,
or consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required to
be obtained by it in connection with the valid execution, delivery, acceptance
and performance by it under this Agreement or the consummation by it of any
transaction contemplated hereby has been completed, made, or obtained, as the
case may be.

(c) Consents. It is the exclusive owner of, or otherwise has or will have timely
obtained all rights, licenses, clearances and consents necessary to make the
grants of rights made or otherwise perform its obligations under this Agreement
as required under this Agreement.

(d) No Conflicts. The execution and delivery of this Agreement do not, and the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereby will not (with or without notice or lapse of
time or both) (i) conflict with or result in a violation or breach of its
charter or other organizational documents; (ii) conflict with or result in a
violation or breach of any law or order applicable to it, or (iii) (A) conflict
with or result in a violation or breach of, (B) constitute a default under, or
(C) result in the creation or imposition of any lien upon it or any of its
assets and properties under, any material contract or material license to which
it or any of its Affiliates is a party or by which any of its or their
respective assets and properties are bound.

 

50



--------------------------------------------------------------------------------

Section 10.02 Additional Covenants.

(a) No Challenge. Each Party covenants that it will not at any time, except to
the extent necessary to, assert or defend its rights under this Agreement:
(i) challenge or otherwise do anything inconsistent with the other Party’s
right, title or interest in its property, (ii) do or cause to be done or omit to
do anything, the doing, causing or omitting of which would contest or in any way
impair or tend to impair the rights of the other Party in its property or the
rights of third party licensors or providers in their property, or (iii) assist
or cause any Person or entity to do any of the foregoing.

(b) No Infringement by Cinemark. Cinemark covenants that, except as Cinemark
discloses in writing concurrently with the execution hereof and excluding any
intellectual property or other rights licensed pursuant to the License
Agreement, none of the information, content, materials, or services it supplies
or has supplied on its behalf under this Agreement to its knowledge infringes or
misappropriates, or will infringe or misappropriate, any U.S. patent, trademark,
copyright or other intellectual property or proprietary right of any third party
to the extent used in accordance with the terms and conditions of this
Agreement.

(c) No Infringement by LLC. LLC covenants that, except as specified in
Section 10.02(b) and excluding any intellectual property or other rights
licensed pursuant to the License Agreement, (i) to its knowledge, the
Advertising Services will not violate, infringe or dilute any trademark,
tradename, service mark or service name or any other intellectual property of
any third party or the right of privacy or publicity of any person and (ii) LLC
shall procure any and all consents, licenses or permits necessary relating to
the Advertising Services provided to Cinemark and shall pay all license fees and
royalties to the appropriate parties that become due and owing as a result of
the performance of the Advertising Services or any other services as may be
provided by LLC to Cinemark from time to time, other than film rent to the film
distributors.

Section 10.03 Disclaimer. EXCEPT AS EXPRESSLY AND EXPLICITLY SET FORTH IN THIS
AGREEMENT, ANY AND ALL INFORMATION, PRODUCTS, AND SERVICES, INCLUDING, WITHOUT
LIMITATION, THE CINEMARK PROPERTY AND LLC PROPERTY, ARE PROVIDED “AS IS” AND
“WITH ALL FAULTS,” AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES,
AND EACH PARTY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF
TRADE, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY MAKES ANY REPRESENTATION THAT THE DIGITAL CONTENT SERVICE OR ITS
DISPLAY, OR RECEIPT OF ANY OTHER SERVICES, WILL BE UNINTERRUPTED OR ERROR-FREE.

ARTICLE 11

INDEMNIFICATION

 

51



--------------------------------------------------------------------------------

Section 11.01 Indemnification.

(a) Indemnification by Cinemark. Cinemark shall defend, indemnify, and hold
harmless LLC and its officers, directors, members, owners, contractors,
employees, representatives, agents, successors, and assigns (collectively,
“Representatives”) from and against any and all losses, obligations, risks,
costs, claims, liabilities, settlements, damages, liens, judgments, awards,
fines, penalties, expenses and other obligations whatsoever (including, without
limitation, reasonable attorneys’ fees and disbursements, except as limited by
Section 11.02, and any consultants or experts and expenses of investigation)
(collectively, “Costs”) suffered or incurred by LLC or its Representatives in
connection with, as a result of, based upon, or relating to, (i) any breach by
Cinemark of this Agreement, (ii) any use by Cinemark of any LLC Property (other
than LLC Property licensed by LLC to Cinemark under the License Agreement) other
than as authorized by this Agreement, (iii) any third-party claims directly
resulting from acts or omissions of Cinemark or its designee(s), (iv) any breach
of a Legacy Agreement prior to the date on which such Legacy Agreement is
assigned to LLC, (v) Cinemark’s fraud, willful misconduct, or noncompliance with
law, (vi) any infringement, violation, misappropriation, or misuse of any
third-party intellectual property rights by the Cinemark Property (excluding the
intellectual property or other rights licensed by Cinemark pursuant to the
License Agreement); or (vii) any items disclosed by Cinemark pursuant to
Section 10.02(b).

(b) Indemnification by LLC. LLC shall defend, indemnify, and hold harmless
Cinemark and its Representatives from and against any and all Costs suffered or
incurred by Cinemark or its Representatives in connection with, as a result of,
based upon, or relating to, (i) any breach by LLC of this Agreement, (ii) any
use by LLC of any information, content or other materials supplied by or on
behalf of Cinemark hereunder (including the Brand), but not under the License
Agreement, other than as authorized by this Agreement, (iii) any breach of a
Legacy Agreement on or after the date on which such Legacy Agreement is assigned
to LLC, (iv) any damage caused by LLC, its vendors or subcontractors in
installation, inspection or maintenance of any Equipment, (v) any third-party
claims directly resulting from acts or omissions of LLC or its designee(s),
including subcontractors, (vi) any infringement, violation, misappropriation, or
misuse of any third-party intellectual property rights by the LLC Property
(excluding the intellectual property or other rights licensed by LLC pursuant to
the License Agreement); or (vii) LLC’s fraud, willful misconduct, or
noncompliance with law.

(c) Mutual Indemnification. Each Party (the “Indemnifying Party”) shall defend,
indemnify, and hold harmless the other Party and the other Party’s
Representatives from and against any and all Costs suffered or incurred by the
other Party or the other Party’s Representatives in connection with or as a
result of, and from and against any and all third party claims, suits, actions,
or proceedings actually or allegedly arising out of, based upon, or relating to
any infringement or dilution of any third party trademark, tradename, service
mark or service name by any trademark, tradename, service mark or service name
provided by the Indemnifying Party. In the event of any infringement or dilution
giving rise to a claim for indemnification under Sections 10.02(b), 10.02(c) or
11.01(a)(iii), or if infringement or dilution potentially giving rise to a claim
under this Section is, in the Indemnifying Party’s opinion, likely to occur the
Indemnifying Party may, either: (i) procure for the other Party the right to
continue using the

 

52



--------------------------------------------------------------------------------

trademark, tradename, service mark or service name in question, (ii) replace or
modify the trademark, tradename, service mark or service name in question with a
non-infringing or non-dilution alternative; or (iii) order the other Party to
cease use of, and terminate the grant of rights under this Agreement with
respect to, the trademark, tradename, service mark or service name in question.
The Indemnifying Party will have no obligation under this Section for any
infringement or dilution caused by, and the other Party will indemnify the
Indemnifying Party in the event of, use by the other Party of the trademark,
tradename, service mark or service name in question: (A) after the Indemnifying
Party has notified the other Party to cease use of that trademark, tradename,
service mark or service name; (B) in combination with any other trademark,
tradename, service mark or service name not supplied by the Indemnifying Party;
or (C) in breach of this Agreement. This Section 11.01(c) states each Party’s
entire liability and sole and exclusive remedy for infringement or dilution
claims or actions relating to third party trademarks, tradenames, service marks
or service names in connection with this Agreement.

Section 11.02 Defense of Action. An indemnitor under this Article shall have the
right to control the defense and settlement of any and all claims, suits,
proceedings, and actions for which such indemnitor is obligated to indemnify,
hold harmless, and defend hereunder, but the indemnitee shall have the right to
participate in such claims, suits, proceedings, and actions at its own cost and
expense. An indemnitor shall have no liability under this Article 11 unless the
indemnitee gives notice of such claim to the indemnitor promptly after the
indemnitee learns of such claim so as to not prejudice the indemnitor. Under no
circumstance shall either Party hereto settle or compromise or consent to the
entry of any judgment with respect to any claim, suit, proceeding, or action
that is the subject of indemnification hereunder without the prior written
consent of the other Party, except for settlement involving only monetary
payment by the indemnitor or no commitment or admission by the indemnitee, which
consent shall not be withheld or delayed unreasonably.

ARTICLE 12

ADDITIONAL RIGHTS AND OBLIGATIONS

Section 12.01 Assistance. Each Party, upon the request of the other, shall
perform any and all further reasonable acts and reasonably execute, acknowledge,
and deliver any and all documents which the other Party determines in its sole
reasonable judgment may be necessary, appropriate, or desirable to carry out the
intent and purposes of this Agreement, including without limitation to document,
perfect, or enforce the other Party’s right, title, or interest in and to any of
such Party’s property, as well as any assistance requested in connection with
the proceedings, suits, and hearings described in Section 12.02.

Section 12.02 Infringement. The Parties shall notify one another promptly, in
writing, of any alleged, actual or threatened infringement, violation,
misappropriation or misuse of or interference with (“Infringement”) any
intellectual property which such Party knows of or has reason to suspect.

Section 12.03 Theatre Passes. Upon the request of LLC’s CEO, Cinemark will issue
a number of annual passes, as reasonably requested by LLC and agreed by the
parties and as reasonably consistent with prior practice, to the Theatres for
use by LLC advertising clients,

 

53



--------------------------------------------------------------------------------

subject to Cinemark’s ability to issue such passes pursuant to Cinemark’s
agreements with film distributors. LLC may purchase passes in excess of such
number each year at a reasonably negotiated price. All other tickets used by LLC
for promotional and sales purposes will be acquired by LLC at Cinemark’s then
current group ticket discount rate.

Section 12.04 Compliance with Law. Cinemark and LLC shall each at all times
operate and conduct its business, including, without limitation, exercising its
rights under this Agreement, in compliance with all applicable international,
national, state, and local laws, rules, and requirements, and the compliance by
either Party with such laws, rules and requirements shall under no circumstances
be deemed a breach of this Agreement.

Section 12.05 Insurance. Cinemark shall maintain with financially sound and
reputable insurance companies insurance on the Theatres and Equipment in such
amounts and against such perils as Cinemark deems adequate for its business. LLC
shall maintain with financially sound and reputable insurance companies
insurance for its business and Equipment in such amounts and against such perils
as LLC deems adequate for its business. Each Party will name the other Party
(including its agents, officers, directors, employees and affiliates) as an
additional insured on such policies of insurance. Furthermore, to the extent
reasonably practicable, LLC shall use commercially reasonable efforts to have
Cinemark listed as an additional insured on any insurance policy carried by the
advertiser, agent or event promoter in connection with Advertising Services
provided under this Agreement.

Section 12.06 Most Favored Nations. LLC shall promptly provide to Cinemark a
copy of each agreement, amendment or extension as may be entered into by LLC on
or after the Original Effective Date with each Founding Member which amends any
term of the Exhibitor Services Agreement entered into with any of the Founding
Members, as such may be amended from time to time. The Parties recognize and
acknowledge that the provision of the Advertising Services is dependent on the
cooperation and operational support of LLC and the Founding Members and, from
time to time, LLC may elect to waive compliance with a term of this Agreement or
a term of an Exhibitor Services Agreement entered into with another Founding
Member, so long as LLC acts reasonably and fairly in granting waivers requested
by each of Regal, AMC and Cinemark, as applicable. If LLC acts reasonably and
fairly in granting such waivers to each of Regal, AMC and Cinemark and any such
waivers do not materially alter the applicable Exhibitor Services Agreement,
then such waiver will not be considered an amendment of the relevant exhibitor’s
Exhibitor Services Agreement for purposes of this Agreement and shall not be
covered by the terms of this Section 12.06. Such copies shall be redlined to
reflect all differences between such agreements or amendments and this Agreement
or corresponding amendment. At the election of Cinemark, by written notice to
LLC within twenty (20) days following its receipt of such agreements or
amendments, to amend this Agreement so that it conforms, in part or whole, to
any one of such agreements or amendments, this Agreement shall be deemed so
amended by LLC and Cinemark as soon as reasonably practicable after receipt of
such notice.

Section 12.07 Non-Competition and Non-Solicitation.

(a) Non-Competition. In consideration of Cinemark’s participation in LLC and in
consideration of the mutual covenants and agreements contained in this
Agreement,

 

54



--------------------------------------------------------------------------------

Cinemark and its Affiliates agree, except as otherwise provided in this
Agreement, not to engage or participate in any business, hold equity interests,
directly or indirectly, in another entity, whether currently existing or
hereafter created, or participate in any other joint venture that competes or
would compete with any business that LLC is authorized to conduct in the
Territory pursuant to this Agreement, whether or not LLC is actually conducting
such business in a particular portion of the Territory. The foregoing
restrictions shall not apply (i) in the event Cinemark or its Affiliate acquires
a competing business in the Territory as an incidental part of an acquisition of
any other business that is not prohibited by the foregoing, if Cinemark disposes
of the portion of such business that is a competing business as soon as
practicable, (ii) to any direct or indirect ownership or other equity
investments by Cinemark or its Affiliates in such other competing business that
represents in the aggregate less than 10% of the voting power of all outstanding
equity of such business, and (iii) in the event Cinemark enters into any
agreement for the acquisition or installation of equipment or the provision of
services on customary terms that does not violate the exclusivity of LLC
hereunder with any entity that has other businesses and provides other services
that may compete with LLC.

(b) Non-Solicitation. For the Term of this Agreement and a three-year period
after its termination or expiration, each Party shall not, without the prior
written approval of the other Party, directly or indirectly: (i) solicit for
hire any employees of any other Party or its Affiliates at the level of vice
president or higher; or (ii) induce any such employee of such Party to terminate
their relationship with such Party. The foregoing will not apply to individuals
hired as a result of the use of a general solicitation (such as a newspaper,
radio or television advertisement) not specifically directed to the employees of
such Party.

ARTICLE 13

OWNERSHIP

Section 13.01 Property.

(a) LLC Property. As between LLC and Cinemark, LLC owns, solely and exclusively,
any and all right, title, and interest in and to the Advertising Services
(including all Inventory and other content supplied by or on behalf of LLC), the
LLC Marks, the Software (excluding any Software owned by Cinemark as provided in
the License Agreement), LLC’s Confidential Information, the Digital Content
Network, and any and all other data, information, Equipment (excluding the
Cinemark Equipment), material, inventions, discoveries, processes, methods,
technology, know-how, written works, software, works of visual art, audio works,
and multimedia works provided, developed, created, reduced to practice,
conceived, or made available by or on behalf of LLC to Cinemark or used by LLC
to perform any of its obligations under or in connection with this Agreement, as
well as any and all translations, improvements, adaptations, reproductions, look
and feel attributes, and derivates thereof (collectively, the “LLC Property”),
and, except as expressly and explicitly stated in this Agreement, reserves all
such right, title, and interest.

(b) Cinemark Property. As between Cinemark and LLC, Cinemark owns, solely and
exclusively, any and all right, title, and interest in and to all content
supplied by or on behalf of Cinemark, the Cinemark Marks, Software not included
in Section 13.01(a) above,

 

55



--------------------------------------------------------------------------------

Cinemark’s Confidential Information, and any and all other data, information,
Equipment (excluding the LLC Equipment), material, inventions, discoveries,
processes, methods, technology, know-how, written works, software, works of
visual art, audio works, and multimedia works provided, developed, created,
reduced to practice, conceived, or made available by or on behalf of Cinemark to
LLC or used by Cinemark to perform any of its obligations under or in connection
with this Agreement, as well as any and all translations, improvements,
adaptations, reproductions, look-and-feel attributes, and derivates thereof
(collectively, the “Cinemark Property”), and, except as expressly and explicitly
stated in this Agreement, reserves all such right, title, and interest.

Section 13.02 Derived Works.

(a) Derived Works from LLC Property. Any and all data, information, and material
created, conceived, reduced to practice, or developed pursuant to this
Agreement, but not pursuant to the License Agreement, including, without
limitation, written works, processes, methods, inventions, discoveries,
software, works of visual art, audio works, look-and-feel attributes, and
multimedia works, to the extent based on, using, or derived from, in whole or in
part, any LLC Property, whether or not done on LLC’s facilities, with LLC’s
equipment, or by LLC personnel, by either Party alone or with each other or any
third party, and any and all right, title, and interest therein and thereto
(including, but not limited to, the right to sue for past infringement)
(collectively, “LLC Derived Works”), shall be owned solely and exclusively by
LLC, and Cinemark hereby assigns, transfers, and conveys to LLC any right,
title, or interest in or to any LLC Derived Work which it may at any time
acquire by operation of law or otherwise. To the extent any LLC Derived Works
are included in the Advertising Services, LLC hereby grants to Cinemark during
the Term a non-exclusive, non-transferable, non-sublicenseable license to such
LLC Derived Works solely for use in connection with the Advertising Services, as
expressly provided by this Agreement.

(b) Derived Works from Cinemark Property. Except as specified in
Section 13.02(a), any and all data, information, and material created,
conceived, reduced to practice, or developed pursuant to this Agreement, but not
pursuant to the License Agreement, including, without limitation, written works,
processes, methods, inventions, discoveries, software, works of visual art,
audio works, look-and-feel attributes, and multimedia works, to the extent based
on, using, or derived from, in whole or in part, any Cinemark Property (and
specifically including any materials included in the Policy Trailer or the
Branded Slots based on or derived from materials supplied by Cinemark), whether
or not done on Cinemark’s facilities, with Cinemark’s or LLC’s equipment, or by
Cinemark personnel, by either Party alone or with each other or any third party,
and any and all right, title, and interest therein and thereto (including, but
not limited to, the right to sue for past infringement) (collectively, “Cinemark
Derived Works”), shall be owned solely and exclusively by Cinemark, and LLC
hereby assigns, transfers, and conveys to Cinemark any right, title, or interest
in or to any Cinemark Derived Work which it may at any time acquire by operation
of law or otherwise. To the extent any Cinemark Derived Works are included in
the Advertising Services, Cinemark hereby grants to LLC during the Term a
nonexclusive, non-transferable, non-sublicenseable license to such Cinemark
Derived Works solely for use in connection with the Advertising Services, as
expressly provided by this Agreement.

 

56



--------------------------------------------------------------------------------

Section 13.03 No Title. This Agreement is not an agreement of sale, and (a) no
title or ownership interest in or to any LLC Property is transferred to
Cinemark, and (b) no title or ownership interest in or to any Cinemark Property
is transferred to LLC, as a result of or pursuant to this Agreement. Further,
(i) Cinemark acknowledges that its exercise of rights with respect to the LLC
Property shall not create in Cinemark any right, title or interest in or to any
LLC Property and that all exercise of rights with respect to the LLC Property
and the goodwill symbolized thereby or connected therewith will inure solely to
the benefit of LLC, and (ii) LLC acknowledges that its exercise of rights with
respect to the Cinemark Property shall not create in LLC any right, title or
interest in or to any Cinemark Property and that all exercise of rights with
respect to the Cinemark Property and the goodwill symbolized thereby or
connected therewith will inure solely to the benefit of Cinemark.

ARTICLE 14

CONFIDENTIALITY

Section 14.01 Confidential Treatment. For a period of three years after the
termination of this Agreement:

(a) Treatment of Confidential Information. Each Party shall use and cause its
Affiliates to use the same degree of care it uses to safeguard its own
Confidential Information and to cause its and its Affiliates’ directors,
officers, employees, agents and representatives to keep confidential all
Confidential Information; and each Party shall hold and shall cause its
Affiliates to hold and shall cause its and its Affiliates’ directors, officers,
employees, agents and representatives to hold in confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of counsel, by
the requirements of law, Confidential Information.

(b) LLC’s Confidential Information. Cinemark agrees that the Confidential
Information of LLC shall only be disclosed in secrecy and confidence, and is to
be maintained by Cinemark in secrecy and confidence subject to the terms hereof.
Cinemark shall (i) not, directly or indirectly, use the Confidential Information
of LLC, except as necessary in the ordinary course of LLC’s business, or
disclose the Confidential Information of LLC to any third party and (ii) inform
all of its employees to whom the Confidential Information of LLC is entrusted or
exposed of the requirements of this Section and of their obligations relating
thereto.

(c) Cinemark’s Confidential Information. Confidential Information of Cinemark
shall not be supplied by LLC or its Subsidiaries to any Person who is not an
employee of LLC, including any employee of a Member or of LLC’s manager who is
not an employee of LLC. Notwithstanding the foregoing, Cinemark Confidential
Information may be disclosed to authorized third-party contractors of LLC if LLC
determines that such disclosure is reasonably necessary to further the business
of LLC, and if such contractor executes a non-disclosure agreement preventing
such contractor from disclosing Cinemark’s Confidential Information for the
benefit of each provider of Cinemark’s Confidential Information in a form
reasonably acceptable to the Founding Members. Cinemark’s Confidential
Information disclosed to LLC shall not be shared with any other Member without
Cinemark’s written consent.

 

57



--------------------------------------------------------------------------------

Section 14.02 Injunctive Relief. It is understood and agreed that each Party’s
remedies at law for a breach of this Article 14, as well as Section 12.07, will
be inadequate and that each Party shall, in the event of any such breach or the
threat of such breach, be entitled to equitable relief (including without
limitation provisional and permanent injunctive relief and specific performance)
from a court of competent jurisdiction. The Parties shall be entitled to the
relief described in this Section 14.02 without the requirement of posting a
bond. Nothing stated herein shall limit any other remedies provided under this
Agreement or available to the Parties at law.

ARTICLE 15

MISCELLANEOUS

Section 15.01 Notices. All notices, consents, and other communications between
the Parties under or regarding this Agreement shall be in writing and shall be
sent to the recipient’s address set forth in this section by hand delivery,
nationally respected overnight carrier, or certified mail, return receipt
requested. Such communications shall be deemed to have been received on the date
actually received

 

LLC:

  

National CineMedia, LLC

9110 East Nichols Ave., Suite 200

Centennial, CO 80112

Attention: Chief Executive Officer

with a copy to:

  

National CineMedia, LLC

9110 East Nichols Ave., Suite 200

Centennial, CO 80112

Attention: General Counsel

Cinemark:

  

Cinemark USA, Inc.

c/o Cinemark Holdings, Inc.

3900 Dallas Parkway, Suite 500

Plano, TX 75093

Fax: 972-665-1003

Attn: Mike Cavalier, Senior Vice President-

        General Counsel

with a copy to:

  

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, CO 80202

Attention: David London

Either Party may change its address for notices by giving written notice of the
new address to the other Party in accordance with this section, but any element
of such Party’s address that is not newly provided in such notice shall be
deemed not to have changed.

Section 15.02 Waiver; Remedies. The waiver or failure of either Party to
exercise in any respect any right provided hereunder shall not be deemed a
waiver of such right in the future

 

58



--------------------------------------------------------------------------------

or a waiver of any other rights established under this Agreement. All remedies
available to either Party hereto for breach of this Agreement are cumulative and
may be exercised concurrently or separately, and the exercise of any one remedy
shall not be deemed an election of such remedy to the exclusion of other
remedies.

Section 15.03 Severability. Should any term or provision of this Agreement be
held to any extent unenforceable, invalid, or prohibited under law, then such
provision shall be deemed restated to reflect the original intention of the
Parties as nearly as possible in accordance with applicable law and the
remainder of this Agreement. The application of any term or provision restated
pursuant hereto to Persons, property, or circumstances other than those as to
which it is invalid, unenforceable, or prohibited, shall not be affected
thereby, and each other term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

Section 15.04 Integration; Headings. The Parties hereto agree that the Amended
and Restated Exhibitor Services Agreement dated as of July 15, 2005 was
terminated (except as otherwise provided in the Letter Agreement dated as of
February 13, 2007 by and among LLC, AMC, Cinemark and Regal (the “ESA Payment
Letter”)), and replaced by the Original Agreement and the exhibits thereto. The
Original Agreement and the ESA Payment Letter constituted the complete and
exclusive statement of the agreement between the Parties with respect to the
subject matter of the Original Agreement as of February 13, 2007, and superseded
any and all other prior or contemporaneous oral or written communications,
proposals, representations, and agreements, express or implied. This Agreement
and the exhibits hereto, together with the Digital Programming Exhibitor
Services Agreement, amends and replaces the Original Agreement (as amended by
the Amendments) as of the date hereof and, as of the Restated Effective Date,
the Original Agreement (as amended by the Amendments) shall be of no further
force or effect. This Agreement may be amended only by mutual agreement
expressed in writing and signed by both Parties, except as otherwise provided in
Section 12.06. Headings used in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

Section 15.05 Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Whenever required by the context, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular forms of nouns, pronouns, and verbs shall include
the plural and vice versa. Reference to any agreement, document, or instrument
means such agreement, document, or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and if applicable. The
use of the words “include” or “including” in this Agreement shall be by way of
example rather than by limitation. The use of the words “or,” “either” or “any”
shall not be exclusive.

Section 15.06 Non-Recourse. Notwithstanding anything contained in this Agreement
to the contrary, it is expressly understood and agreed by the Parties hereto
that each and every representation, warranty, covenant, undertaking and
agreement made in this Agreement was not made or intended to be made as a
personal representation, undertaking, warranty, covenant, or

 

59



--------------------------------------------------------------------------------

agreement on the part of any individual or of any partner, stockholder, member
or other equity holder of either Party hereto, and any recourse, whether in
common law, in equity, by statute or otherwise, against any such individual or
entity is hereby forever waived and released.

Section 15.07 Governing Law; Submission to Jurisdiction. Subject to the
provisions of Section 14.02 and the Parties’ agreement that the United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement and is hereby disclaimed by the Parties:

(a) Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties.

(b) Jurisdiction. Each Party hereto agrees that any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement shall be brought or otherwise commenced exclusively in any state
or federal court located in Delaware or in New York, New York. Subject to the
preceding sentence, each Party hereto:

(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in New York, New York (and each appellate court
located in the State of New York) in connection with any such legal proceeding,
including to enforce any settlement, order or award;

(ii) consents to service of process in any such proceeding in any manner
permitted by the laws of the State of New York, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 15.01 is reasonably calculated to give
actual notice;

(iii) agrees that each state and federal court located in New York, New York
shall be deemed to be a convenient forum;

(iv) waives and agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in New York, New York, any claim that such Party is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court; and

(v) agrees to the entry of an order to enforce any resolution, settlement, order
or award made pursuant to this Section by the state and federal courts located
in New York, New York and in connection therewith hereby waives, and agrees not
to assert by way of motion, as a defense, or otherwise, any claim that such
resolution, settlement, order or award is inconsistent with or violative of the
laws or public policy of the laws of the State of New York or any other
jurisdiction.

 

60



--------------------------------------------------------------------------------

(c) Costs and Expenses. In the event of any action or other proceeding relating
to this Agreement or the enforcement of any provision of this Agreement, the
prevailing party (as determined by the court) shall be entitled to payment by
the non-prevailing party of all costs and expenses (including reasonable
attorneys’ fees) incurred by the prevailing party, including any costs and
expenses incurred in connection with any challenge to the jurisdiction or the
convenience or propriety of venue of proceedings before any state or federal
court located in New York, New York.

Section 15.08 Assignment. Neither Party may assign or transfer, by operation of
law or otherwise, any of its rights or obligations under this Agreement to any
third party without the other Party’s prior written consent. Either Party may
fulfill their respective obligations hereunder by using third-party vendors or
subcontractors; provided, however that such Party shall remain fully and
primarily responsible to ensure that such obligations are satisfied. Cinemark
acknowledges and agrees that in the event of assignment or transfer by the sale
of all or substantially all of its assets, the failure to obtain (by operation
of law or otherwise) an agreement in writing by assignee/transferee to be bound
by the terms of this Agreement to the same extent as if such assignee/transferee
were a party hereto (an “Assignment and Assumption”) of its interest in this
Agreement in respect of such assets as part of the sale shall constitute a
material breach of this Agreement. Notwithstanding the foregoing, this Agreement
shall not be assignable by either Party unless the assignee enters into an
Assignment and Assumption. A Permitted Transfer shall not be deemed an
assignment or transfer for purposes of this Agreement; provided, however, any
Permitted Transfer by assignment to an Affiliate of Cinemark shall be
(i) conditioned upon (A) the transferee entering into an Assignment and
Assumption, (B) Cinemark agreeing in writing to remain bound by the obligations
under this Agreement, and (ii) effective only so long as the Affiliate remains
an Affiliate of transferee. Any attempted assignment in violation of this
section shall be void.

Section 15.09 Force Majeure. Any delay in the performance of any duties or
obligations of either Party (except the payment of money owed) will not be
considered a breach of this Agreement if such delay is caused by a labor
dispute, shortage of materials, fire, earthquake, flood, or any other event
beyond the control of such Party, provided that such Party uses commercially
reasonable efforts, under the circumstances, to notify the other Party of the
circumstances causing the delay and to resume performance as soon as possible.

Section 15.10 Third Party Beneficiary. The Parties hereto do not intend, nor
shall any clause be interpreted, to create under this Agreement any obligations
or benefits to, or rights in, any third party from either LLC or Cinemark.
Neither Party hereto is granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the other Party, or to bind the other Party in any matter or thing whatever.
No Affiliate of either Party shall have any liability or obligation pursuant to
this Agreement. Each Party shall be solely responsible, and each Party agrees to
look solely to the other, for the satisfaction of such other Party’s obligations
under this Agreement.

Section 15.11 Export.

(a) LLC’s Software and Confidential Information. Cinemark acknowledges and
agrees: (i) that the Software and the Confidential Information of LLC are
subject to the

 

61



--------------------------------------------------------------------------------

export controls of the United States, and (ii) that Cinemark has no right to,
and further agrees that it will not, export or otherwise transfer or permit the
transfer of any Software or Confidential Information of LLC outside the
Territory. Cinemark will defend, indemnify, and hold harmless LLC from and
against all fines, penalties, liabilities, damages, costs, and expenses incurred
by LLC as a result of any failure to comply with the preceding sentence.

(b) Cinemark’s Confidential Information. LLC acknowledges and agrees: (i) that
the Confidential Information of Cinemark is subject to the export controls of
the United States, and (ii) that LLC has no right to, and further agrees that it
will not, export or otherwise transfer or permit the transfer of any
Confidential Information of Cinemark outside the Territory. LLC will defend,
indemnify, and hold harmless Cinemark from and against all fines, penalties,
liabilities, damages, costs, and expenses incurred by Cinemark as a result of
any failure to comply with the preceding sentence.

Section 15.12 Independent Contractors. The Parties’ relationship to each other
is that of an independent contractor, and neither Party is an agent or partner
of the other. Neither Party will represent to any third party that it has, any
authority to act on behalf of the other.

Section 15.13 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when executed and delivered to the other
Party hereto shall be an original as against the Party whose signature appears
thereon, but all such counterparts shall together constitute one and the same
instrument.

[Signature Page to Follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

CINEMARK USA, INC. By:   /s/   Michael Cavalier Name:   Michael Cavalier Title:
  Senior Vice President – General Counsel

 

NATIONAL CINEMEDIA, LLC BY:  

NATIONAL CINEMEDIA, INC.,

Its Manager

By:   /s/  Kurt C. Hall Name:   Kurt C. Hall Title:   Chairman and Chief
Executive Officer

 

 

 

[Signature page to ESA - Advertising]

 

63



--------------------------------------------------------------------------------

FINAL

EXHIBITS TO AMENDED AND RESTATED EXHIBITOR SERVICES AGREEMENT

(AMENDED AND RESTATED AS OF DECEMBER 26, 2013)

EXHIBIT A

DESCRIPTION OF ADVERTISING SERVICES

“Advertising Services” consist of the following:

 

  1. Lobby Promotions. “Lobby Promotions” means as follows:

All lobby promotions and other in-theatre promotional activities (excluding the
Digital Content Service, the Digital Carousel, the Traditional Content Program
and other on-screen content, as described in 3 below), but specifically
excluding the following promotional activities (which Cinemark shall retain the
right to perform and have performed on its behalf):

 

  (i) promotional activities arising under the Cinemark contracts identified in
the Specification Documentation;

 

  (ii) (1) poster case advertising, digital poster case advertising, advertising
on digital animated poster cases, ATM or ticket kiosk screens (or such items
that may replace digital poster cases, or ATM or ticket kiosk screens in the
future) or other substantially similar display mechanisms and other lobby or
in-theatre promotions for (A) Theatre Advertising, (B) film festivals organized
by Cinemark (unless such poster cases have been sold by LLC), (C) fundraising
programs conducted by Cinemark for any non-profit organizations, (D) full-length
theatrical productions, (E) Digital Programming Events and (F) other promotional
material that may include some or all of the following types of content:
isolated images or still scenes from feature films or Digital Programming
Events, full motion elements that are not a Trailer or Event Trailer,
interactive elements, audio elements and motion sensors; provided, however, that
no Trailers, Event Trailers or content equivalent to Trailers or Event Trailers
are displayed;

(2) drink cup and popcorn bag/tub advertising related to the Concessions, as
necessary to fulfill contractual obligations of Cinemark with respect to
promotion of such Concessions in the Theatres;

(3) lobby or in-theatre promotions and advertising for vendors of services
provided to the Theatres, provided such promotion is incidental to the vendor’s
service, including by way of illustration and not limitation,



--------------------------------------------------------------------------------

FINAL

 

(A) logos of Movietickets.com and Fandango related to promotions for online
ticketing services, (B) credit card company logos displayed at the box office,
automated box office, Concession stands, cafes, arcades, and lobby kiosks,
(C) bank logos displayed at ATM’s, (D) phone company logos displayed at public
telephones, and (E) logos of vendors who provide restroom soaps, toilet paper
and lotions;

(4) logos on digital menu boards at the Concession stand or digital displays at
the box office of manufacturers of such products;

(5) advertising and/or signage pursuant to the IMAX agreement (if applicable);
and

(6) any trademark, service mark, logo or other branding of Cinemark (or its
theatre-operating Affiliates), film studio(s), distributors and production
companies and of Alternative Content JV, distributors and production companies
for a Digital Programming Event;

provided, however, that Cinemark shall not be permitted to exhibit or display
any promotion described in this Section 1.(ii), if such promotion features any
trademark, service mark, logo or other branding of a party other than the film
studio(s), distributors, production companies, Concession providers, or other
service vendors or providers responsible for the production or promotion, as
applicable, or of Cinemark (or its theatre-operating Affiliates), unless such
promotion (x) relates to a Strategic Program that complies with Section 4.07(b)
or (y) in connection with an Digital Programming Event contains only a Sponsor
Message.

Popcorn bags, popcorn tubs, cups and kids’ trays will be provided according to
Cinemark’s template and packaging requirements, subject to Cinemark’s providing
reasonable notice of changes to any such requirements. LLC may obtain
advertising for all of the surface area of all such items that is not required
(i) under the Beverage Agreement, (ii) as necessary to fulfill contractual
obligations of Cinemark with respect to Concessions, and (iii) incidental
branding needs of Cinemark, subject to the terms contained in the Beverage
Agreement. Cinemark shall not amend or modify any contract to the extent such
amendment or modification would be inconsistent with the exclusive rights of LLC
hereunder or have the effect of any extension of third party restrictions on
surface area advertising on such popcorn bags, popcorn tubs, cups and kids’
trays, except as permitted under Section 4.06(a) with respect to the Beverage
Agreement or as permitted under Section 4.07(a).



--------------------------------------------------------------------------------

FINAL

 

 

  2. Event Sponsorships

“Event Sponsorship” means the sale of advertising or sponsorships with respect
to any Digital Programming Event exhibited or shown in Theatres.

“Event Simulcast Advertising Services” means the sale of advertising with
respect to any Digital Programming Event Simulcast. For clarification, to the
extent that the content provider allows any third-party advertising to be
included in a Digital Programming Event Simulcast, other than that provided by
or on behalf of the content provider, LLC shall have the exclusive right,
subject to the rights granted by LLC to the Alternative Content JV in the
Alternative Content JV Services Agreement, to provide such advertising content.

 

  3. Digital Content Service, Digital Carousel and Traditional Content Program

The Digital Content Service (which includes the Pre-Feature Program, Policy
Trailer, and the Video Display Program), the Digital Carousel and the
Traditional Content Program, and all other on-screen content which is exhibited
in Theatre auditoriums prior to the feature film presentation or a Digital
Programming Event, but specifically excluding Trailers and Event Trailers.
Additionally, if agreed upon by LLC and Alternative Content JV, the Digital
Content Service may include the Digital Programming Event Pre-Feature Program.

 

  4. 3D Advertising Services

“3d Advertising Services” means any of the Digital Carousel, the Pre-Feature
Program, the Policy Trailer portions of the Advertising Services that are viewed
by theatre patrons in 3D by using the Digital Cinema Equipment and 3D Glasses.



--------------------------------------------------------------------------------

FINAL

EXHIBIT A-1

CINEMARK

INVENTORY FOR LOBBY PROMOTIONS

The Inventory of Lobby Promotions for each Theatre to which LLC has
“pre-approved” access is as listed below. Per Flight (unless otherwise specified
below), LLC may provide each Theatre with any combination of Lobby Promotions as
described below.

 

Item

  

Inventory per Flight

  

Quantity

  

Spec

Box Office Handout

   2 programs per Theatre    TBD    3”x5” 2-sided

(1 handout per transaction; not film specific)

     

Exit Sampling

   1 program per Theatre    TBD   

Poster Case

   1 program per Theatre    varies (below)    27”x40”

Live Area

        

24”x38”

        

(1-11 screens: 1 poster; 12 screens: 2 posters; 13-20 screens: 3 posters; 21+
screens: 4 posters)

Tabling/Demo

   1 program per Theatre    1 per client    4-6’ table

(No active “recruitment” of patrons)

     

Vehicle/Motorcycle

   1 program per Theatre    1 per client   

(Displays limited to specific list of Theatres provided by Cinemark, and updated
from time to time after reasonable advance notice to LLC)

Background Music

   1 program per Theatre    N/A    N/A

Counter Cards

   2 programs per Theatre    2-3 per client    13”x16.5”x4”

Danglers

   1 programs per Theatre    2-3 per client    18”x24”   

per quarter

     

Static Clings

   1 program per Theatre    2-3 per client    4”x6”   

per quarter

     

Banners

   1 program per Theatre    1 per client    6’x4’    per quarter      



--------------------------------------------------------------------------------

FINAL

 

Lobby Display

   2 programs per Theatre    1 per client    4’x6’

(Displays limited to specific list of Theatres provided by Cinemark, and updated
from time to time after reasonable advance notice to LLC)

Lobby Standee

   2 programs per Theatre    1 per client    3’x5’

(Displays limited to specific list of Theatres provided by Cinemark, and updated
from time to time after reasonable advance notice to LLC)

Floor Mats

   1 program per Theatre    1 per client    4”x6’   

per quarter

     



--------------------------------------------------------------------------------

EXHIBIT B

A. Creative Services (See Section 4.05(e))

LLC will provide Cinemark with up to 1,000 hours per year associated with
Creative Services in conjunction with the creation of certain elements of the
Pre-Feature Program (including the Policy Trailer, the Brand, and the Branded
Slots, but excluding the Digital Programming Event Pre-Feature Program, Event
Sponsorships and Branded Slots used for the promotion of Digital Programming
Events) and Video Display Program (but excluding materials used for the
promotion of Digital Programming Events) at no charge. Additional hours will be
billed as set forth in item 2 below. The Creative Services provided at no cost
may not include creation of Strategic Programs or any materials in connection
with Digital Programming Events or Event Sponsorship.

“Creative Services” include the provision of (i) concept work, idea creation,
scripting, treatments, storyboarding, timelines and animatics, (ii) execution,
animation, production, post production, sound design, final encoding and the
preparation of all deliverables, and (iii) project management, meetings,
communications, sub contractor management and all administrative activity
related to said creative services.

1. Allocated 1,000 Hours Per Year

All projects will be quoted on a GMH (Guaranteed Maximum Hours) basis by which
the Parties will agree to the concept and execution plan of the project. This
agreement may be based on treatments, scripts, storyboards, timelines or
animatics and will define the intended scope of all creative projects. LLC will
guarantee the total maximum hours allocated to the project regardless of actual
hours invested so long as the defined scope is not increased. Scope increases
may cause LLC to allocate more hours to a project and therefore could cause
overruns in the project’s GMH, resulting in additional hours (and possibly
fees). In all cases, any work resulting in overruns will be communicated to
Cinemark by LLC prior to the work actually being done.

There is no specific deliverable attached to the accrual of hours, meaning that
any project cancelled, put on hold, or for which production may extend beyond
the anniversary of the agreement, will still have hours accrued against it that
were incurred in that corresponding year. At the end of each calendar year, the
balance of hours will be zeroed out. Unused hours will not carry forward. LLC
shall provide a quarterly status report to Cinemark of all hours spent on any
particular project as well as the amount of hours spent on an aggregate basis
for all projects in any given calendar year.

2. Additional Work

Upon the utilization of 1,000 hours of Creative Services provided by LLC to
Cinemark on any combination of projects within one calendar year, LLC will begin
charging exhibitor $[***] per hour for all additional hours, subject to the CPI
Adjustment. These charges will be consistent for all Creative Services provided
across all creative groups within LLC.

 

B-1



--------------------------------------------------------------------------------

B. Beverage Agreement Advertising Rate (See Section 4.06(a))

The initial Beverage Agreement Advertising Rate as of the Original Effective
Date is $[***] per thousand attendees in Cinemark Attendance for a 30-second
advertisement. The Beverage Agreement Advertising Rate shall (i) increase 8% per
year for each of the first two fiscal years beginning at the end of LLC’s 2007
fiscal year; (ii) beginning at the end of the period set forth in (i) above,
increase 6% per year for each of the next two fiscal years; and (iii) beginning
at the end of the period set forth in (ii) above, increase in an amount equal to
the annual percentage increase in the advertising rates per thousand attendees
charged by LLC to unaffiliated third parties (excluding the advertising
associated with the Beverage Agreement) for on-screen advertising in the
Pre-Feature Program during the last six minutes preceding the start of the
feature film for each fiscal year for the remainder of the Term, but in no event
more than the highest advertising rate per thousand attendees being then-charged
by LLC.

The rate for a longer or shorter advertisement shall be adjusted based on a
multiple or percentage of the 30-second rate. For illustrative purposes, the
initial Beverage Agreement Advertising Rate for 90 seconds of advertising as of
the Original Effective Date would be $[***]. The Beverage Agreement Advertising
Rate of $[***] agreed to by the Parties as of the Original Effective Date is a
discounted rate due to the length of the Agreement and the initial commitment to
purchase 90 seconds of advertising.

C. Event Services Administrative Fee (See Section 8.02)

The Administrative Fee to be charged for delivery of Trailers, Event Trailers,
PSA Trailers, meeting events, Digital Programming Events or Digital Programming
Event Pre-Feature Programs shall cover all post production services (including
ingesting, editing and encryption) performed by LLC and delivery of content to
Theatre(s) through the Digital Content Network. If LLC establishes an additional
digital network, pricing related to services provided for such network will be
developed separately.

The Administrative Fee shall be negotiated by LLC and Cinemark in good faith
from time to time to ensure that the Administrative Fee being paid to LLC is
equal to a market rate negotiated at arms length between third parties.

 

B-2



--------------------------------------------------------------------------------

CINEMARK

Schedule 3.06(a)

[***]



--------------------------------------------------------------------------------

Schedule 1

Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out Obligations

A. Definitions

Within the context of this Schedule 1, the following terms shall have the
following meanings:

“4.03 Participating Attendance” means the sum of Regal Attendance, Cinemark
Attendance and AMC Attendance, calculated only with respect to Theatres,
Cinemark Theatres and AMC Theatres that display an advertising campaign that
Cinemark has not displayed in at least some Theatres pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program.

“4.03 Theatre Access Fee” means the product of (i) the difference between
(A) Cinemark 4.03 Opt-In Revenue minus (B) Cinemark Opt-Out Revenue, multiplied
by (ii) the Theatre Access Pool Percentage. It is possible that the 4.03 Theatre
Access Fee could be a negative number.

“Advertising-Related EBITDA” means, for the applicable measurement period, LLC
EBITDA, less the sum of Non-Service EBITDA.

“Aggregate 4.03 Opt-In Attendance” means, with respect to any advertising
campaign that is displayed by some but not all Founding Members pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi), the sum of attendance for each of the
Founding Members that participate in such advertising campaign, with such
attendance calculated for the applicable fiscal month pursuant to the definition
of Regal Attendance, Cinemark Attendance and AMC Attendance, as applicable.

“Aggregate 4.03 Opt-In Revenue” means the sum of all 4.03 Revenue for each
advertising campaign that any Founding Member opted not to display pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi) during the applicable measurement
period.

“Aggregate Theatre Access Fee” means the sum of the Theatre Access Fee and the
comparable theatre access fee payments made to Cinemark and AMC for the
applicable period.

“Aggregate Theatre Access Pool” means the sum of the Cinemark Theatre Access
Pool plus the comparable calculations for Regal and AMC.

“AMC Attendance” means the total number of patrons in all AMC Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within AMC’s control, AMC’s failure to allow LLC
to upgrade the Software or Equipment, AMC’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of AMC’s
failure to repair or replace any AMC Equipment or AMC’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by AMC pursuant to Section 3.08(b) of its Exhibitor Services
Agreement and excluding auditoriums with IMAX Screens that do not exhibit
Inventory), during the applicable measurement period.



--------------------------------------------------------------------------------

“AMC Equipment” means the Equipment owned by AMC, pursuant to the AMC Exhibitor
Agreement.

“AMC Screen Count” means the Screen Number with respect to all AMC Theatre
screens for the applicable measurement period.

“AMC Theatre Access Pool” means the AMC Theatre Access Pool, calculated pursuant
to the AMC Exhibitor Agreement.

“Attendance Factor” means, as of the Effective Date, [***]% (which represents
the percentage calculated for the fourth fiscal quarter of 2006 using the
formula in the following sentence). Effective as of the first day of each
succeeding fiscal quarter of LLC beginning with the second fiscal quarter of
2007, the Attendance Factor shall adjust and be a percentage equal to (i) the
total revenue payable to LLC for the immediately preceding fiscal quarter
attributable to advertising exhibited in the Theatres, Cinemark Theatres and AMC
Theatres with respect to advertising contracts for which the pricing is based on
attendance, flat fee or other than number of screens, divided by (ii) the total
revenue payable to LLC for the immediately preceding fiscal quarter attributable
to all advertising exhibited by LLC in the Theatres, Cinemark Theatres and AMC
Theatres.

“Beverage Agreement Revenue” means the aggregate revenue received by LLC related
to the Beverage Agreement and Cinemark’s and AMC’s beverage agreements for the
applicable measurement period.

“Regal Attendance” means the total number of patrons in all Regal Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within Regal’s control, Regal’s failure to allow
LLC to upgrade the Software or Equipment, Regal’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of Regal’s
failure to repair or replace any Regal Equipment or Regal’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by Regal pursuant to Section 3.08(b) of its Exhibitor Services
Agreement and excluding auditoriums with IMAX Screens that do not exhibit
Inventory), during the applicable measurement period.

“Cinemark 4.03 Opt-In Revenue” means Cinemark’s proportional share of the 4.03
Revenue resulting from advertising subject to Section 4.03(i), (iii), (iv),
(v) or (vi) that was declined by Cinemark or AMC but that Cinemark exhibited in
the fiscal month during which LLC provides the Advertising Services. Cinemark
4.03 Opt-In Revenue shall be calculated by aggregating, for the applicable
fiscal month, the amount equal to the product of (i) the 4.03 Revenue for each
relevant advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Cinemark Attendance and (B) the denominator of which is
Aggregate 4.03 Opt-In Attendance.

 

2



--------------------------------------------------------------------------------

“Cinemark 4.03 Opt-Out Attendance” means Cinemark Attendance calculated only
with respect to Theatres that do not display an advertising campaign pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program.

“Cinemark 4.03 Opt-Out Revenue” means the estimate of the proportional share of
additional 4.03 Revenue that would have been available to LLC in the applicable
fiscal month from an advertising campaign that was not displayed in all Theatres
pursuant to Cinemark’s decision under Section 4.03(viii) or (ix) of this
Agreement or lack of equipment to display the Video Display Program. Cinemark
4.03 Opt-Out Revenue shall be calculated by aggregating for the applicable
fiscal month the amount equal to the product of (i) the 4.03 Revenue for each
relevant advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Cinemark 4.03 Opt-Out Attendance and (B) the denominator
of which is 4.03 Participating Attendance.

“Cinemark Attendance” means the total number of patrons in all Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within Cinemark’s control, Cinemark’s failure to
allow LLC to upgrade the Software or Equipment, Cinemark’s failure to install
Equipment pursuant to its obligations under Section 3.04 or, after notice and
opportunity to cure as set forth in Section 3.08(b), as the result of Cinemark’s
failure to repair or replace any Cinemark Equipment or Cinemark’s (or its
Affiliates’) software installed at any Theatre, if such obligation to repair or
replace is undertaken by Cinemark pursuant to Section 3.08(b) of its Exhibitor
Services Agreement and excluding auditoriums with IMAX Screens that do not
exhibit Inventory), during the applicable measurement period.

“Cinemark Attendance Ratio” means the quotient of: (i) Cinemark Attendance,
divided by (ii) the sum of (A) the Regal Attendance, (B) the Cinemark Attendance
and (C) the AMC Attendance.

“Cinemark Digital Screen Count” means the Digital Screen Number with respect to
all Theatres for the applicable measurement period.

“Cinemark Screen Count” means the Screen Number with respect to all Cinemark
Theatre screens for the applicable measurement period.

“Cinemark Screen Ratio” means the quotient of: (i) Cinemark Screen Count,
divided by (ii) the sum of (A) the Regal Screen Count, (B) the Cinemark Screen
Count and (C) the AMC Screen Count.

“Cinemark Theatre Access Pool” means the Cinemark Theatre Access Pool,
calculated pursuant to the Cinemark Exhibitor Agreement.

“Cinemark Theatre Access Attendance Fee” means the product of (i) the Theatre
Access Fee per Patron and (ii) Cinemark Attendance for the applicable fiscal
month.

 

3



--------------------------------------------------------------------------------

“Cinemark Theatre Access Screen Fee” means the product of (i) the Theatre Access
Fee per Digital Screen and (ii) the Cinemark Digital Screen Count, calculated as
the average between the number of Digital Screens on the last day of the
preceding measurement period and the last day of the applicable measurement
period.

“Digital Screen Number” means the total number of Digital Screens for the
applicable measurement period, calculated as the average between the number of
Digital Screens on the last day of the preceding measurement period and the last
day of the applicable measurement period.

“Encumbered Exhibitor Allocation” means [***].

“Encumbered Service Revenue” means [***].

“Exclusivity EBITDA” means [***].

“Exclusivity Percentage” means [***].

“Exclusivity Run-Out Payment” means, for the applicable fiscal quarter, [***].

“Exhibitor Allocation” means the sum of (i) the product of the Screen Factor and
the Cinemark Screen Ratio, and (ii) the product of the Attendance Factor and the
Cinemark Attendance Ratio.

“Gross Advertising EBITDA” means Advertising-Related EBITDA less any Beverage
Agreement Revenue.

“LLC EBITDA” means the aggregate EBITDA of LLC for the applicable measurement
period, excluding any Exclusivity Run-Out Payments paid pursuant to this
Agreement or any Exhibitor Services Agreement.

“Non-Encumbered Exhibitor Allocation” means [***].

“Non-Service EBITDA” means, for the applicable measurement period, the portion
of LLC EBITDA attributable to a business line other than Advertising Services.
For the avoidance of doubt, Non-Service EBITDA shall not include Exclusivity
Run-Out Payments pursuant to this Agreement or any other Exhibitor Services
Agreement.

“Regal Equipment” means the Equipment owned by Regal, pursuant to the Regal
Exhibitor Agreement.

“Regal Screen Count” means the Screen Number with respect to all Theatres for
the applicable measurement period.

“Regal Theatre Access Pool” means the Regal Theatre Access Pool, calculated
pursuant to the Regal Exhibitor Agreement.

“Screen Factor” means the percentage resulting from 1 minus the Attendance
Factor.

 

4



--------------------------------------------------------------------------------

“Screen Number” means, with respect to any measurement period, the sum of the
total number of screens in the applicable theatres on each day of the applicable
measurement period, all divided by the number of days in the applicable
measurement period, provided that a screen shall not be counted for purposes of
this calculation if such screen is inaccessible to exhibit Inventory for the
majority of the planned exhibitions for any particular day (i) with respect to
the Theatres: due to human or technical error within Cinemark’s or its
Affiliates’ control, Cinemark’s failure to allow LLC to upgrade the Software or
Equipment (subject to Section 3.05), Cinemark’s failure to install Equipment
pursuant to its obligations under Section 3.04 or, after notice and opportunity
to cure as set forth in Section 3.08(b), as the result of Cinemark’s failure to
repair or replace any Cinemark Equipment or Cinemark’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by Cinemark pursuant to Section 3.08(b)), (ii) with respect to the
Cinemark Theatres: due to human or technical error within Cinemark’s or its
Affiliates’ control, Cinemark’s failure to allow LLC to upgrade the Software or
Equipment (subject to Section 3.05 of its Exhibitor Services Agreement),
Cinemark’s failure to install Equipment pursuant to its obligations under
Section 3.04 of its Exhibitor Services Agreement or, after notice and
opportunity to cure as set forth in Section 3.08(b), as the result of Cinemark’s
failure to repair or replace any Cinemark Equipment or Cinemark’s (or its
Affiliates’) software installed at any Theatre, if such obligation to repair or
replace is undertaken by Cinemark pursuant to Section 3.08(b) of its Exhibitor
Services Agreement), (iii) with respect to the AMC Theatres: due to human or
technical error within AMC’s or its Affiliates’ control, AMC’s failure to allow
LLC to upgrade the Software or Equipment (subject to Section 3.05 of its
Exhibitor Services Agreement), AMC’s failure to install Equipment pursuant to
its obligations under Section 3.04 of its Exhibitor Services Agreement or, after
notice and opportunity to cure as set forth in Section 3.08(b), as the result of
AMC’s failure to repair or replace any AMC Equipment or AMC’s (or its
Affiliates’) software installed at any Theatre, if such obligation to repair or
replace is undertaken by AMC pursuant to Section 3.08(b) of its Exhibitor
Services Agreement), or (iv) if such screen is an IMAX Screen that does not
exhibit Inventory.

“Supplemental Theatre Access Fee” means an annual payment from LLC to Cinemark
to supplement the amount of the Theatre Access Fee, payable only if the
Aggregate Theatre Access Fee is less than twelve percent of Aggregate
Advertising Revenue for the applicable fiscal year. The Supplemental Theatre
Access Fee, if any, is equal to the product of (i) (A) twelve percent of
Aggregate Advertising Revenue for the relevant fiscal year minus (B) the
Aggregate Theatre Access Fee for the relevant fiscal year, and (ii) the Cinemark
Attendance Ratio for the relevant fiscal year.

“Theatre Access Fee” means a monthly payment from LLC to Cinemark in
consideration for Theatres’ participation in Advertising Services, which shall
be the sum of (i) the Cinemark Theatre Access Pool and (ii) the 4.03 Theatre
Access Fee.

“Theatre Access Fee per Digital Screen” means $66.67 per month per Digital
Screen as of the Effective Date through the end of LLC’s 2007 fiscal year and
shall increase 5% annually thereafter.

 

5



--------------------------------------------------------------------------------

“Theatre Access Fee per Patron” means a fee of $0.07 per Theatre patron as of
the Effective Date and shall increase 8% every five years, with the first such
increase after the end of LLC’s 2011 fiscal year. Patrons are counted as set
forth in the definition of Cinemark Attendance.

“Theatre Access Pool Percentage” means (i) the Aggregate Theatre Access Pool for
the applicable fiscal month, divided by (ii) the difference between
(A) Aggregate Advertising Revenue minus (B) Aggregate 4.03 Opt-In Revenue, for
the applicable fiscal month.

“Theatre Maintenance Fee per Digital Cinema Screen” means, (i) beginning in the
month in which the conversion of any screen in any auditorium in any Theatre to
a Digital Cinema Screen either through Dual Interface Architecture or the ACE
Solution) is initially completed and is operational for the exhibition of the
Pre-Feature Program and LLC has delivered the LLC Confirmation with respect to
such Digital Cinema Screen or (ii) beginning in the month in which a new-build
auditorium with a Digital Cinema Screen is initially operational for the
exhibition of the Pre-Feature Program as confirmed by LLC, a monthly payment in
addition to the Theatre Access Fee per Digital Screen shall be made from LLC to
Cinemark in the amount of $[***] per month through the end of LLC’s 2011 fiscal
year, which additional amount shall increase [***]% annually thereafter, with
payment for (y) the first month to be pro rata based upon the number of days in
such month in which the converted screen is operational and (z) the last month
in the term of this Agreement (or the last month in which the Digital Cinema
Equipment is not removed from such Digital Cinema Screen) to be [***]% of the
applicable monthly payment then due. The amount of the Theatre Maintenance Fee
per Digital Cinema Screen shall be the same regardless of whether the Dual
Interface Architecture or the ACE Solution is chosen to deliver Advertising
Services in any auditorium; provided that if Regal removes the Digital Cinema
Equipment in any Digital Cinema Screen as permitted by Section 3.06, LLC shall
no longer be liable to pay Regal the Theatre Maintenance Fee per Digital Cinema
Screen with respect to such Digital Cinema Screen until such time as Projection
System with respect to such Digital Cinema Screen is reinstalled.

In addition to the foregoing, the following terms have the meanings assigned in
the Sections of this Agreement referred to in the table below:

 

Term

   Section

Agreement

   Preamble

4.03 Revenue

   4.03

ACE Solution

   Article 1

Adverting Services

   Article 1

Affiliate

   Article 1

Aggregate Advertising Revenue

   Article 1

AMC Exhibitor Agreement

   Article 1

AMC Theatre

   Article 1

Beverage Agreement

   Article 1

Cinemark

   Preamble

Cinemark Equipment

   Article 1

Digital Cinema Equipment

   3.06

 

6



--------------------------------------------------------------------------------

Term

   Section

Digital Cinema Screen

   Article 1

Digital Screen

   Article 1

Digitized Theatre

   Article 1

Dual Interface Architecture

   Article 1

EBITDA

   Article 1

Effective Date

   Preamble

Encumbered Theatre

   4.08

Equipment

   Article 1

Founding Members

   Article 1

IMAX Screens

   4.13(b)

Inventory

   Article 1

LLC

   Preamble

LLC Confirmation

   3.06(a)

Pre-Feature Program

   Article 1

Projection System

   Article 1

Regal Exhibitor Agreement

   Article 1

Regal Theatre

   Article 1

Software

   Article 1

Theatres

   Article 1

 

7



--------------------------------------------------------------------------------

B. Exhibitor Allocation

Formula1

Exhibitor Allocation = (Screen Factor * Cinemark Screen Ratio) + (Attendance
Factor * Cinemark Attendance Ratio); where:

 

  (1) Screen Factor = 1 - Attendance Factor

 

  (2) Cinemark Screen Ratio = Cinemark Screen Count / (Regal Screen Count +
Cinemark Screen Count + AMC Screen Count)

 

  (a) Screen Count (for each of Regal, Cinemark and AMC) = Screen Number for
that exhibitor during the applicable measurement period

 

  (b) Screen Number = Number of screens available in the exhibitor’s Theatres on
each day of the applicable measurement period to exhibit Inventory / Total
number of days in the applicable measurement period

 

  (3) Attendance Factor = Percentage of advertising revenue attributable to
contracts with pricing based on any factor other than number of screens (e.g.,
pricing based on attendance or flat fee) compared to total advertising revenue,
as calculated on the first day of each fiscal quarter

 

  (4) Cinemark Attendance Ratio = Cinemark Attendance / (Regal Attendance +
Cinemark Attendance + AMC Attendance)

 

  (a) Attendance (for each of Regal, Cinemark and AMC) = Total number of patrons
in all of the exhibitor’s Theatre auditoriums during the applicable measurement
period

 

 

1  The meaning of each term used in this exhibitor allocation formula is
qualified by the Definitions section of this Schedule 1.

 

8



--------------------------------------------------------------------------------

C. Theatre Access Fee

Formula2 for Monthly Payments of Theatre Access Fee and Annual Payments of
Supplemental Theatre Access Fee

Theatre Access Fee = Cinemark Theatre Access Pool + 4.03 Theatre Access Fee;
where:

 

  (1) Cinemark Theatre Access Pool = Cinemark Theatre Access Attendance Fee +
Cinemark Theatre Access Screen Fee

 

  (a) Cinemark Theatre Access Attendance Fee = Theatre Access Fee per Patron *
Cinemark Attendance

 

  (i) Theatre Access Fee per Patron = $0.07 per patron (subject to an increase
of 8% every five years, with the first such increase occurring after the end of
LLC’s 2011 fiscal year)

 

  (ii) Cinemark Attendance = Number of patrons in all Theatre auditoriums that
exhibit the advertising

 

  (b) Cinemark Theatre Access Screen Fee = Theatre Access Fee per Digital Screen
* Cinemark Digital Screen Count

 

  (i) Theatre Access Fee per Digital Screen = $66.67 per Digital Screen (subject
to a 5% annual increase, beginning after the end of LLC’s 2007 fiscal year)

 

  (ii) Cinemark Digital Screen Count = Number of screens in Digitized Theatres
that exhibit advertising

 

  (2) 4.03 Theatre Access Fee = (Cinemark 4.03 Opt-In Revenue – Cinemark 4.03
Opt-Out Revenue) * Theatre Access Pool Percentage

 

  (a) Cinemark 4.03 Opt-In Revenue = For each advertising campaign that is
displayed by Cinemark and contains content not displayed by Regal or AMC
pursuant to Section 4.03(i), (iii), (iv), (v) or (vi) of this Agreement, the
aggregate of the products obtained from the following calculation:

 

  4.03 Revenue for that advertising campaign * (Cinemark Attendance / Aggregate
4.03 Opt-In Attendance)

 

  (i) Cinemark Attendance = See Section B of this Schedule

 

  (ii) Aggregate 4.03 Opt-In Attendance = Sum of Regal Attendance, Cinemark
Attendance and AMC Attendance, as applicable, for the Founding Members that
displayed such 4.03 content

 

 

2  The meaning of each term used in this Theatre Access Fee formula and
Supplemental Theatre Access Fee formula is qualified by the definitions in
Section A of this Schedule 1.

 

9



--------------------------------------------------------------------------------

  (b) Cinemark Opt-Out Revenue = For each advertising campaign that is not
displayed in all Theatres pursuant to Cinemark’s decision under
Section 4.03(viii) or (ix) of this Agreement or lack of equipment to display the
Video Display Program, the aggregate of the products obtained by the following
calculation:

 

  4.03 Revenue for that advertising campaign * (Cinemark 4.03 Opt-Out Attendance
/ 4.03 Participating Attendance)

 

  (i) Cinemark 4.03 Opt-Out Attendance = Cinemark Attendance during the
applicable fiscal month at Theatres that did not display content pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program

 

  (ii) 4.03 Participating Attendance = Sum of Regal Attendance, Cinemark
Attendance and AMC Attendance at Theatres, Regal Theatres and AMC Theatres that
displayed such content

 

  (c) Theatre Access Pool Percentage = Aggregate Theatre Access Pool /
(Aggregate Advertising Revenue – Aggregate 4.03 Opt-In Revenue)

 

  (i) Aggregate Theatre Access Pool = Sum of Regal Theatre Access Pool +
Cinemark Theatre Access Pool + AMC Theatre Access Pool

 

  (ii) Aggregate Advertising Revenue = LLC’s revenue related to Advertising
Services, except Event Sponsorships, revenue related to relationships with third
parties that are not Founding Members and Advertising Services provided to
Founding Members outside the provisions of this Agreement

 

  (iii) Aggregate 4.03 Opt-In Revenue = The aggregate of all 4.03 Revenue for
each advertising campaign that any Founding Member opted not to display pursuant
to Section 4.03(i), (iii), (iv), (v) or (vi).

Supplemental Theatre Access Fee = If Aggregate Theatre Access Fee < (12% *
Aggregate Advertising Revenue): ((12% * Aggregate Advertising Revenue) –
Aggregate Theatre Access Fee)) * Cinemark Attendance Ratio; where:

 

  (1) Aggregate Theatre Access Fee = Sum of Theatre Access Fee plus the
comparable theatre access fee payments made to Cinemark and AMC for the same
period

 

  (2) Cinemark Attendance Ratio = See Section B of this Schedule

 

10



--------------------------------------------------------------------------------

D. Exclusivity Run-Out Payment

Formula3 for Quarterly Payments

Exclusivity Run-Out Payment = [***]

 

 

3  The meaning of each term used in this Exclusivity Run-Out Payment formula is
qualified by the definitions in Section A of this Schedule 1.



--------------------------------------------------------------------------------

 

 

Schedules

2, 3, 4



--------------------------------------------------------------------------------

SCHEDULE 2

“ACE Solution” Architecture

[***]



--------------------------------------------------------------------------------

SCHEDULE 3

“Dual Interface” Architecture

[***]



--------------------------------------------------------------------------------

SCHEDULE 4

“Low Resolution Projection System”

[***]



--------------------------------------------------------------------------------

 

 

 

SCHEDULE A



--------------------------------------------------------------------------------

DCN Advertising

Equipment List for Separate Systems

[***]



--------------------------------------------------------------------------------

DCN Advertising

Equipment List for Dual Interface

[***]



--------------------------------------------------------------------------------

DCN Advertising

Equipment List for Full Integration

[***]



--------------------------------------------------------------------------------

DBN Fathom

Equipment List using LCD Projector

[***]



--------------------------------------------------------------------------------

DBN Fathom

Equipment List using Digital Cinema Projector

[***]